Portions of the schedules and exhibits to this Exhibit 10.1 have been omitted
pursuant to a request for confidential treatment filed with the Securities and
Exchange Commission. The omissions have been indicated by asterisks (“*****”)
and the omitted text has been filed separately with the Securities and Exchange
Commission.

Exhibit 10.1

[EXECUTION COPY]

 

 

$250,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

April 23, 2008

 

 

ANNTAYLOR, INC.,

ANNCO, INC.,

ANNTAYLOR DISTRIBUTION SERVICES, INC.

and

ANNTAYLOR RETAIL, INC.,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

WACHOVIA BANK, NATIONAL ASSOCIATION,

and

RBS CITIZENS, N.A.,

as Syndication Agents

and

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders

BANC OF AMERICA SECURITIES LLC,

JPMORGAN SECURITIES, INC.

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  LOANS AND LETTERS OF CREDIT      1   

1.1

  Total Facility      1   

1.2

  Revolving Loans      2   

1.3

  Letters of Credit      5   

1.4

  Bank Products      9   

1.5

  Increase in Commitments      10   

ARTICLE 2

  INTEREST AND FEES      11   

2.1

  Interest      11   

2.2

  Continuation and Conversion Elections      12   

2.3

  Maximum Interest Rate      13   

2.4

  Fees      13   

2.5

  Unused Line Fee      14   

2.6

  Letter of Credit Fee      14   

ARTICLE 3

  PAYMENTS AND PREPAYMENTS      14   

3.1

  Revolving Loans      14   

3.2

  Termination of Facility      15   

3.3

  Payments by the Borrowers      15   

3.4

  Payments as Revolving Loans      15   

3.5

  Apportionment, Application and Reversal of Payments      15   

3.6

  Indemnity for Returned Payments      17   

3.7

  Agent’s and Lenders’ Books and Records; Monthly Statements      17   

ARTICLE 4

  TAXES, YIELD PROTECTION AND ILLEGALITY      18   

4.1

  Taxes      18   

4.2

  Illegality      20   

4.3

  Inability to Determine Rates      21   

4.4

  Increased Costs      21   

4.5

  Compensation for Losses      22   

4.6

  Mitigation Obligations      23   

4.7

  Survival      23   

4.8

  Replacement of Lenders      23   

ARTICLE 5

  BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES      24   

5.1

  Books and Records      24   

5.2

  Financial Information      24   

5.3

  Notices to the Lenders      27   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 6

  GENERAL WARRANTIES AND REPRESENTATIONS      29   

6.1

  Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents      29   

6.2

  Validity and Priority of Security Interest      30   

6.3

  Organization and Qualification      30   

6.4

  Corporate Name; Prior Transactions      30   

6.5

  Subsidiaries and Affiliates      30   

6.6

  Financial Statements and Projections      31   

6.7

  Capitalization      31   

6.8

  Solvency      31   

6.9

  Debt      31   

6.10

  Distributions      31   

6.11

  Real Estate; Store Locations      31   

6.12

  Trade Names      32   

6.13

  Litigation      32   

6.14

  Labor Disputes      32   

6.15

  Environmental Laws      32   

6.16

  No Violation of Law      33   

6.17

  No Default      33   

6.18

  ERISA Compliance      34   

6.19

  Taxes      34   

6.20

  Regulated Entities      34   

6.21

  Use of Proceeds; Margin Regulations      35   

6.22

  Copyrights, Patents, Trademarks and Licenses, etc      35   

6.23

  No Material Adverse Effect      35   

6.24

  Full Disclosure      35   

6.25

  Bank Accounts and Credit Card Processors      35   

6.26

  Governmental Authorization      35   

6.27

  Tax Shelter Regulations      36   

ARTICLE 7

  AFFIRMATIVE AND NEGATIVE COVENANTS      36   

7.1

  Taxes and Other Obligations      36   

7.2

  Legal Existence and Good Standing      36   

7.3

  Compliance with Law and Agreements; Maintenance of Licenses      36   

7.4

  Maintenance of Property; Appraisals and Inspection of Property      37   

7.5

  Insurance      37   

7.6

  Insurance and Condemnation Proceeds      38   

7.7

  Environmental Laws      39   

7.8

  Compliance with ERISA      40   

7.9

  Debt      40   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.10

  Sales of Assets; Liens      41   

7.11

  Investments      43   

7.12

  Accommodation Obligations      45   

7.13

  Restricted Payments      46   

7.14

  Conduct of Business      47   

7.15

  Transactions with Affiliates      47   

7.16

  Restriction on Fundamental Changes      47   

7.17

  ERISA      47   

7.18

  Sales and Leasebacks      48   

7.19

  Margin Regulations      48   

7.20

  Change of Fiscal Year      48   

7.21

  Subsidiaries      48   

7.22

  Fixed Charge Coverage Ratio      49   

7.23

  Further Assurances      49   

7.24

  Pledge of After-Acquired Property; Additional Borrowers      49   

7.25

  Cash Collateral and Deposit Accounts      51   

ARTICLE 8

  CONDITIONS OF LENDING      52   

8.1

  Conditions Precedent to Making of Loans on the Effective Date      52   

8.2

  Conditions Precedent to Each Loan      54   

ARTICLE 9

  DEFAULT; REMEDIES      55   

9.1

  Events of Default      55   

9.2

  Remedies      57   

ARTICLE 10

  TERM AND TERMINATION      59   

10.1

  Term and Termination      59   

ARTICLE 11

  AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS      59   

11.1

  Amendments and Waivers      59   

11.2

  Assignments; Participations      61   

ARTICLE 12

  THE AGENT      63   

12.1

  Appointment and Authorization      63   

12.2

  Delegation of Duties      64   

12.3

  Liability of Agent      64   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

12.4

  Reliance by Agent      64   

12.5

  Notice of Default      65   

12.6

  Credit Decision      65   

12.7

  Indemnification      65   

12.8

  Agent in Individual Capacity      66   

12.9

  Successor Agent      66   

12.10

  Collateral Matters      66   

12.11

  Restrictions on Actions by Lenders; Sharing of Payments      68   

12.12

  Agency for Perfection      68   

12.13

  Payments by Agent to Lenders      68   

12.14

  Settlement      69   

12.15

  Letters of Credit; Intra-Lender Issues      72   

12.16

  Concerning the Collateral and the Related Loan Documents      74   

12.17

  Field Audit and Examination Reports; Disclaimer by Lenders      74   

12.18

  Relation Among Lenders      75   

12.19

  Co-Agents      75   

ARTICLE 13

  GUARANTEES      75   

13.1

  Guaranty      75   

13.2

  Contribution      76   

13.3

  Waivers; Other Agreements      77   

13.4

  Guarantee Absolute and Unconditional      80   

13.5

  Reinstatement      81   

13.6

  Payment      82   

ARTICLE 14

  MISCELLANEOUS      82   

14.1

  No Waivers; Cumulative Remedies      82   

14.2

  Severability      82   

14.3

  Governing Law; Choice of Forum; Service of Process      83   

14.4

  WAIVER OF JURY TRIAL      83   

14.5

  Survival of Representations and Warranties      84   

14.6

  Other Security and Guaranties      84   

14.7

  Fees and Expenses      84   

14.8

  Notices      85   

14.9

  Waiver of Notices      86   

14.10

  Binding Effect      86   

14.11

  Indemnity of the Agent and the Lenders by the Borrowers      87   

14.12

  Limitation of Liability      87   

14.13

  Final Agreement      88   

14.14

  Counterparts      88   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

14.15

  Captions      88   

14.16

  Right of Setoff      88   

14.17

  Confidentiality      89   

14.18

  Conflicts with Other Loan Documents      90   

14.19

  No Lender Reliance on Margin Stock      90   

ARTICLE 15

  AMENDMENT AND RESTATEMENT      90   

15.1

  Amendment and Restatement      90   

15.2

  Assignment and Acceptance      90   

 

-v-



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX A

   -      DEFINITIONS

EXHIBIT A

   -      FORM OF COMPLIANCE CERTIFICATE

EXHIBIT B

   -      FORM OF BORROWING BASE CERTIFICATE

EXHIBIT C

   -      [INTENTIONALLY OMITTED]

EXHIBIT D

   -      FORM OF NOTICE OF BORROWING

EXHIBIT E

   -      FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT F

   -      FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT G

   -      FORM OF SECURITY AGREEMENT

EXHIBIT H

   -      FORM OF PARENT GUARANTY

SCHEDULE 1.1

   –      COMMITMENTS

SCHEDULE 1.3

   –      EXISTING LETTERS OF CREDIT

SCHEDULE 5.2(j)

   –      ADDITIONAL FINANCIAL AND COLLATERAL REPORTS

SCHEDULE 6.5

   –      SUBSIDIARIES AND AFFILIATES

SCHEDULE 6.7

   –      SUBSIDIARY CAPITALIZATION

SCHEDULE 6.9

   –      DEBT

SCHEDULE 6.10

   –      DISTRIBUTIONS

SCHEDULE 6.11

   –      REAL ESTATE

SCHEDULE 6.12

   –      TRADE NAMES

SCHEDULE 6.13

   –      LITIGATION

SCHEDULE 6.15

   –      ENVIRONMENTAL LAW

SCHEDULE 6.18

   –      ERISA COMPLIANCE

SCHEDULE 6.25

   –      BANK ACCOUNTS AND CREDIT CARD PROCESSORS

SCHEDULE 7.10(b)

   –      PERMITTED EXISTING LIENS

SCHEDULE 7.11

   –      INVESTMENTS

 

-vi-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 23, 2008
(this “Agreement”), is made by and among the financial institutions from time to
time parties hereto (such financial institutions, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent for the Lenders (in such capacities,
the “Agent”), JPMORGAN CHASE BANK, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION,
and RBS CITIZENS, N.A., as Syndication Agents, ANNTAYLOR, INC., a Delaware
corporation (“ATI”), ANNCO, INC., a Delaware corporation (“ANNCO”), ANNTAYLOR
DISTRIBUTION SERVICES, INC., a Delaware corporation (“AT Distribution”), and
ANNTAYLOR RETAIL, INC., a Delaware corporation (“AT Retail”; ATI, ANNCO, AT
Distribution and AT Retail may be referred to individually herein as a
“Borrower” or collectively as the “Borrowers”).

W I T N E S S E T H:

WHEREAS, ATI, the lenders referred to therein, the syndication agents named
therein, the issuing banks named therein and the administrative agent named
therein have entered into that certain Original Credit Agreement (as defined in
Annex A hereto);

WHEREAS, ATI has requested that the Lenders continue to make available to it a
revolving line of credit for loans and letters of credit in an amount not to
exceed $250,000,000 by amending the terms of the Original Credit Agreement, and
restating such terms in their entirety, as set forth herein;

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement and the other Loan Documents
(except as otherwise provided for therein), and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference; and

WHEREAS, the Lenders have agreed to continue to make available to the Borrowers
a revolving credit facility upon the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent and the Borrowers hereby
agree that the Original Credit Agreement is hereby amended and restated in its
entirety, effective as of the Effective Date, as follows.

ARTICLE 1

LOANS AND LETTERS OF CREDIT

1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a credit facility (the
“Facility”) of up to $250,000,000, or such greater amount as may be established
pursuant to Section 1.5 (the “Total Facility Amount”), to the Borrowers from
time to time during the term of this Agreement. The Facility shall be composed
of a revolving line of credit consisting of Revolving Loans and Letters of
Credit.



--------------------------------------------------------------------------------

1.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Article 8, each Lender severally, but not jointly, agrees, upon any
Borrower’s request from time to time on any Business Day during the period from
the Effective Date to the Termination Date, to make revolving loans (the
“Revolving Loans”) to such Borrower in amounts not to exceed such Lender’s Pro
Rata Share of Availability, except for Non-Ratable Loans and Agent Advances. The
Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit in excess of the
Borrowing Base on one or more occasions, but if they do so, neither the Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If any Borrowing would exceed Availability, the Lenders may refuse to make or
may otherwise restrict the making of Revolving Loans as the Lenders determine
until such excess has been eliminated, subject to the Agent’s authority, in its
sole discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).

(b) Procedure for Borrowing.

(i) Each Borrowing (other than an L/C Borrowing or Agent Advance) shall be made
upon a Borrower’s irrevocable written notice delivered to the Agent in the form
of a notice of borrowing (“Notice of Borrowing”), which must be received by the
Agent prior to (i) 11:00 a.m. (New York City time) three Business Days prior to
the requested Funding Date, in the case of LIBOR Loans and (ii) 11:00 a.m. (New
York City time) on the requested Funding Date, in the case of Base Rate Loans,
specifying:

(A) the amount of the Borrowing, which in the case of a LIBOR Loan must equal or
exceed $1,000,000 (and increments of $1,000,000 in excess of such amount);

(B) the requested Funding Date, which must be a Business Day;

(C) whether the Revolving Loans requested are to be Base Rate Loans or LIBOR
Loans (and if not specified, it shall be deemed a request for a Base Rate Loan);
and

(D) the duration of the Interest Period for LIBOR Loans (and if not specified,
it shall be deemed a request for an Interest Period of one month);

provided, however, that with respect to the Borrowing to be made on the
Effective Date, such Borrowings will consist of Base Rate Loans only.

 

2



--------------------------------------------------------------------------------

(ii) In lieu of delivering a Notice of Borrowing, any Borrower may give the
Agent telephonic notice of such request for advances to the Designated Account
on or before the deadline set forth above. The Agent at all times shall be
entitled to rely on such telephonic notice in making such Revolving Loans,
regardless of whether any written confirmation is received.

(c) Reliance upon Authority. Prior to the Effective Date, each Borrower shall
deliver to the Agent, a notice setting forth the account of such Borrower
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. Any Borrower may designate a
replacement account from time to time by written notice from a Responsible
Officer. All such Designated Accounts must be reasonably satisfactory to the
Agent. The Agent is entitled to rely conclusively on any person’s request for
Revolving Loans on behalf of such Borrower, so long as the proceeds thereof are
to be transferred to the Designated Account. The Agent has no duty to verify the
identity of any individual representing himself or herself as a person
authorized by such Borrower to make such requests on its behalf.

(d) No Liability. The Agent shall not incur any liability to any Borrower as a
result of acting upon any notice referred to in Sections 1.2(b) and (c), which
the Agent reasonably believes in good faith to have been given by an officer or
other person duly authorized by such Borrower to request Revolving Loans on its
behalf. The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of such Borrower to repay such Revolving Loans as
provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 1.2(b) shall be irrevocable. The applicable
Borrower shall be bound to borrow the funds requested therein in accordance
therewith.

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Non-Ratable Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

(g) Making of Revolving Loans. If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall notify
the Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each
Lender shall transfer its Pro Rata Share of the requested Borrowing available to
the Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 12:00 noon (New York City time) on the
applicable Funding Date. After the Agent’s receipt of all proceeds of such
Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the applicable Borrower on the applicable Funding Date by
transferring same day funds to the applicable Designated Account; provided,
however, that the amount of Revolving Loans so made on any date shall not exceed
the Availability on such date.

 

3



--------------------------------------------------------------------------------

(h) Making of Non-Ratable Loans.

(i) If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the applicable Borrower on the
applicable Funding Date by transferring same day funds to such Borrower’s
Designated Account. Each Revolving Loan made solely by the Bank pursuant to this
Section is herein referred to as a “Non-Ratable Loan”, and such Revolving Loans
are collectively referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan
shall be subject to all the terms and conditions applicable to other Revolving
Loans except that all payments thereon shall be payable to the Bank solely for
its own account. The aggregate amount of Non-Ratable Loans outstanding at any
time shall not exceed $20,000,000. The Agent shall not request the Bank to make
any Non-Ratable Loan if (A) the Agent has received written notice from any
Borrower or any Lender that one or more of the applicable conditions precedent
set forth in Article 8 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (B) the requested Borrowing would exceed
Availability on that Funding Date.

(ii) The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Base Rate Loans and Obligations hereunder.

(i) Agent Advances.

(i) Subject to the limitations set forth below, the Agent is authorized by the
Borrowers and the Lenders, from time to time in the Agent’s sole discretion
after notice to and consultation with ATI, (A) after the occurrence of a Default
or an Event of Default, or (B) at any time that any of the conditions precedent
set forth in Article 8 have not been satisfied, to make Base Rate Loans to one
or more of the Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations
(other than Bank Product Obligations) (including to provide cash collateral for
outstanding Letters of Credit to the extent not otherwise Fully Supported by the
Borrowers in accordance with Section 1.3(b) or (g)), or (3) to pay any other
amount chargeable to any Borrower pursuant to the terms of this Agreement,
including costs, fees and expenses as described in Section 14.7 (any of such
advances are herein referred to as “Agent Advances”); provided, that (A) the
aggregate amount of Agent Advances shall not exceed 10% of the Borrowing Base on
the date any Agent Advance is made, (B) at no time shall the aggregate amount of
Agent Advances plus Aggregate Outstandings exceed the Total Facility Amount, and
(C) the Required Lenders may at any time revoke the Agent’s authorization to
make Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof.

(ii) As of the date of any Agent Advance made hereunder, the Agent shall have
made arrangements with the Borrowers intended to eliminate or repay such Agent
Advance within a reasonable time thereafter but in no event later than sixty
(60) days following the date such Agent Advance is made.

 

4



--------------------------------------------------------------------------------

(iii) The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Base Rate Loans and Obligations hereunder.

(iv) Each Lender shall automatically be deemed to have irrevocably and
unconditionally purchased, without recourse or warranty, a participation in each
Agent Advance when made based on such Lender’s Pro Rata Share,

1.3 Letters of Credit.

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement and the applicable Issuing Bank Agreement, upon request of any
Borrower a Letter of Credit Issuer will issue for the account of any Borrower
one or more Letters of Credit.

(b) Amounts; Outside Expiration Date; Automatic Renewal. No Letter of Credit
Issuer shall have any obligation to issue any Letter of Credit at any time if:
(i) the maximum face amount of the requested Letter of Credit is greater than
the Unused Letter of Credit Subfacility at such time; (ii) the maximum undrawn
amount of the requested Letter of Credit and all commissions, fees, and charges
due from such Borrower in connection with the opening thereof would exceed
Availability at such time; (iii) such Letter of Credit has an expiration date
less than four (4) Business Days prior to the Stated Termination Date or more
than 12 months from the date of issuance for Standby Letters of Credit and 180
days (subject to extension for a maximum period of sixty (60) days) for
Commercial Letters of Credit; or (iv) any applicable condition precedent in
Article 8 has not been satisfied. If Letter of Credit Outstandings at any time
exceed the lesser of the Borrowing Base or the Letter of Credit Subfacility, the
Borrowers shall immediately upon notice cause Letters of Credit to be Fully
Supported in the amount of such excess to be held by the Agent until such time
that no such excess amount exists.

The Letter of Credit Issuers and the Lenders agree that, while a Standby Letter
of Credit is outstanding and prior to the Termination Date, at the option of the
applicable Borrower and upon the written request of the applicable Borrower
received by the applicable Letter of Credit Issuer at least five (5) days (or
such shorter time as such Letter of Credit Issuer may agree in a particular
instance in its sole discretion) prior to the proposed date of notification of
renewal, such Letter of Credit Issuer shall be entitled to authorize the
automatic renewal of any Standby Letter of Credit issued by it so long as,
immediately after the renewal thereof, the aggregate amount of Letter of Credit
Outstandings does not exceed the Letter of Credit Subfacility and Aggregate
Outstandings do not exceed the lesser of the Total Facility Amount or the
Borrowing Base. Each such request for renewal of a Letter of Credit shall
specify in form and detail satisfactory to the applicable Letter of Credit
Issuer (i) the Letter of Credit to be renewed, (ii) the proposed date of
notification of renewal of the Letter of Credit (which shall be a Business Day),
(iii) the revised expiry date of the Letter of Credit, and (iv) such other
matters as such Letter of Credit Issuer may require. No Letter of Credit Issuer
shall so renew any Letter of Credit if (A) such Letter of Credit Issuer has
actual knowledge that it would have no obligation at such time to issue or amend
a Letter of Credit under the terms of Section 1.3(b) or (c) or Section 8.2, or
(B) the beneficiary of any such Letter of Credit does not accept the proposed
renewal of the Letter of Credit.

 

5



--------------------------------------------------------------------------------

(c) Other Conditions. In addition to conditions precedent contained in Article
8, the obligation of any Letter of Credit Issuer to issue any Letter of Credit
is subject to the following conditions precedent having been satisfied in a
manner reasonably satisfactory to such Letter of Credit Issuer and the Agent:

(i) The applicable Borrower shall have delivered to the applicable Letter of
Credit Issuer, at such times and in such manner as such Letter of Credit Issuer
may prescribe, an application in form and substance reasonably satisfactory to
such Letter of Credit Issuer and reasonably satisfactory to the Agent for the
issuance of the Letter of Credit and such other documents as may be required
pursuant to the terms thereof, and the form and terms of the proposed Letter of
Credit shall be reasonably satisfactory to the Agent and such Letter of Credit
Issuer; and

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

(d) Issuance of Letters of Credit.

(i) Request for Issuance. The Borrower for whose account the Letter of Credit is
to be issued must notify the Agent and the applicable Letter of Credit Issuer of
a requested Letter of Credit on or prior to the proposed issuance date. Such
notice shall be irrevocable and must specify the original face amount of the
Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. In the case of Standby Letters of
Credit, the full text of any certificate to be presented by the beneficiary in
case of any drawing thereunder shall be delivered to the applicable Letter of
Credit Issuer on the date of such request. Such notice shall comply with any
additional requirements as are set forth in the relevant Issuing Bank Agreement
or as the relevant Letter of Credit Issuer may require. Such Borrower shall
attach to such notice the proposed form of the Letter of Credit.

(ii) Responsibilities of the Borrowers; Issuance. As of the requested issuance
date of the Letter of Credit, the requesting Borrower shall determine the amount
of the Unused Letter of Credit Subfacility and Availability and that all
conditions to the obligation of any Letter of Credit Issuer to issue a Letter of
Credit under Sections 1.3(b) and (c)

 

6



--------------------------------------------------------------------------------

and Section 8.2 have been satisfied. If (i) the face amount of the requested
Letter of Credit is less than the Unused Letter of Credit Subfacility and
(ii) the amount of such requested Letter of Credit and all commissions, fees,
and charges due from the requesting Borrower in connection with the opening
thereof would not exceed Availability, such Borrower may apply to a Letter of
Credit Issuer to issue the requested Letter of Credit on the requested issuance
date so long as the other conditions hereof and under the applicable Issuing
Bank Agreement are met.

(e) Payments Pursuant to Letters of Credit. Not later than 3:00 p.m. on the
Business Day of any payment made by a Letter of Credit Issuer in respect of a
drawing under a Letter of Credit, the Borrowers shall reimburse the applicable
Letter of Credit Issuer for such draw under any Letter of Credit issued for the
account of such Borrower and pay the applicable Letter of Credit Issuer the
amount of all other charges and fees payable to such Letter of Credit Issuer in
connection with such Letter of Credit immediately when due, irrespective of any
claim, setoff, defense or other right which such Borrower may have at any time
against such Letter of Credit Issuer or any other Person; provided, that such
payment obligation may be discharged and replaced by a Revolving Loan incurred
in accordance with the following sentence. Upon notice by a Borrower, or
otherwise if not reimbursed by the Borrowers in accordance with the foregoing
sentence, the drawing under such Letter of Credit shall give rise to a Borrowing
of a Base Rate Loan in the amount of such drawing; provided that if the
conditions precedent set forth in Section 8.2 cannot be satisfied as of such
date, the Borrowers shall be deemed to have incurred from the applicable Letter
of Credit Issuer an L/C Borrowing in the unreimbursed amount of each
unreimbursed payment under such Letter of Credit, which L/C Borrowing shall be
due and payable on demand (together with interest). In any such event described
in the proviso to the preceding sentence, each Lender’s payment to the Agent for
the account of the applicable Letter of Credit Issuer pursuant to this
Section 1.3(e) shall be deemed to be a payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligations under this Section 1.3. The
Funding Date with respect to such borrowing shall be the date of such drawing.

(f) Indemnification; Exoneration; Power of Attorney.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.3, each Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent (other than the Agent or any
Lender in its capacity as a Letter of Credit Issuer) may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit
for the account of such Borrower, except to the extent it is determined in a
final, non-appealable judgment of a court of competent jurisdiction that such
amounts arose as a direct result of the gross negligence or willful misconduct
of the Agent or such Lender. The Borrowers’ obligations under this Section shall
survive payment of all other Obligations (other than Bank Product Obligations).

(ii) Assumption of Risk by the Borrowers. As among the Borrowers, the Lenders,
and the Agent, each Borrower assumes all risks of the acts and

 

7



--------------------------------------------------------------------------------

omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders (other than the Agent or any Lender in its capacity
as a Letter of Credit Issuer) and the Agent shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(D) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (H) any consequences arising from causes
beyond the control of the Lenders or the Agent, including any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority or (I) a Letter of Credit Issuer’s honor of a draw for
which the draw or any certificate fails to comply in any respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Lender under this
Section 1.3(f).

(iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding the Agent or any Lender in its
capacity as a Letter of Credit Issuer) shall result in any liability of Agent or
any such Lender to any Borrower as of the result of or in connection with the
issuance of any Letter of Credit, or relieve any Borrower of any of its
obligations hereunder to any such Person under any Letter of Credit; provided,
however, that anything in this Agreement to the contrary notwithstanding, the
Borrowers may have a claim against the Agent or any Lender in its capacity as a
Letter of Credit Issuer to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by a Borrower which were
caused by the such Letter of Credit issuer’s willful misconduct or gross
negligence or such Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, any
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

8



--------------------------------------------------------------------------------

(iv) Rights Against Letter of Credit Issuers. Nothing contained in this
Agreement is intended to limit or increase any Borrower’s rights, if any, with
respect to a Letter of Credit Issuer which arise as a result of the Issuing Bank
Agreement, the letter of credit application and related documents executed by
and between such Borrower and a Letter of Credit Issuer.

(v) Account Party. Each Borrower hereby authorizes and directs any Letter of
Credit Issuer to name such Borrower as the “account party” in a Letter of Credit
requested by such Borrower and to deliver to the Agent all instruments,
documents and other writings and property received by such Letter of Credit
Issuer pursuant to the Letter of Credit, and to accept and rely upon the Agent’s
instructions and agreements with respect to compliance with all matters relating
to this Agreement arising in connection with the Letter of Credit or the
application therefor.

(g) Support of Letters of Credit. If, notwithstanding the provisions of
Section 1.3(b) and Section 10.1, any Letter of Credit is outstanding 30 days
prior to the termination of this Agreement, or upon such termination of this
Agreement, then each applicable Borrower shall cause such Letter of Credit to be
Fully Supported.

(h) Letter of Credit Reporting. Each Letter of Credit Issuer shall notify the
Agent and the Agent shall notify the Lenders on the first Business Day of each
week of the total face amount of all of the Letters of Credit issued by it
during the preceding week; provided however, the failure of any Letter of Credit
Issuer or the Agent to deliver such notice shall not affect the obligations of
the Lenders under Section 12.16.

1.4 Bank Products. Each Borrower may request and the Bank, the Bank’s Affiliates
and each other Lender may, in its sole and absolute discretion, arrange for such
Borrower to obtain from the Bank, its Affiliates or such Lender Bank Products,
although the Borrower is not required to do so. If Bank Products are provided by
an Affiliate of the Bank to a Borrower, the Borrowers, jointly and severally,
agree to indemnify and hold harmless the Agent, the Bank and the other Lenders
from any and all costs and obligations now or hereafter incurred by the Agent,
the Bank or any of the Lenders which arise from any indemnity (which shall not
extend to gross negligence or willful misconduct of such Affiliates) given by
the Bank to its Affiliates related to such Bank Products; provided, however,
nothing contained in this Section 1.4 is intended to limit any Borrower’s rights
with respect to any Lender, the Bank or its Affiliates, if any, which arise as a
result of the execution of documents by and between such Borrower and a Lender
or the Bank or its Affiliates which relate to Bank Products and to the extent
the terms of indemnity of such documents are different from the terms of
indemnity set forth above, the terms of such documents shall control; and
provided further, that nothing contained in this Section 1.4 is intended to
obligate any Lender, the Bank or its Affiliates or any Borrower to provide any
indemnity in connection with any Bank Products other than the indemnity of the
Borrowers specifically provided for above. The agreement contained in this
Section shall survive termination of this Agreement. Each Borrower acknowledges
and agrees that the obtaining of Bank Products from a Lender, the Bank or the
Bank’s Affiliates (a) is in the sole and absolute discretion of such Lender, the
Bank or the Bank’s Affiliates, and (b) is subject to all rules and regulations
of such Lender, the Bank or the Bank’s Affiliates.

 

9



--------------------------------------------------------------------------------

1.5 Increase in Commitments

(a) Provided no Default or Event of Default exists, upon written notice to the
Agent (which shall promptly notify the Lenders), the Borrowers may from time to
time, request an increase in the Facility and the aggregate Commitments
hereunder by an amount (for all such requests that are satisfied) not exceeding
$100,000,000. Such notice shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). Each Lender shall
notify the Agent within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender declining to increase its Commitment in connection with
such a request shall be entitled to fees, if any, paid in connection with such
Commitment increase. The Agent shall notify the Borrowers and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, the Borrowers may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance acceptable to the Agent and subject to a $5,000,000 minimum Commitment
amount for each such Eligible Assignee. Any increase in the aggregate
Commitments may require the agreement of the Borrowers to pay additional
arrangement, upfront and/or Agent’s fees to the Agent or the Lenders, as
applicable, and may require a proportionate increase in all Liquidity and
Availability thresholds hereunder, including, without limitation, the
Availability threshold for the Applicable Margin and the Liquidity thresholds
for reporting requirements, covenant limitations and cash dominion triggers
under the Blocked Account Agreement.

(b) If the aggregate Commitments are increased in accordance with this Section,
the Agent and the Borrowers shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Agent shall
promptly notify the Borrowers and the Lenders of the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the Borrowers shall deliver to the Agent a certificate of each Credit
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Credit Party (i) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
made to the Agent, the Letter of Credit Issuers or the Lenders by any Credit
Party contained in Article 6 and the other Loan Documents are true and correct
on and as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 1.5, the representations and warranties contained in
subsection (a) of Section 6.6 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), of Section 5.2, and
(B) no Default or Event of

 

10



--------------------------------------------------------------------------------

Default exists. On the Increase Effective Date, Schedule 1.1 shall be deemed to
be deleted in its entirety and replaced with a new Schedule 1.1 reflecting the
increased Commitments. The respective Lenders shall fund and/or be pre-paid, as
applicable, any Loans outstanding on the Increase Effective Date (and the
Borrowers shall pay any additional amounts required pursuant to Section 4.4) to
the extent necessary to keep the outstanding Loans ratable with any revised Pro
Rata Shares arising from any non-ratable increase in the Commitments under this
Section.

(c) This Section shall supersede any provisions in Sections 11.1 or
Section 12.11(b) to the contrary.

ARTICLE 2

INTEREST AND FEES

2.1 Interest.

(a) Interest Rates. Except as otherwise provided herein, all outstanding
Obligations (other than Bank Product Obligations) shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made (or due, in the case of
Obligations other than Revolving Loans) until paid in full in cash at a rate
determined by reference to the Base Rate or the LIBOR Rate plus the Applicable
Margins as set forth below, but not to exceed the Maximum Rate. If at any time
Loans are outstanding with respect to which the applicable Borrower has not
delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall bear
interest at a rate determined by reference to the Base Rate until notice to the
contrary has been given to the Agent in accordance with this Agreement and such
notice has become effective. Except as otherwise provided herein, the
outstanding Obligations (other than Bank Product Obligations) shall bear
interest as follows:

(i) For all Base Rate Loans, at a fluctuating per annum rate equal to the
applicable Base Rate plus the Applicable Margin; and

(ii) For all LIBOR Loans at a per annum rate equal to the LIBOR Rate plus the
Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 365 or 366 days, as applicable, and
actual days elapsed.

(b) Payment of Interest. The Borrowers shall pay to the Agent, for the ratable
benefit of Lenders, interest accrued on all Base Rate Loans in arrears on the
first day of each month hereafter and on the Termination Date. The Borrowers
shall pay to the Agent, for the ratable benefit of Lenders, interest on all
LIBOR Loans in arrears on each applicable LIBOR Interest Payment Date.

 

11



--------------------------------------------------------------------------------

(c) Default Rate. Notwithstanding the rates of interest specified in
Section 2.1(a) and the payment dates specified in Section 2.1(b), effective at
the direction of the Agent after the occurrence of any Event of Default or after
acceleration of maturity pursuant to Section 9.2(a) and for so long thereafter
as any such Event of Default or acceleration shall be continuing, the principal
balance of all Obligations (other than Bank Product Obligations) then due and
payable (including all amounts due and payable pursuant to Section 9.2(a)),
shall bear interest payable upon demand at the applicable Default Rate.

2.2 Continuation and Conversion Elections.

(a) Each Borrower may, except to the extent an Event of Default has occurred and
is continuing:

(i) elect, as of any Business Day, in the case of Base Rate Loans to convert any
Base Rate Loans (or any part thereof in an amount not less than $1,000,000, or
that is in an integral multiple of $1,000,000 in excess thereof) into LIBOR
Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the notice shall fail to specify the
duration of the Interest Period, such Interest Period shall be one month.

(b) The applicable Borrower shall deliver a notice of continuation/conversion
(“Notice of Continuation/Conversion”) to the Agent not later than 12:00 noon
(New York City time) at least three (3) Business Days in advance of the
Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Loans and specifying:

(i) the proposed Continuation/Conversion Date;

(ii) the aggregate amount of Loans to be converted or renewed;

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

(iv) the duration of the requested Interest Period, provided, however, such
Borrower may not select an Interest Period that ends after the Stated
Termination Date.

 

12



--------------------------------------------------------------------------------

(c) If upon the expiration of any Interest Period applicable to any LIBOR Loans,
the applicable Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans and no Event of Default has occurred and is
continuing, such Borrower shall be deemed to have elected to convert such LIBOR
Loans into LIBOR Loans having a one-month Interest Period effective as of the
expiration date of such Interest Period. At any time during the continuation of
an Event of Default, each Borrower shall be deemed to have elected to convert
all LIBOR Loans into Base Rate Loans effective as of the expiration date of
their respective Interest Periods.

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e) There may not be more than five (5) different LIBOR Loans in effect
hereunder at any time.

2.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable Requirements of Law for such Lender with respect to loans of the type
provided for hereunder (the “Maximum Rate”). If, in any month, any interest
rate, absent such limitation, would have exceeded the Maximum Rate, then the
interest rate for that month shall be the Maximum Rate, and, if in future
months, that interest rate would otherwise be less than the Maximum Rate, then
that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations (other than Bank Product
Obligations), the total amount of interest paid or accrued under the terms of
this Agreement is less than the total amount of interest which would, but for
this Section 2.3, have been paid or accrued if the interest rate otherwise set
forth in this Agreement had at all times been in effect, then such Borrower
shall, to the extent permitted by applicable law, pay the Agent, for the account
of the Lenders, an amount equal to the excess of (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rate otherwise set forth in this Agreement, at all times, been
in effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations (other than Bank Product
Obligations) other than interest, and if there are no Obligations (other than
Bank Product Obligations) outstanding, the Agent and/or such Lender shall refund
to such Borrower such excess.

2.4 Fees. The Borrowers agree, jointly and severally, to pay the Agent the fees
payable as set forth in the fee letter dated March 26, 2008, between the Agent
and ATI (the “Fee Letter”).

 

13



--------------------------------------------------------------------------------

2.5 Unused Line Fee. On the first day of each month and on the Termination Date
the Borrowers agree, jointly and severally, to pay to the Agent, for the account
of the Lenders, in accordance with their respective Pro Rata Shares, an unused
line fee (the “Unused Line Fee”) equal to the Applicable Margin for the Unused
Line Fee times the amount by which the Total Facility Amount exceeded the sum of
the average daily outstanding amount of Revolving Loans and the average daily
undrawn face amount of outstanding Letters of Credit, during the immediately
preceding month or shorter period if calculated for the first month hereafter or
on the Termination Date. The Unused Line Fee shall be computed on the basis of a
year of 365 or 366 days, as applicable, for the actual number of days elapsed.
All principal payments received by the Agent shall be deemed to be credited to
the applicable Borrower’s Loan Account immediately upon receipt for purposes of
calculating the Unused Line Fee pursuant to this Section 2.5.

2.6 Letter of Credit Fee. The Borrowers, jointly and severally, agree (a) to pay
to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, (i) for each Commercial Letter of Credit issued for
the account of such Borrower, a fee (the “Commercial Letter of Credit Fee”) at a
per annum rate equal to the Applicable Margin for the Commercial Letter of
Credit Fee multiplied by the average daily undrawn amount available to be drawn
on such Commercial Letter of Credit during the immediately preceding month and
(ii) for each Standby Letter of Credit issued for the account of such Borrower,
a fee (the “Standby Letter of Credit Fee”) at a per annum rate equal to the
Applicable Margin for LIBOR Loans multiplied by the average daily undrawn amount
available to be drawn on such Standby Letter of Credit during the immediately
preceding month, (b) to pay to the applicable Letter of Credit Issuer a fronting
fee (the “Fronting Fee”) of one-eighth of one percent (.125%) of the undrawn
face amount of each Letter of Credit issued for the account of such Borrower,
and (c) to pay to the applicable Letter of Credit Issuer, such out-of-pocket
costs, fees and expenses incurred by each Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit issued for the account of such Borrower, as the applicable Letter of
Credit Issuer and such Borrower shall agree upon, but which costs, fees and
expenses shall not include the Fronting Fee. The Commercial Letter of Credit Fee
and the Standby Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which such a Letter of Credit is
outstanding and on the Termination Date. The Fronting Fee shall be payable on
each date of issuance or renewal (automatic or otherwise) of each Letter of
Credit. All fees described in this Section 2.6 shall be computed on the basis of
a year of 365 or 366 days, as applicable, for the actual number of days elapsed.

ARTICLE 3

PAYMENTS AND PREPAYMENTS

3.1 Revolving Loans. The Borrowers shall repay the outstanding principal balance
of the Revolving Loans made to them, plus all accrued but unpaid interest
thereon, on the Termination Date. Any Borrower may prepay Revolving Loans at any
time, and reborrow subject to the terms of this Agreement. In addition, and
without limiting the generality of the foregoing, upon demand by the Agent the
Borrowers shall pay to the Agent, for account of the Lenders, the amount,
without duplication, by which the Aggregate Outstandings exceeds the lesser of
the Borrowing Base or the Total Facility Amount.

 

14



--------------------------------------------------------------------------------

3.2 Termination of Facility. The Borrowers may terminate this Agreement upon at
least five (5) Business Days’ notice to the Agent and the Lenders, upon (a) the
payment in full of all outstanding Revolving Loans, together with accrued
interest thereon, and the cancellation and return of all outstanding Letters of
Credit or such Letters of Credit being Fully Supported, (b) the payment in full
in cash of all reimbursable expenses and other Obligations, and (c) with respect
to any LIBOR Loans prepaid, payment of the amounts due under Section 4.4, if
any, in each case on or prior to the Termination Date.

3.3 Payments by the Borrowers.

(a) All payments to be made by the Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (New York City time) on
the date specified herein. Any payment received by the Agent after such time
shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

(b) Subject to the provisions set forth in the definition of “Interest Period”,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

(c) If any LIBOR Loans are repaid prior to the expiration date of the Interest
Period applicable thereto, the Borrowers shall pay to the Lenders the amounts
described in Section 4.4.

3.4 Payments as Revolving Loans. At the election of Agent, all payments of
principal, interest, reimbursement obligations in connection with Letters of
Credit, fees, premiums, reimbursable expenses and other sums payable hereunder
that are due but have not been paid by the Borrowers at the date and time
specified herein, may be paid from the proceeds of Revolving Loans made
hereunder. Each Borrower hereby irrevocably authorizes the Agent to charge the
Loan Account of such Borrower for the purpose of paying all amounts from time to
time due hereunder in respect of principal, interest or fees (or, during the
continuance of an Event of Default, all other Obligations (other than Bank
Product Obligations)) and agrees that all such amounts charged shall constitute
Revolving Loans.

3.5 Apportionment, Application and Reversal of Payments.

(a) Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments

 

15



--------------------------------------------------------------------------------

relate held by each Lender) and payments of the fees shall, as applicable, be
apportioned ratably among the Lenders, except for fees payable solely to Agent
and the Letter of Credit Issuers and except as provided in Section 11.1(b).

(b) After the occurrence of an Event of Default and the exercise of any of the
remedies provided for in Section 9.2(a)(v), (vi), (vii) or (viii) or 9.2(b) (or
after the Loans have automatically become immediately due and payable and the
Letter of Credit Obligations have been required to be Fully Supported), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order: first, to pay any fees, indemnities
or expense reimbursements then due to the Agent; second, to pay interest and
principal due to the Bank in respect of all Non-Ratable Loans; third, to pay all
fees, expenses and indemnities due to the Letter of Credit Issuers in respect of
Letters of Credit; fourth, to pay any Obligations constituting fees due to the
Lenders (other than fees relating to Bank Products); fifth, to pay interest due
in respect of all Loans (other than Non-Ratable Loans); sixth, to pay or prepay
principal of all Loans (other than Non-Ratable Loans) and unpaid reimbursement
obligations in respect of Letters of Credit; sixth, to pay an amount to the
Agent equal to all Letter of Credit Outstandings to be held as cash collateral
for such Obligations; and seventh, to the payment of any other Obligation due to
the Agent, any Letter of Credit Issuer, any Lender or any Affiliate of the Bank
(including any Obligations arising under Bank Products).

(c) Amounts distributed with respect to any Bank Product Obligations shall be
the lesser of the applicable Bank Product Amount last reported to Agent or the
actual Bank Product Amount as calculated by the methodology reported to Agent
for determining the amount due. The Agent shall have no obligation to calculate
the amount to be distributed with respect to any Bank Products, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Lender. In the absence of such notice, the
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it.

(d) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by the Borrowers, or unless an Event of Default has occurred and is
continuing, neither the Agent nor any Lender shall apply any payments which it
receives to any LIBOR Loan, except (a) on the expiration date of the Interest
Period applicable to any such LIBOR Loan, or (b) in the event, and only to the
extent, that there are no outstanding Base Rate Loans.

The Agent and the Lenders shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Obligations in accordance with the first sentence of Section 3.5(b). The
allocations set forth in Section 3.5(b) are solely to determine the rights and
priorities of Agent and Lenders as among themselves, and may be changed by
agreement among them without the consent of any Credit Party; provided that all
such amounts received by the Agent shall be (i) credited upon receipt to the
Loan Account and applied towards payment of Obligations hereunder and (ii) shall
not be applied to the payment of Bank Product Obligations prior to the payment
in full of all other amounts specified in clauses first through sixth of
Section 3.5(b).

 

16



--------------------------------------------------------------------------------

3.6 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender, any Letter of Credit Issuer, the Bank or any Affiliate of the Bank (each
an “Affected Payee”) is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Affected Payee and
the applicable Borrower or Borrowers shall be liable to pay to the Affected
Payee, and hereby does indemnify the Affected Payee and holds harmless the
Affected Payee, for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.9 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Affected Payee in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Affected Payee’s rights under this Agreement
and shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this Section 3.9
shall survive the termination of this Agreement.

3.7 Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent shall
record the principal amount of the Loans owing to each Lender, the undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of unpaid
reimbursement obligations outstanding with respect to the Letters of Credit from
time to time on its books. In addition, each Lender may note the date and amount
of each payment or prepayment of principal of such Lender’s Loans in its books
and records. Failure by Agent or any Lender to make such notation shall not
affect the obligations of the Borrowers with respect to the Loans or the Letters
of Credit. Each Borrower agrees that the Agent’s and each Lender’s books and
records showing the Obligations and the transactions pursuant to this Agreement
and the other Loan Documents shall be admissible in any action or proceeding
arising therefrom, and shall constitute rebuttably presumptive proof thereof
(absent manifest error), irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
ATI, on behalf of the Borrowers, a monthly statement of Loans, payments, and
other transactions pursuant to this Agreement. Such statement shall be deemed
presumptively correct, accurate, and binding on the Borrowers and an account
stated (except for reversals and reapplications of payments made as provided in
Section 3.5 and corrections of errors discovered by the Agent), unless the
Borrowers (or ATI on their behalf) notify the Agent in writing to the contrary
within thirty (30) days after such statement is rendered. In the event a timely
written notice of objections is given by a Borrower (or ATI on behalf of such
Borrower), only the items to which exception is expressly made will be
considered to be disputed by such Borrower.

 

17



--------------------------------------------------------------------------------

ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY

4.1 Taxes.

(a) Payments Free of Taxes. Any and all payments made to the Agent, the Letter
of Credit Issuers or any Lender by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if any Borrower shall be required by applicable
Requirements of Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, a Lender or a Letter of Credit
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the Agent,
each Lender and each Letter of Credit Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or such
Letter of Credit Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability and in reasonable detail the basis and calculation
of such amounts, delivered to any Borrower by a Lender or a Letter of Credit
Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or a Letter of Credit Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(e) Status of Lenders and Letter of Credit Issuers. Any Lender or Letter of
Credit Issuer that is entitled to an exemption from or reduction of withholding
tax under the Requirements of Law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the applicable Borrower (with a copy to the Agent), at the time or
times prescribed by applicable Requirements of Law or reasonably requested by
such Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender or Letter of Credit Issuer, if requested by such Borrower or the Agent,
shall deliver such other documentation prescribed by

 

18



--------------------------------------------------------------------------------

applicable Requirements of Law or reasonably requested by such Borrower or the
Agent as will enable such Borrower or the Agent to determine whether or not such
Lender or Letter of Credit Issuer is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender or Foreign
Letter of Credit Issuer shall deliver to the applicable Borrower and the Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which, in the case of a Foreign Lender, such Foreign Lender becomes
a Lender under this Agreement, or, in the case of a Foreign Letter of Credit
Issuer, such Foreign Letter of Credit Issuer becomes a Letter of Credit Issuer
under this Agreement, (and from time to time thereafter upon the request of such
Borrower or the Agent, but only if such Foreign Lender or Foreign Letter of
Credit Issuer is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed and executed copies of Internal Revenue Service Form W-8BEN,
or any successor form, and any required attachments thereto, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed and executed copies of Internal Revenue Service Form W-8ECI,
or any successor form, and any required attachments thereto,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed and executed copies of Internal Revenue Service Form
W-8BEN, or any successor form, and any required attachments thereto, or

(iv) any other documentation prescribed by the U.S. law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by the U.S. law to permit the applicable Borrower to determine the
withholding or deduction required to be made.

Without limiting the generality of this Section 4.1(e), any Lender that is not a
Foreign Lender or any Letter of Credit Issuer that is not a Foreign Letter of
Credit Issuer shall complete and deliver to the applicable Borrower and the
Agent (in such number of copies as shall be requested by the recipient) a
statement signed by an authorized signatory of the Lender or the Letter of
Credit Issuer to the effect that it is a United States person, for U.S. federal
income tax purposes, together with duly completed and executed copies of
Internal Revenue Service Form W-9, or successor form, and any required
attachments thereto, establishing that the Lender or the Letter of Credit Issuer
is not subject to U.S. backup withholding tax.

(f) Mitigation. Each Lender and Letter of Credit Issuer shall use reasonable
efforts (in the case of a Lender, including reasonable efforts to change its
applicable

 

19



--------------------------------------------------------------------------------

Lending Office) to avoid the imposition of any Indemnified Taxes or Other Taxes;
provided, however, that such efforts would not subject such Lender or Letter of
Credit Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Letter of Credit Issuer. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or Letter
of Credit Issuer in connection with such mitigation efforts.

(g) Treatment of Certain Refunds. If the Agent, any Lender or any Letter of
Credit Issuer determines, in its sole discretion, that it is entitled to receive
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which any Borrower has paid additional amounts
pursuant to this Section 4.1, it shall use reasonable best efforts to obtain
such refund and upon receipt of any such refund shall promptly pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 4.1 with respect to the Taxes or Other Taxes giving rise to such refund,
plus any interest included in such refund by the relevant Governmental Authority
attributable thereto), net of all reasonable out-of-pocket expenses of the
Agent, such Lender or such Letter of Credit Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Agent, such Lender or such Letter of Credit Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or such Letter of Credit Issuer in the event the Agent, such Lender or
such Letter of Credit Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or such Letter of Credit Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

4.2 Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Agent, any obligation of such Lender to make or continue LIBOR Loans
or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Agent and the Borrowers that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the
applicable Borrowers shall, upon demand from such Lender (with a copy to the
Agent), prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, the applicable Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

20



--------------------------------------------------------------------------------

4.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such LIBOR Loan, (b) adequate and reasonable means do not exist for
determining the Offshore Base Rate for any requested Interest Period with
respect to a proposed LIBOR Loan, or (c) that the Offshore Base Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended
until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

4.4 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Letter of
Credit Issuer;

(ii) subject any Lender or any Letter of Credit Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or such Letter of Credit Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 4.1 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Letter of Credit Issuer); or

(iii) impose on any Lender or any Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Letter of
Credit Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Letter of Credit Issuer hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or such Letter of Credit
Issuer, the Borrowers will pay to such Lender or such Letter of Credit Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Letter of Credit Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

 

21



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Letter of Credit Issuer
determines that any Change in Law affecting such Lender or such Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or such Letter of
Credit Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
Letter of Credit Issuer’s capital or on the capital of such Lender’s or such
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Letter of Credit Issuer, to a level below that which such
Lender or such Letter of Credit Issuer or such Lender’s or such Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Letter of Credit Issuer’s policies and
the policies of such Lender’s or such Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or such Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Letter of
Credit Issuer or such Lender’s or such Letter of Credit Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or any Letter of
Credit Issuer setting forth the amount or amounts necessary to compensate such
Lender or such Letter of Credit Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or such Letter
of Credit Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such Letter of
Credit Issuer’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender or such Letter of Credit Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than one hundred eighty (180) days prior to
the date that such Lender or such Letter of Credit Issuer, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Letter of Credit Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.5 Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

(a) any conversion, payment or prepayment of any Loan other than a Base Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

22



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 4.8;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 4.5, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

4.6 Mitigation Obligations. If any Lender requests compensation under
Section 4.4, or if any Lender gives a notice pursuant to Section 4.2, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, provided that it
would be an Eligible Assignee, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.4, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 4.2, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

4.7 Survival. All of the Borrowers’ obligations under this Article 4 shall
survive termination of the Commitments and repayment of all other Obligations
(other than Bank Product Obligations) hereunder.

4.8 Replacement of Lenders. (a) If and with respect to each occasion that a
Lender other than the Agent either makes a demand for compensation pursuant to
Sections 4.1 or 4.4 or is unable to fund LIBOR Loans pursuant to Section 4.2 or
such Lender is a Defaulting Lender, the Borrowers may, upon at least five
(5) Business Days’ prior irrevocable written notice to each of such Lender and
Agent, in whole permanently replace the Commitment of such Lender; provided that
(i) no Event of Default has occurred and is continuing at the time of such
proposed replacement of the Commitment of such Lender, and (ii) the Borrowers
shall replace such Commitment with the Commitment of a financial institution
reasonably satisfactory to Agent (and such consent of the Agent shall not be
unreasonably withheld or delayed). Such replacement Lender shall upon the
effective date of replacement purchase the Loans owed to such replaced Lender
for the aggregate amount thereof and shall thereupon for all purposes

 

23



--------------------------------------------------------------------------------

become a “Lender” hereunder. Such notice from the Borrowers shall specify an
effective date for the replacement of such Lender’s Commitment, which date shall
not be later than the thirtieth (30th) day after the day such notice is given.
On the effective date of any replacement of such Lender’s Commitment pursuant to
this Section 4.8, the Borrowers shall pay to Agent for the account of such
Lender (a) any fees due to such Lender to the date of such replacement;
(b) accrued interest on the principal amount of outstanding Loans held by such
Lender to the date of such replacement, and (c) the amount or amounts requested
by such Lender pursuant to Article 4. On or before the effective date for the
replacement of such Lender’s Commitment, the Borrowers will cause any Letter of
Credit issued by such replaced Lender to be terminated or transferred to the
replacement Lender or to another Lender. Upon the effective date of repayment of
any Lender’s Loans, the termination or transfer of such Lender’s Letters of
Credit and termination of such Lender’s Commitment pursuant to this Section 4.8,
such Lender shall cease to be a Lender hereunder. No such termination of any
such Lender’s Commitment and the purchase of such Lender’s Loans and termination
or transfer of such Lender’s Letters of Credit pursuant to this Section 4.8
shall affect (i) any liability or obligation of the Borrowers or any other
Lender to such terminated Lender which accrued on or prior to the date of such
termination or which by the terms of this Agreement expressly survive
termination hereof or (ii) such terminated Lender’s rights hereunder in respect
of any such liability or obligation.

ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

5.1 Books and Records. Each Borrower shall, and shall cause its Subsidiaries to,
maintain, at all times, correct and complete books, records and accounts in
which complete, correct and timely entries are made of its transactions in
accordance with GAAP applied consistently with the audited Financial Statements
required to be delivered pursuant to Section 5.2(a). Each Borrower shall, and
shall cause its Subsidiaries to, by means of appropriate entries, reflect in
such accounts and in all Financial Statements proper liabilities and reserves
for all taxes and proper provision for depreciation and amortization of property
and bad debts, all in accordance with GAAP. Each Borrower shall, and shall cause
its Restricted Subsidiaries to, maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as the Agent shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts;
(b) the return, rejection, repossession, stoppage in transit, loss, damage, or
destruction of any Inventory; and (c) all other dealings affecting the
Collateral.

5.2 Financial Information. Each Borrower will furnish to the Agent, in
sufficient copies for distribution by the Agent to each Lender, in such detail
as the Agent or the Lenders shall reasonably request, the following:

(a) As soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year, a consolidated audited balance sheet, income
statement, cash flow statement and statement of change in stockholders’ equity
for the Parent and its consolidated Subsidiaries for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year, all in reasonable detail,

 

24



--------------------------------------------------------------------------------

fairly presenting the financial position and the results of operations of the
Parent and its consolidated Subsidiaries as at the date thereof and for the
Fiscal Year then ended, and prepared in accordance with GAAP. Such statements
shall be examined in accordance with generally accepted auditing standards by
and, in the case of such statements performed on a consolidated basis,
accompanied by a report thereon unqualified in any respect of independent
certified public accountants selected by the Borrowers and reasonably
satisfactory to the Agent. Each Borrower hereby authorizes the Agent to
communicate directly with its certified public accountants and, by this
provision, authorizes those accountants to disclose to the Agent any and all
financial statements and other supporting financial documents and schedules
relating to such Borrower and to discuss directly with the Agent the finances
and affairs of such Borrower; provided, however, the Agent shall give ATI not
less than five (5) days prior written notice of any such communication,
disclosure or discussion and nothing in this Section 5.2(a) shall limit the
right of any of the Borrowers to be present during any such discussions.

(b) As soon as available, but in any event not later than forty-five (45) days
after the end of each fiscal quarter (other than the last fiscal quarter of any
Fiscal Year), a consolidated unaudited balance sheet as of the end of such
period, income statement and cash flow statement for the Parent and its
consolidated Subsidiaries for such fiscal quarter and for the period from the
beginning of the Fiscal Year to the end of such fiscal quarter, all in
reasonable detail, fairly presenting the financial position and results of
operations of the Parent and its consolidated Subsidiaries as at the date
thereof and for such periods, and in each case in comparative form, figures for
the corresponding period in the prior Fiscal Year, and prepared in accordance
with GAAP applied consistently with the audited Financial Statements required to
be delivered pursuant to Section 5.2(a) (subject to normal year-end
adjustments), together with a report identifying all Unrestricted Subsidiaries;
provided, however, if Liquidity shall be less than $50,000,000 at any time, the
Financial Statements described in this Section 5.2(b) shall thereafter (until
Liquidity is more than $50,000,000 for 90 consecutive days) be provided monthly
no later than 30 days after the end of each month and be prepared on a monthly
basis. Each Borrower shall certify by a certificate signed by a Responsible
Officer that all such statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of the Parent and its
consolidated Subsidiaries as at the dates thereof and results of operations for
the periods then ended, subject to normal year-end adjustments.

(c) Within forty-five (45) days after the end of each fiscal quarter, a
certificate of a Responsible Officer of ATI in the form of Exhibit A hereto
setting forth in reasonable detail the calculations required to establish that
the Borrowers were in compliance with the applicable covenants set forth therein
at the end of such fiscal quarter, and stating that, except as explained in
reasonable detail in such certificate, (i) all of the representations and
warranties of the Borrowers contained in this Agreement and the other principal
Loan Documents are correct and complete in all material respects as at the date
of such certificate as if made at such time, except for those that speak as of a
particular date, (ii) the Borrowers are, at the date of such certificate, in
compliance in all material respects with all of their respective covenants and
agreements in this Agreement and the other principal Loan Documents, (iii) no
Default or Event of Default then exists, and (iv) no Illiquidity Period has
arisen or been in effect

 

25



--------------------------------------------------------------------------------

during such fiscal quarter, and setting forth in reasonable detail a calculation
of Liquidity as of the end of such fiscal quarter. If such certificate discloses
that a representation or warranty is not correct or complete, or that a covenant
has not been complied with, or that a Default or Event of Default existed or
exists, such certificate shall set forth what action the Borrowers have taken or
proposes to take with respect thereto.

(d) Within fifteen (15) days after the end of each month during which any
portion of an Illiquidity Period shall be in effect, a certificate of a
Responsible Officer of ATI in the form of the applicable portion of Exhibit A
hereto setting forth in reasonable detail the calculations required to establish
that the Borrowers were in compliance with the covenant set forth in
Section 7.22 at the end of such month.

(e) Within forty-five (45) days after the end of each Fiscal Year, annual
projections (to include a projected consolidated balance sheet, income statement
and cash flow statement) for the Parent and its consolidated Subsidiaries as at
the end of and for each month of the current Fiscal Year, including a
calculation, satisfactory to the Agent and certified by ATI (the “Restricted
Payment Certification”), of projected Liquidity for each month of such Fiscal
Year and all anticipated Restricted Payments for the acquisition of Common Stock
of the Parent described in Section 7.13(d) for each month of such Fiscal Year,
demonstrating, in a manner satisfactory to the Agent, compliance with
Section 7.13(d) for each such month and such Fiscal Year on a pro forma basis
assuming that the applicable Restricted Payments, individually and in the
aggregate, were made as of the first day of each such month during such Fiscal
Year.

(f) Upon request of the Agent, copies of all reports on Forms 10-Q or 10-K and
definitive proxy statements filed by the Parent or any of its Subsidiaries with
the SEC under the Exchange Act.

(g) As soon as available, but in any event not later than 15 days after any
Borrower’s receipt thereof, a copy of each annual management report prepared for
the Parent or any Borrower by any independent certified public accountants.

(h) Upon request of the Agent, copies of any and all proxy statements, financial
statements, and reports which the Parent makes available to its shareholders.

(i) Upon request of the Agent, within 30 days after filing with the IRS, a copy
of each federal income tax return filed by the Parent or by any of its
Subsidiaries.

(j) Within fifteen (15) days following the end of each month, (i) a Borrowing
Base Certificate for such month, together with (A) a detailed calculation of
Eligible Credit Card Accounts, Eligible Inventory, and Eligible Real Estate,
(B) a calculation of Liquidity for such month and (C) a calculation of all
Parent Share Repurchases for such month and (ii) a separately prepared summary
stock ledger report with reconciliation to the corresponding Inventory reporting
in the Borrowing Base Certificate; provided, however, if Liquidity shall at such
time be less than $100,000,000, the Borrowing Base Certificate shall be
accompanied by (A) a schedule of Eligible Credit Card Accounts; (B) an aging of
all Borrowers’ accounts

 

26



--------------------------------------------------------------------------------

payable; (C) Inventory reports by category and location, together with a
reconciliation to the corresponding Borrowing Base and to the Borrowers’ general
stock ledger; (D) each of the financial and collateral reports described on
Schedule 5.2(j), at the times set forth in such Schedule, (E) such other reports
as to the Collateral as the Agent shall reasonably request from time to time;
and (F) with the delivery of the foregoing, a certificate of a Responsible
Officer of ATI certifying as to the accuracy and completeness of the foregoing;
provided further, however, if Liquidity shall at any time be less than
$50,000,000, the Borrowing Base Certificate and, to the extent requested by the
Agent, other information described in this Section 5.2(j) shall thereafter be
provided weekly. Notwithstanding the foregoing, if an Event of Default shall
have occurred and be continuing, the documents and information required to be
provided under this Section 5.2(j) shall be provided on a more frequent basis
than set forth herein if and as requested by the Agent. If records or reports of
the Collateral of the type required to be delivered hereunder are prepared by an
accounting service or other agent, each Borrower hereby authorizes such service
or agent to deliver such records, reports, and related documents (but only to
the extent necessary to satisfy the foregoing reporting requirements) to the
Agent, for distribution to the Lenders; provided however, the Agent shall give
written notice to ATI not less than five (5) days prior to any such contact with
such accounting service or agent.

(k) Promptly after a Borrower has notified the Agent of any intention by such
Borrower to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form.

(l) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of the
Parent, the Borrowers or any Subsidiary.

5.3 Notices to the Lenders. ATI shall notify the Agent in writing of the
following matters at the following times:

(a) As promptly as practicable but no later than three (3) Business Days after
any Borrower becomes aware (i) of any Default or Event of Default, (ii) that
Liquidity has become less than $100,000,000, $50,000,000 or $37,500,000 or
(iii) the commencement of any Illiquidity Period;

(b) As promptly as practicable but no later than three (3) Business Days after
any Borrower becomes aware of any event or circumstance which could reasonably
be expected to have a Material Adverse Effect;

(c) As promptly as practicable but no later than three (3) Business Days after
any Borrower becomes aware of any pending or threatened action, suit, or
proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect;

 

27



--------------------------------------------------------------------------------

(d) As promptly as practicable but no later than three (3) Business Days after
any Borrower becomes aware of any pending or threatened strike, work stoppage,
unfair labor practice claim, or other labor dispute affecting the Parent, any
Borrower or any of its Subsidiaries in a manner which could reasonably be
expected to have a Material Adverse Effect;

(e) As promptly as practicable but no later than three (3) Business Days after
any Borrower becomes aware of any violation of any Requirement of Law by the
Parent, any Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect;

(f) As promptly as practicable but no later than three (3) Business Days after
receipt of any notice of any violation by the Parent, any Borrower or any of its
Subsidiaries of any Environmental Law which could reasonably be expected to have
a Material Adverse Effect or that any Governmental Authority has asserted in
writing that the Parent, any Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating the Parent, any Borrower’s or
such Subsidiary’s compliance therewith to the extent any such non-compliance or
investigation could reasonably be expected to have a Material Adverse Effect;

(g) As promptly as practicable but no later than three (3) Business Days after
receipt of any written notice that the Parent, any Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that the Parent, any Borrower or any
Subsidiary is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant which, in either case, is reasonably likely to give
rise to liability in excess of $5,000,000;

(h) As promptly as practicable but no later than three (3) Business Days after
receipt of any written notice of the imposition of any Environmental Lien
against any property of the Parent, any Borrower or any of its Subsidiaries;

(i) At least thirty (30) days prior to any change in (i) any Credit Party’s name
as it appears in the state of its incorporation or other organization, or
(ii) any Credit Party’s state of incorporation or organization, type of entity
or form of organization, organizational identification number, or trade names
under which any Borrower will sell Inventory or create Accounts or to which
instruments in payment of Accounts may be made payable;

(j) Within ten (10) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto;

(k) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby which could reasonably be
expected to have a

 

28



--------------------------------------------------------------------------------

Material Adverse Effect, within ten (10) Business Days after the filing thereof
with the PBGC, the DOL or the IRS, as applicable, copies of the following:
(i) each annual report (form 5500 series), including Schedule B thereto, filed
with the PBGC, the DOL or the IRS with respect to each Plan, (ii) a copy of each
funding waiver request filed with the PBGC, the DOL or the IRS with respect to
any Plan and all communications received by the Parent, any Borrower or any
ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such request,
and (iii) a copy of each other filing or notice filed with the PBGC, the DOL or
the IRS, with respect to each Plan by the Parent, any Borrower or any ERISA
Affiliate;

(l) Upon request, copies of each actuarial report for any Plan or Multi-employer
Plan and annual report for any Multi-employer Plan; and within ten (10) Business
Days after receipt thereof by any Borrower or any ERISA Affiliate, copies of the
following: (i) any notices of the PBGC’s intention to terminate a Plan or to
have a trustee appointed to administer such Plan; (ii) any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Code; or (iii) any notice from a Multi-employer Plan
regarding the imposition of withdrawal liability;

(m) Within ten (10) Business Days after the occurrence thereof: (i) any changes
in the benefits of any existing Plan which increase any Borrower’s annual costs
with respect thereto by an amount in excess of $5,000,000, or the establishment
of any new Plan or the commencement of contributions to any Plan to which any
Borrower or any ERISA Affiliate was not previously contributing; or (ii) any
failure by any Borrower or any ERISA Affiliate to make a required installment or
any other required payment under Section 412 of the Code on or before or within
ten (10) days after the due date for such installment or payment; or

(n) Within ten (10) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know that any of the following events has or will occur:
(i) a Multi-employer Plan has been or will be terminated; (ii) the administrator
or plan sponsor of a Multi-employer Plan intends to terminate a Multi-employer
Plan; or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan.

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and, to the extent applicable, shall set forth the action
that the Parent, such Borrower, its Subsidiaries, or any ERISA Affiliate, as
applicable, has taken or proposes to take with respect thereto.

ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS

Each Borrower warrants and represents to the Agent and the Lenders that except
as hereafter disclosed to and accepted by the Agent and the Required Lenders in
writing:

6.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. Each Credit Party has the power and authority to execute, deliver and
perform each of the Loan Documents to which it is a party, to incur the
Obligations hereunder or under

 

29



--------------------------------------------------------------------------------

the Parent Guaranty, as applicable, and to grant to the Agent Liens upon and
security interests in the Collateral. Each Credit Party has taken all necessary
action (including obtaining approval of its stockholders or other equityholders,
if necessary) to authorize its execution, delivery, and performance of the Loan
Documents to which it is a party. The Loan Documents (other than those not
required to be in effect on the date of this representation) to which it is a
party have been duly executed and delivered by each Credit Party, and constitute
the legal, valid and binding obligations of each Credit Party, enforceable
against it in accordance with their respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights or by the effect of general equitable principles. Each Credit Party’s
execution, delivery, and performance of the Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation or breach of,
or result in the imposition of any Lien upon the property of each Credit Party
or any of its Subsidiaries, by reason of the terms of (a) any material contract,
mortgage, lease, agreement, indenture, or instrument to which any Borrower is a
party or which is binding upon it, (b) any Requirement of Law applicable to any
Credit Party or any of its Subsidiaries, or (c) the certificate or articles of
incorporation or bylaws or the limited liability company or limited partnership
agreement of any Credit Party or any of its Subsidiaries.

6.2 Validity and Priority of Security Interest. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Agent and the Lenders, and
such Liens constitute perfected and continuing Liens on all the Collateral,
having priority over all other Liens on the Collateral (except for those Liens
identified in clauses (a), (b), (c), (d) and (f) of the definition of Permitted
Liens and Liens permitted by clauses (b)(iv) through (viii) of Section 7.10
hereof) securing all the Obligations, and enforceable against each Credit Party
and all third parties.

6.3 Organization and Qualification. Each Credit Party (a) is duly organized or
incorporated and validly existing in good standing under the laws of the state
of its organization or incorporation, (b) is qualified to do business and is in
good standing in each jurisdiction in which qualification is necessary in order
for it to own or lease its property and conduct its business, except to the
extent any such failure to be so qualified would not have a Material Adverse
Effect on such Credit Party and (c) has all requisite power and authority to
conduct its business and to own its property.

6.4 Corporate Name; Prior Transactions. As of the Effective Date, no Credit
Party has, during the past five (5) years, been known by or used any other
corporate or fictitious name other than AnnTaylor & Company, or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property outside of the ordinary course of
business.

6.5 Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete list of
the name and relationship to the Parent of each and all of the Parent’s
Subsidiaries and other Affiliates as of the Effective Date.

 

30



--------------------------------------------------------------------------------

6.6 Financial Statements and Projections.

(a) ATI has delivered to the Agent and the Lenders the audited balance sheet and
related statements of income, retained earnings, cash flows, and changes in
stockholders equity for the Parent and its consolidated Subsidiaries as of
February 2, 2008, and for the Fiscal Year then ended, accompanied by the report
thereon of its independent certified public accountants, Deloitte & Touche LLC.
All such financial statements have been prepared in accordance with GAAP
(subject to normal year-end adjustments) and present accurately and fairly in
all material respects the financial position of the Parent and its consolidated
Subsidiaries as at the dates thereof and their results of operations for the
periods then ended.

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrowers’ best estimate of the future financial performance of
the Parent and its consolidated Subsidiaries for the periods set forth therein
and the Latest Projections have been prepared on the basis of the assumptions
set forth therein, which the Borrowers believe are fair and reasonable in light
of current and reasonably foreseeable business conditions at the time submitted
to the Lenders (it being understood that the forecasts and forward looking
statements are subject to significant uncertainties and contingencies, many of
which are beyond the Borrowers’ control and that no guaranty can be given that
the Latest Projections will be realized as further described in the Parent’s SEC
filings).

6.7 Capitalization. As of the Effective Date, the authorized and issued capital
stock of each Subsidiary (other than Subsidiaries of AnnTaylor Sourcing Far
East) of the Parent is set forth on Schedule 6.7 and all such issued shares are
validly issued and outstanding, fully paid and non-assessable and are owned
beneficially and of record as set forth in Schedule 6.7 hereto.

6.8 Solvency. Each of (a) the Parent and its Subsidiaries on a consolidated
basis are, and (b) each Borrower is, Solvent prior to and after giving effect to
each Credit Extension.

6.9 Debt. After giving effect to the making of the Revolving Loans to be made on
the Effective Date, the Parent and its Subsidiaries have no Debt as of the
Effective Date, except (a) the Obligations, and (b) Debt described on Schedule
6.9.

6.10 Distributions. As of the Effective Date, except as set forth on Schedule
6.10, since February 2, 2008, no Restricted Payment has been declared, paid, or
made upon or in respect of any capital stock or other securities of the Parent
or any Borrower.

6.11 Real Estate; Store Locations. Schedule 6.11 sets forth, as of the Effective
Date, a correct and complete list of all Real Estate owned by the Parent and the
Borrowers and all store locations operated by the Parent and the Borrowers. As
of the Effective Date, each material lease and sublease of the Parent and the
Borrowers is valid and enforceable in accordance with its terms and is in full
force and effect, and no material default by any Credit Party party to any such
lease or sublease exists. As of the Effective Date, the Parent and each

 

31



--------------------------------------------------------------------------------

Borrower has good and marketable title in fee simple to its owned Real Estate,
or valid leasehold interests in all material leasehold properties and the Parent
and each Borrower has good, indefeasible, and merchantable title to all of its
other property reflected on the February 2, 2008 Financial Statements delivered
to the Agent and the Lenders, except as disposed of in the ordinary course of
business since the date thereof, free of all Liens except Permitted Liens.

6.12 Trade Names. As of the Effective Date, all material trade names or styles
under which any Borrower creates Accounts in the United States, or to which
instruments in payment of Accounts may be made payable, are listed on Schedule
6.12.

6.13 Litigation. Except as set forth on Schedule 6.13, there is no pending, or
to the best of each Borrower’s knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or to the best of each Borrower’s knowledge,
investigation by any Governmental Authority, which could reasonably be expected
to have a Material Adverse Effect.

6.14 Labor Disputes. Except as to matters that could not reasonably be expected
to have a Material Adverse Effect, as of the Effective Date (a) there is no
collective bargaining agreement or other labor contract covering employees of
the Credit Parties, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) no union
or other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of the Credit Parties or for any similar
purpose, and (d) there is no pending or (to the best of each Borrower’s
knowledge) threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting the Credit Parties
or their employees that could reasonably be expected to have a Material Adverse
Effect.

6.15 Environmental Laws. Except for matters that could not reasonably be
expected to have a Material Adverse Effect or as otherwise disclosed on Schedule
6.15:

(a) The Parent, each Borrower and its respective Subsidiaries have complied in
all material respects with all Environmental Laws and none of the Parent, the
Borrowers or their Subsidiaries nor any of their presently owned real property
or presently conducted operations, nor their previously owned real property or
prior operations to the extent relating to their ownership of or their
operations on any property at the time of such ownership or operations on such
property, is subject to any enforcement order from or liability agreement with
any Governmental Authority or private Person respecting (i) compliance with any
Environmental Law or (ii) any potential liabilities and costs or remedial action
arising from the Release or threatened Release of a Contaminant.

(b) The Parent, each Borrower and its respective Subsidiaries have obtained all
permits necessary for their current operations under Environmental Laws, and all
such permits are in good standing and the Parent, each Borrower and its
respective Subsidiaries are in compliance with all material terms and conditions
of such permits.

 

32



--------------------------------------------------------------------------------

(c) None of the Parent, any Borrower or its respective Subsidiaries nor, to the
best of each Borrower’s knowledge, any of its predecessors in interest, has in
violation of applicable law stored, treated or disposed of any hazardous waste.

(d) None of the Parent, any Borrower or its respective Subsidiaries has received
any summons, complaint, order or similar written notice indicating that it is
not currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant.

(e) To the best of each Borrower’s knowledge, none of the present or past
operations of the Parent, any Borrower or its respective Subsidiaries is the
subject of any investigation by any Governmental Authority evaluating whether
any remedial action is needed to respond to a Release or threatened Release of a
Contaminant.

(f) There is not now, nor to the best of each Borrower’s knowledge has there
ever been on or in the Eligible Real Estate:

(1) any underground storage tanks or surface impoundments,

(2) any asbestos-containing material, or

(3) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment.

(g) None of the Parent, any Borrower or its respective Subsidiaries has filed
any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.

(h) None of the Parent, any Borrower or its respective Subsidiaries has entered
into any negotiations or settlement agreements with any Person (including the
prior owner of its property) imposing material obligations or liabilities on any
Credit Party with respect to any remedial action in response to the Release of a
Contaminant or environmentally related claim.

(i) None of the products manufactured, distributed or sold by any of the Parent,
any Borrower or its respective Subsidiaries contain asbestos containing
material.

(j) No Environmental Lien has attached to the Eligible Real Estate.

6.16 No Violation of Law. None of the Parent, any Borrower nor any of their
respective Subsidiaries is in violation of any Requirements of Law applicable to
it which violation could reasonably be expected to have a Material Adverse
Effect.

6.17 No Default. As of the Effective Date, none of the Parent, any Borrower nor
any of their respective Subsidiaries is in default with respect to any note,
indenture, loan

 

33



--------------------------------------------------------------------------------

agreement, mortgage, lease, deed, or other agreement to which such Borrower or
such Subsidiary is a party or by which it is bound, which default could
reasonably be expected to have a Material Adverse Effect.

6.18 ERISA Compliance. Except for matters that could not reasonably be expected
to have a Material Adverse Effect or as specifically disclosed in Schedule 6.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the knowledge of each Borrower, nothing
has occurred which would cause the loss of such qualification. Each Borrower and
each ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the best knowledge of each Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability as of January 1, 2003;
(iii) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan; and (v) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

6.19 Taxes. The Credit Parties have filed all federal and other material tax
returns and reports required to be filed, and have paid all federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable except as permitted under Section 7.1.

6.20 Regulated Entities. None of the Credit Parties is an “Investment Company”
within the meaning of the Investment Company Act of 1940, and none of the Credit
Parties is subject to regulation under Requirements of Law limiting its ability
to incur indebtedness.

 

34



--------------------------------------------------------------------------------

6.21 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for working capital and other corporate purposes. Neither the
Parent, any Borrower nor any Subsidiary is engaged, principally or as one of its
important activities, in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

6.22 Copyrights, Patents, Trademarks and Licenses, etc. The Parent and each
Borrower owns, is licensed or otherwise has the lawful right to use, all
patents, trademarks, service marks, trade names, copyrights, technology,
know-how and processes (collectively the “Intellectual Property”) used in or
necessary for the conduct of its business as currently conducted which are
material to its financial condition, business, operations, assets and prospects,
individually or taken as a whole. To the knowledge of the Borrowers, the use of
such Intellectual Property by the Parent or the Borrowers does not infringe on
the rights of any Person, subject to such claims and infringements the existence
of which do not have or are not reasonably expected to have a Material Adverse
Effect. The transactions contemplated by the Loan Documents will not impair the
ownership of or rights under (or the license or other right to use, as the case
may be) any Intellectual Property by the Parent or any Borrower in any manner
which has or might have a Material Adverse Effect.

6.23 No Material Adverse Effect. No Material Adverse Effect has occurred since
the date of the most recent audited Financial Statements delivered to the
Lenders pursuant to Section 6.6(a) or 5.2(a).

6.24 Full Disclosure. None of the representations or warranties made to the
Agent, the Letter of Credit Issuers or the Lenders by any Credit Party in the
Loan Documents as of the date such representations and warranties are made or
deemed made, and none of the statements contained in any written exhibit,
report, statement or certificate furnished to the Agent, the Letter of Credit
Issuers or the Lenders by or on behalf of any Credit Party in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of any Borrower to the Lenders prior to the Effective Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered (as the case may be).

6.25 Bank Accounts and Credit Card Processors. Schedule 6.25 contains as of the
Effective Date (a) a complete and accurate list of all bank accounts maintained
by all Credit Parties with any bank or other financial institution and (b) a
complete list of all credit card processors or issuers of the Borrowers.

6.26 Governmental Authorization. The Parent and the Borrowers hold all licenses,
permits and other approvals of Governmental Authorities necessary for the
conduct of their business as currently conducted. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any
Credit Party of any Loan Document to which it is a party, except such as have
been obtained, given or made, as applicable.

 

35



--------------------------------------------------------------------------------

6.27 Tax Shelter Regulations. No Borrower intends to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Agent thereof. If any Borrower so notifies the Agent, such
Borrower acknowledges that one or more of the Lenders may treat its Loans and/or
its interest in Non-Ratable Loans and/or Agent Advances and/or Letters of Credit
as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS

Each Borrower covenants to the Agent and each Lender that so long as any of the
Obligations (other than Bank Product Obligations) remain outstanding or this
Agreement is in effect:

7.1 Taxes and Other Obligations. Each Borrower shall, and shall cause the Parent
to, (a) file when due all U.S. federal and state income tax returns and other
material returns and reports which it is required to file; and (b) pay, or
provide for the payment, when due, of all U.S. federal taxes and other material
taxes, fees, assessments and other charges of Governmental Authorities against
it or upon its property, income and franchises, make all required withholding
and other tax deposits, and establish adequate reserves for the payment of all
such items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; provided, however, so long
as ATI has notified the Agent in writing, none of the Parent or the Borrowers
need pay any tax, fee, assessment, or governmental charge (i) it is contesting
in good faith by appropriate proceedings diligently pursued, (ii) as to which
the Parent or such Borrower, as the case may be, has established proper reserves
as required under GAAP, and (iii) the nonpayment of which does not result in the
imposition of a Lien (other than a Permitted Lien).

7.2 Legal Existence and Good Standing. Except as otherwise permitted under
Sections 7.10(a)(ix) or 7.16(a), each Borrower shall, and shall cause the Parent
to, maintain its legal existence and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.

7.3 Compliance with Law and Agreements; Maintenance of Licenses. Each Borrower
shall comply, and shall cause the Parent to comply, in all material respects
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business (including the Federal Fair Labor Standards Act and all
Environmental Laws) where the failure to so comply could reasonably be expected
to have a Material Adverse Effect. Each Borrower

 

36



--------------------------------------------------------------------------------

shall obtain and maintain, and shall cause the Parent to obtain and maintain,
all material licenses, permits, franchises, and governmental authorizations
necessary to own its property and to conduct its business as conducted from time
to time in compliance with the terms hereof. No Borrower shall modify, amend or
alter, or permit the Parent to modify, amend or alter, its certificate or
articles of incorporation, or its limited liability company operating agreement
or limited partnership agreement, as applicable, other than in a manner which
does not adversely affect the rights and interests of the Lenders or the Agent.

7.4 Maintenance of Property; Appraisals and Inspection of Property.

(a) Each Borrower shall maintain, and shall cause the Parent to maintain, all of
its property material to the operation of its business in good operating
condition and repair, ordinary wear and tear and, subject to Section 7.6, loss
or damage from casualty or condemnation excepted.

(b) Each Borrower shall permit, and shall cause the Parent to permit,
representatives and independent contractors of the Agent to visit and inspect
any of its or the other Credit Parties’ properties, to conduct appraisals and
audits of Collateral, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants, at reasonable times during normal business hours; provided,
however, that (i) if Liquidity is equal to or greater than $100,000,000 at all
times during any Fiscal Year, the Agent shall be reimbursed by the Borrowers for
expenses in connection with, only one field exam and one inventory and fixed
asset appraisal during such Fiscal Year, (ii) if Liquidity is less than
$100,000,000 at any time during any Fiscal Year, the Agent shall thereafter be
reimbursed by the Borrowers for expenses in connection with, up to three field
exams and up to two inventory and fixed asset appraisals during such Fiscal
Year, and (iii) if any Event of Default described in Section 9.1(a), (b), (c)(i)
or (ii), (d), (e), (f), (g), (h), (i), (k), (l) or (m) shall have occurred and
be continuing, the Agent shall be reimbursed by the Borrowers for all expenses
in connection with, all field exams and appraisals requested by the Agent in its
reasonable judgment.

7.5 Insurance.

(a) Each Borrower shall maintain, and shall cause the Parent to maintain, with
financially sound and reputable insurers having a rating of at least A- or
better by Best Rating Guide, insurance of such types as is customary for Persons
of similar size engaged in the same or similar business in amounts and under
policies reasonably acceptable to the Agent and otherwise as is customary for
Persons of similar size engaged in the same or similar types of business.
Without limiting the foregoing, in the event that any improved Real Estate
covered by the Mortgages is determined to be located within an area that has
been identified by the Director of the Federal Emergency Management Agency as a
Special Flood Hazard Area (“SFHA”), each Borrower shall purchase and maintain
flood insurance on the improved Real Estate and any Equipment and Inventory
located on such Real Estate. The amount of said flood insurance shall, at a
minimum, comply with applicable federal regulations as required by the Flood
Disaster Protection Act of 1973, as amended. Each Borrower shall also maintain
flood insurance for its Inventory and Equipment which is, at any time, located
in a SFHA.

 

37



--------------------------------------------------------------------------------

(b) Each Borrower shall cause the Agent, for the ratable benefit of the Agent
and the Lenders, to be named as secured party or mortgagee and sole loss payee
or additional insured with respect to each policy described in the foregoing
clause (a) of this Section 7.5, in a manner reasonably acceptable to the Agent.
Each such policy of insurance shall contain a clause or endorsement requiring
the insurer to give not less than thirty (30) days’ prior written notice to the
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause or endorsement stating that the interest of the Agent shall not be
impaired or invalidated by any act or neglect of the Parent, any Borrower or any
of its Subsidiaries or the owner of any Real Estate or the use of such Real
Property by any of them for purposes more hazardous than are permitted by such
policy. All premiums for such insurance shall be paid by the Borrowers when due,
and certificates of insurance and, if reasonably requested by the Agent,
photocopies of the policies, shall be delivered to the Agent, in each case in
sufficient quantity for distribution by the Agent to each of the Lenders. If any
Borrower fails to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans.

7.6 Insurance and Condemnation Proceeds. Each Borrower shall promptly notify the
Agent and the Lenders of any material loss, damage, or destruction to the
Collateral, whether or not covered by insurance. The Agent is hereby authorized
to collect all property insurance and condemnation proceeds in respect of
Collateral in an amount in excess of $500,000 for any incident (“Excess
Proceeds”) directly and to apply or remit them as follows:

(a) With respect to insurance and condemnation proceeds relating to Collateral
other than Fixed Assets, after deducting from such proceeds the reasonable
expenses, if any, incurred by the Agent in the collection or handling thereof,
the Agent may in its discretion remit such proceeds to the Borrowers or apply
such proceeds to the reduction of the Obligations in the order provided for in
Section 7.25 or, if applicable, Section 3.5.

(b) With respect to insurance and condemnation proceeds relating to Collateral
consisting of Fixed Assets, the Agent shall permit or require the applicable
Borrower to use such proceeds, or any part thereof, to replace, repair, restore
or rebuild the relevant Fixed Assets in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction so long as (1) no Event of Default has occurred
and is continuing, (2) the aggregate proceeds do not exceed $3,000,000 and
(3) ATI or such Borrower first (i) provides the Agent with plans and
specifications for any such replacement, repair or restoration which shall be
reasonably satisfactory to the Agent and (ii) demonstrates to the reasonable
satisfaction of the Agent that the funds available to it will be sufficient to
complete such project in the manner provided therein. In all other
circumstances, the Agent may in its discretion remit such proceeds to the
Borrowers or apply such insurance and condemnation proceeds to the reduction of
the Obligations in the order provided for in Section 7.25 or, if applicable,
Section 3.5.

 

38



--------------------------------------------------------------------------------

Any such proceeds other than Excess Proceeds may be retained by the Borrowers.

7.7 Environmental Laws.

(a) Each Borrower shall, and shall cause the Parent and each of its Subsidiaries
to, conduct its business in compliance with all Environmental Laws applicable to
it, including those relating to the generation, handling, use, storage, and
disposal of any Contaminant unless the failure to do so could not reasonably be
expected to have a Material Adverse Effect and the Borrowers shall, and shall
cause the Parent and each of its Subsidiaries to, take prompt and appropriate
action to respond to any such non-compliance with Environmental Laws and shall
regularly report to the Agent on such response.

(b) Without limiting the generality of the foregoing, ATI shall submit to the
Agent and the Lenders annually, commencing on the date that occurs one year
after the Effective Date, and on each such anniversary date of the Effective
Date thereafter, copies of any material notices received by the Borrowers from
any Governmental Authority under any Environmental Law, if any, and copies of
any environmental reports prepared by the Borrowers, in each case prepared by or
received by the Borrowers during such prior year, if any. The Agent or any
Lender may request copies of technical reports prepared by any Borrower and its
communications with any Governmental Authority to determine whether such
Borrower or any of its Subsidiaries is proceeding reasonably to correct, cure or
contest in good faith any alleged non-compliance or environmental liability. At
any time after the occurrence and during the continuation of any Event of
Default, each Borrower shall, at the Agent’s or the Required Lenders’ request
and at the applicable Borrower’s expense, with respect to any Real Property
owned by any Borrower that is part of the Collateral (i) retain an independent
environmental engineer acceptable to the Agent to evaluate the site, including
tests if appropriate, where the Agent has a reasonable basis to believe any
material non-compliance or alleged non-compliance with Environmental Laws has
occurred and prepare and deliver to the Agent, in sufficient quantity for
distribution by the Agent to the Lenders, a report setting forth the results of
such evaluation, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof, and (ii) provide to the
Agent and the Lenders a supplemental report of such engineer whenever the scope
of the environmental problems, or the response thereto or the estimated costs
thereof, shall increase in any material respect; provided that the Agent and its
representatives will have the right at any reasonable time to enter and visit
such Real Property and for the purposes of observing such Real Property. The
Agent is under no duty, however, to visit or observe any Real Property owned by
any Borrower that is part of the Collateral or to conduct tests, and any such
acts by the Agent will be solely for the purposes of protecting the Agent’s
Liens and preserving the Agent and the Lenders’ rights under the Loan Documents.
No site visit, observation or testing by the Agent and the Lenders will result
in a waiver of any default of any Borrower or impose any liability on the Agent
or the Lenders. In no event will any site visit, observation or testing by the
Agent be a representation that hazardous substances are or are not present in,
on or under such Real Property, or that there has been or will be compliance
with any Environmental Law. None of the Borrowers, any other Credit Party nor
any other party is entitled to rely on any site visit, observation or testing by
the Agent. The

 

39



--------------------------------------------------------------------------------

Agent and the Lenders owe no duty of care to protect the Borrowers, any other
Credit Party or any other party against, or to inform the Borrowers, any other
Credit Party or any other party of, any hazardous substances or any other
adverse condition affecting any Real Property owned by any Borrower that is part
of the Collateral. The Agent may in its discretion disclose to the Borrowers or
to any other party if so required by any Requirement of Law any report or
findings made as a result of, or in connection with, any site visit, observation
or testing by the Agent. Each Borrower understands and agrees that the Agent
makes no warranty or representation to the Borrowers or any other party
regarding the truth, accuracy or completeness of any such report or findings
that may be disclosed. Each Borrower also understands that depending on the
results of any site visit, observation or testing by the Agent and disclosed to
the Borrowers, the Borrowers, the Parent, or its Subsidiaries may have a legal
obligation to notify one or more environmental agencies of the results, that
such reporting requirements are site-specific, and are to be evaluated by the
applicable Borrower without advice or assistance from the Agent. In each
instance, the Agent will give the applicable Borrower reasonable notice before
entering such Real Property. The Agent will make reasonable efforts to avoid
interfering with such Borrower’s or any other Credit Party’s use of such Real
Property or any other property in exercising any rights provided hereunder.

7.8 Compliance with ERISA. Each Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan; and (e) not engage in a transaction that could reasonably
be expected to be subject to Section 4069 or 4212(c) of ERISA.

7.9 Debt. No Borrower shall, nor permit the Parent to, create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Debt, except:

(a) the Obligations;

(b) Debt in the form of bank overdrafts in the ordinary course of business;

(c) (i) Debt incurred by any Borrower to finance Capital Expenditures and
(ii) Capital Lease obligations of any Borrower;

(d) Debt in respect of Accommodation Obligations permitted under Section 7.12;

(e) Debt of the Parent to ATI in connection with any advances made pursuant to
Section 7.11(b);

 

40



--------------------------------------------------------------------------------

(f) Debt in respect of Hedge Agreements and Foreign Currency Exchange Contracts
entered into in the ordinary course of business and not for speculative
purposes;

(g) intercompany Debt among the Borrowers;

(h) Permitted Existing Debt and refinancings, renewals or extensions thereof so
long as (A) no Default or Event of Default exists or would be caused thereby,
(B) the principal amount of any such Permitted Existing Debt is not increased
(other than by an amount equal to the reasonable amount of fees and expenses
payable in connection with such refinancing, renewal or extension); (C) the
maturity date thereof is not accelerated as a result of any such refinancing,
renewal or extension and (D) no such refinancing, renewal or extension would be
otherwise detrimental in any material respect to the rights of or benefits to
the Borrowers, the Agent or the Lenders;

(i) Debt of any Person assumed in connection with an Acquisition of such Person
permitted under Sections 7.11(i) or 7.16(a) if such Person becomes a Borrower
after the date hereof; provided, that such Debt exists at the time such Person
becomes a Borrower and was not created in anticipation of such acquisition;

(j) Debt consisting of (A) unsecured deferred payment obligations of a Borrower
owing to sellers in permitted Acquisitions and (B) customary purchase price
adjustments, earn-outs, indemnification obligations and similar items of the
Borrowers in connection with permitted Acquisitions and asset sales;

(k) the AT Sourcing Obligation; and

(l) other unsecured Debt of the Credit Parties (i) consisting of uncommitted
letter of credit facilities for the issuance of letters of credit with an
aggregate maximum face amount not exceeding $25,000,000 at any time and
(ii) consisting of other unsecured Debt not exceeding in the aggregate a
principal amount of $25,000,000 at any one time outstanding.

7.10 Sales of Assets; Liens.

(a) Sales. No Borrower shall, nor permit the Parent to, sell, assign, transfer,
lease, convey or otherwise dispose of, any properties or assets, whether now
owned or hereafter acquired, or any income or profits therefrom, except among
the Credit Parties and except:

(i) sales of inventory and subleases of real property in the ordinary course of
business;

 

41



--------------------------------------------------------------------------------

(ii) subleases of real property not in the ordinary course of business, but only
to the extent the aggregate annual rental payments accrued under all such
subleases do not exceed $1,000,000;

(iii) sales or other dispositions of equipment that is obsolete, unused or, in
the judgment of such Borrower, no longer best used or useful in its business;

(iv) license or sublicense agreements or marketing agreements with third parties
in the ordinary course of business, provided, however that no such license or
sublicense or marketing agreement shall materially impair the ability of the
Agent to dispose of the Collateral;

(v) sales or dispositions of Cash Equivalents;

(vi) Sales of Investments permitted under clauses (j) or (k) of Section 7.11;
and

(vii) so long as no Event of Default shall have then occurred and be continuing
or would result therefrom, transfer of cash or property in an amount not to
exceed $1,000,000 (or, if Liquidity is in excess of $50,000,000 both before and
after giving effect thereto, $10,000,000) for each Fiscal Year to a charitable
foundation established by any Borrower or the Parent;

(viii) dispositions as the result of any taking or condemnation so long as
insurance or condemnation proceeds are received in connection therewith and are
applied as required by Section 7.6;

(ix) other sales of assets, including the sale of Securities of Subsidiaries,
whether or not in the ordinary course of business, having an aggregate fair
market value of not more than $15,000,000 pursuant to any one single disposition
or $20,000,000 in the aggregate pursuant to several dispositions in any one
Fiscal Year; and

(x) a sale of the Louisville, Kentucky distribution center as part of a
sale-leaseback transaction in accordance with Section 7.18;

provided, that no disposition permitted above (other than transfers permitted by
clause (i), (vi), (vii), (viii) or (x)) in excess of $1,000,000 per transaction
shall be permitted unless the price to be received therefor represents the then
fair market value of the asset or property sold at the time of such disposition
and (other than in the case of subleases or license or sublicense or marketing
arrangements) at least 70% of the price is to be paid in cash at the closing of
the disposition.

(b) Liens. No Borrower shall, nor permit the Parent to, create, incur, assume or
permit to exist, directly or indirectly, any Lien on or with respect to any of
its property except:

(i) Liens granted to the Agent securing the Obligations;

 

42



--------------------------------------------------------------------------------

(ii) Liens upon (A) the interest or title of a lessor or secured by a lessor’s
interest under any lease under which any Borrower is the lessee or (B) the
interest of a lessee under any lease under which any Borrower is the lessor;

(iii) Permitted Liens;

(iv) Liens granted by any Borrower (including the interest of a lessor under a
Capital Lease) and Liens on property existing at the time of acquisition thereof
by such Borrower, in each case securing Debt permitted by Section 7.9(c),
provided that such Liens are limited to the assets financed with such Debt;

(v) Permitted Existing Liens and any extensions, renewals and replacements
thereof so long as (i) the amount of the obligations secured thereby is not
increased in connection with any such extension, renewal or replacement and
(ii) such Lien is limited to the property subject thereto prior to such
extension, renewal or replacement;

(vi) Liens in respect of Debt of a Person permitted pursuant to Section 7.9(i)
so long as such Liens attach only to assets of such Person existing prior to the
Acquisition or merger of such Person;

(vii) to the extent Debt secured thereby is permitted to be extended, renewed,
replaced or refinanced, a future Lien upon any property which is subject to a
Lien described in clause (vi) above, if such future Lien attaches only to the
same property, secures only such permitted extensions, renewals, replacements or
refinancings and is of like quality, character and extent; and

(viii) Liens on cash earnest money deposits in connection with Acquisitions
otherwise permitted by this Agreement in an aggregate amount not to exceed
$2,500,000 at any time outstanding.

7.11 Investments. No Borrower shall, nor permit the Parent to, make or own,
directly or indirectly, any Investment in any Person except:

(a) Investments by the Parent and the Borrowers in Cash Equivalents;

(b) Investments by any Borrower resulting from advances to the Parent to fund
any of the items set forth in Section 7.13(a);

(c) Investments by the Parent in ATI;

(d) Investments by any Borrower in any other Borrower (other than any Investment
made in connection with the Acquisition of any Borrower);

(e) Investments by the Borrowers in joint ventures (in the form of corporations,
partnerships or otherwise) and Unrestricted Subsidiaries; provided that, after
giving

 

43



--------------------------------------------------------------------------------

effect to such Investment (i) the aggregate amount then outstanding of all such
Investments (other than the AT Sourcing Obligation) in excess of the amount of
Investments in joint ventures and Unrestricted Subsidiaries existing on the
Effective Date by the Borrowers (including Investments in the nature of sales
and transfers of assets for less than fair market value and Accommodation
Obligations) shall not exceed $37,500,000, (ii) Liquidity shall not be less than
$37,500,000 both on the date of such Investment and on a pro forma basis for a
period of twelve months following such Investment and (ii) no Event of Default
shall exist or will occur as a result of such Investment;

(f) Investments not exceeding $10,000,000 at any one time outstanding in respect
of loans to senior executives and key employees of the Parent or any Borrower;
provided that after giving effect to such Investment, (i) Liquidity shall not be
less than $37,500,000 both on the date of such Investment and on a pro forma
basis for a period of twelve months following such Investment, and (ii) no Event
of Default shall exist or will occur as a result of such Investment;

(g) Investments in the form of advance payments to suppliers not in excess of an
aggregate amount of $20,000,000 outstanding at any one time, provided that,
after giving effect to such Investment, (i) Liquidity shall not be less than
$37,500,000 both on the date of such Investment and on a pro forma basis for a
period of twelve months following such Investment, and (ii) no Event of Default
shall exist or will occur as a result of such Investment;

(h) Investments in respect of Hedge Agreements and Foreign Currency Exchange
contracts entered into in the ordinary course of business and not for
speculative purposes;

(i) Investments the Borrowers made in connection with Acquisitions provided that
(i) the Person to be (or whose assets are to be) acquired does not oppose such
Acquisition, (ii) the Person to be acquired will immediately become, directly or
indirectly, a Wholly-Owned Subsidiary of ATI, (iii) the line or lines of
business of the Person to be acquired are substantially the same as one or more
line or lines of business conducted by the Borrowers at the time such
Acquisition is consummated or is permitted to be conducted by the Borrowers
pursuant to Section 7.14, (iv) immediately after giving effect to any such
Investment (including reasonable estimates of any indemnification or purchase
price adjustment obligations), Liquidity shall not be less than $37,500,000 both
on the date of such Investment and on a pro forma basis for a period of twelve
months following such Investment, and (v) immediately after giving effect to
such Investment, no Event of Default shall exist or will occur as a result of
such Investment; and

(j) promissory notes and other similar non-cash consideration received by any
Borrower in connection with dispositions of assets permitted by Section 7.10(a);

(k) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

 

44



--------------------------------------------------------------------------------

(l) Investments consisting of Accommodation Obligations permitted under
Section 7.12 and the exercise thereof;

(m) Investments in joint ventures and Unrestricted Subsidiaries existing on the
Effective Date and set forth on Schedule 7.11;

(n) Investments in the form of progress payments in connection with the
development of software and related hardware made in the ordinary course of
business and consistent with past practice of the Parent and the Borrowers; and

(o) other Investments not permitted elsewhere in this Section 7.11 by any
Borrower not in excess of an aggregate amount of $20,000,000 outstanding at any
one time, provided that, after giving effect to such Investment, (i) Liquidity
shall not be less than $37,500,000 both on the date of such Investment and on a
pro forma basis for a period of twelve months following such Investment, and
(ii) no Event of Default shall exist or will occur as a result of such
Investment.

The Borrowers hereby agree to provide to the Agent on the date of consummation
of any Investment permitted under clauses (e), (f), (g), (i) and (o) above, a
certificate of a Responsible Officer of ATI that each of the conditions
contained in the provisos to such clauses have been met and demonstrating in a
manner satisfactory to the Agent the required projected pro forma Liquidity on a
monthly basis for the twelve month period following such Investment.

7.12 Accommodation Obligations. No Borrower shall, nor permit the Parent to,
create or become or be liable, directly or indirectly, with respect to any
Accommodation Obligation except:

(a) guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

(b) obligations, warranties and indemnities, not relating to Debt of any Person,
which have been or are undertaken or made in the ordinary course of business and
not for the benefit or in favor of an Affiliate of any Borrower or such
Subsidiary;

(c) Accommodation Obligations of ATI in connection with obligations of the
Parent to fund (A) income and franchise taxes payable in any Fiscal Year owed by
the Parent pursuant to the Tax Sharing Agreement dated as of July 12, 1989
between the Parent and ATI; (B) other ordinary operating expenses of the Parent
not in excess of $500,000 in any Fiscal Year; (C) purchases of capital stock of
the Parent held by employees of any Credit Party to enable such employee to pay
withholding taxes in connection with the vesting of such stock and (D) the
Parent’s share of expenses incurred in connection with any public offering of
Common Stock;

(d) Accommodation Obligations of the Parent or any Borrower in respect of any
obligations of any Borrower otherwise permitted hereunder;

 

45



--------------------------------------------------------------------------------

(e) Accommodation Obligations with respect to obligations of Unrestricted
Subsidiaries to the extent such Accommodation Obligations constitute Investments
permitted by Section 7.11(e);

(f) Accommodation Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Acquisitions
or asset sales permitted by this Agreement; and

(g) Accommodation Obligations in respect of performance bonds, surety bonds,
appeal bonds or custom bonds required in the ordinary course of business or in
connection with judgments that do not result in an Event of Default.

7.13 Restricted Payments. No Borrower shall, nor permit the Parent to, declare
or make any Restricted Payment except:

(a) dividends paid and declared in any Fiscal Year by ATI to the Parent to fund
(i) income and franchise taxes payable in such Fiscal Year owed by the Parent
pursuant to the Tax Sharing Agreement dated as of July 12, 1989 between the
Parent and ATI; (ii) other ordinary operating expenses of the Parent not in
excess of $500,000 in any Fiscal Year; (iii) purchases of Common Stock of the
Parent held by employees of any Credit Party to enable such employee to pay
withholding taxes in connection with the vesting of such stock and (iv) the
Parent’s share of expenses incurred in connection with any public offering of
Common Stock;

(b) any Restricted Payment made by any Borrower (other than ATI) on its capital
stock;

(c) Restricted Payments by the Parent or any Borrower (in addition to payments
made pursuant to clause (a)(i) of this Section) to acquire shares of Common
Stock from employees of the Parent or any Borrower in an aggregate amount not
exceeding $100,000 in any Fiscal Year; and

(d) Restricted Payments by ATI to the Parent to concurrently fund any dividend,
redemption, retirement, sinking fund, or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of Common Stock of the
Parent now or hereafter outstanding and Restricted Payments by the Parent for
such purpose; provided that after giving effect to any such Restricted Payment
(i) Liquidity shall not be less than $37,500,000 on the date of such Restricted
Payment and on a pro forma basis (calculated assuming that such Restricted
Payment was made on the first day of the then current month) for the following
twelve-month period, including the month in which such Restricted Payment is
made, and (ii) no Default or Event of Default shall exist or will occur as a
result of such Restricted Payment.

If Liquidity is equal to or less than $50,000,000 at any time within the 30 day
period immediately preceding any Restricted Payment permitted under clause
(d) above, the Borrowers hereby agree to provide to the Agent on the date of
consummation of each such Restricted Payment, a certificate of a Responsible
Officer of ATI certifying that each of the conditions contained in
Section 7.13(d) have been met and demonstrating in a manner satisfactory to the
Agent such compliance.

 

46



--------------------------------------------------------------------------------

7.14 Conduct of Business. No Borrower shall, nor permit any of its Restricted
Subsidiaries to, engage in any business other than (a) the business engaged in
by such Borrower or such Subsidiary on the date hereof and other businesses
similar or related thereto; and (b) any business activities related to the home
furnishings industry.

7.15 Transactions with Affiliates. No Borrower shall, nor permit the Parent to,
at any time after the Effective Date directly or indirectly enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any of its Affiliates outside the
ordinary course of its business or inconsistent with past practices or on terms
that are less favorable to it than those fair and reasonable terms that might be
obtained in a comparable arms-length transaction at the time; provided that the
foregoing restriction shall not apply to transactions among any Borrower and any
other Credit Party, customary fees paid to members of the Board of Directors of
any Borrower or the Parent or arrangements permitted under Section 7.11(f) or
the business contemplated by the joint ventures permitted under Section 7.11(e).

7.16 Restriction on Fundamental Changes. No Borrower shall, nor permit the
Parent to, enter into any merger or consolidation, or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or any substantial part of its business or property,
whether now or hereafter acquired, except (i) as otherwise permitted under
Section 7.10(a), (ii) that any Borrower may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, any other Borrower,
(iii) that nothing contained herein shall prohibit any Subsidiary of ATI from
voluntarily dissolving or liquidating if in the reasonable opinion of ATI’s
senior management such dissolution or liquidation has no reasonable likelihood
of having a Material Adverse Effect and (iv) the merger of any Person with or
into a Borrower if the Acquisition of the capital stock of such Person by such
Borrower would have been permitted under Section 7.11(j); provided, that (x) in
the case of ATI, ATI shall be the continuing or surviving Person and (y) if a
Borrower (other than ATI) is not the surviving or continuing Person, the
surviving Person becomes a Borrower and a party to this Agreement and all other
applicable Loan Documents in accordance with Section 7.24(c).

7.17 ERISA. No Borrower shall, nor permit any of its ERISA Affiliates to, do any
of the following to the extent that such act or failure to act would in the
aggregate, after taking into account any other such acts or failures to act,
have a Material Adverse Effect:

(a) Engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the DOL;

 

47



--------------------------------------------------------------------------------

(b) permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code), whether or not waived;

(c) terminate, or permit any ERISA Affiliate to terminate, any Benefit Plan
which would result in any liability of any Borrower or any ERISA Affiliate under
Title IV of ERISA;

(d) fail, or permit any ERISA Affiliate to fail, to make any contribution or
payment to any Multiemployer Plan which any Borrower or any ERISA Affiliate may
be required to make under any agreement relating to such Multiemployer Plan, or
any Requirement of Law pertaining thereto;

(e) fail, or permit any ERISA Affiliate to fail, to pay any required installment
or any other payment required under Section 412 of the Code on or before the due
date for such installment or other payment; or

(f) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability for the plan year such that any Borrower or any
ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code.

7.18 Sales and Leasebacks. Except with respect to any sale-leaseback of the
Borrowers’ main distribution center in Louisville, Kentucky approved by the
Required Lenders, no Borrower shall, nor permit the Parent to, become liable,
directly or by way of any Accommodation Obligation, with respect to any lease,
whether an Operating Lease or a Capital Lease, of any property whether now owned
or hereafter acquired, (a) which any Borrower has sold or transferred or is to
sell or transfer to any other Person, or (b) which such Borrower intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by that entity to any other Person in connection with
such lease.

7.19 Margin Regulations. No portion of the proceeds of any credit extended under
this Agreement shall be used, directly or indirectly, in any manner which would
cause any Credit Extension or the application of such proceeds to violate
Regulation U or X of the Federal Reserve Board, in each case as in effect on the
date or dates of such Credit Extension and such use of proceeds.

7.20 Change of Fiscal Year. Neither the Parent nor any Borrower shall change its
Fiscal Year.

7.21 Subsidiaries.

(a) No Borrower shall, nor permit the Parent to, hereafter (i) become a general
partner in any general partnership or limited partnership or (ii) organize or
acquire any other Person, except (A) any Borrower may organize or acquire any
new Wholly Owned Subsidiary that becomes a Borrower pursuant to the terms of
Section 7.24(c) and (B) subject to the provisions of Section 7.24(d), any
Borrower may organize, acquire or participate in any new joint venture (other
than a general partnership) or Unrestricted Subsidiary permitted pursuant to
Section 7.11(e).

 

48



--------------------------------------------------------------------------------

(b) No Borrower shall create or otherwise permit to become effective any
consensual encumbrance or restriction of any kind, other than those contemplated
in or permitted under the Loan Documents (including, without limitation, Liens
permitted under Section 7.10(b)(iv) hereof), on the ability of any Borrower to
pay dividends or make any other distribution in respect of its stock or make any
other Restricted Payment, pay any Debt or other obligation owed to any other
Borrower, make loans or advances or other Investments in any other Borrower or
sell, transfer or otherwise convey any of its property to any other Borrower
except in any lease the terms of which prohibit the transfer of such lease to
any Credit Party or otherwise.

7.22 Fixed Charge Coverage Ratio. As of the end of each month during which an
Illiquidity Period shall be in effect, ATI shall maintain a Fixed Charge
Coverage Ratio of not less than 1.00 to 1.00 for each Twelve-Month Period ended
on the last day of such month.

7.23 Further Assurances. The Credit Parties shall execute and deliver, or cause
to be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents.

7.24 Pledge of After-Acquired Property; Additional Borrowers. (a) With respect
to any property acquired after the Effective Date by the Parent or any Borrower
(other than (1) any property described in paragraph (b), (c) or (d) below,
(2) any property subject to a Lien expressly permitted by Section 7.10(b)(iv),
(vi), (vii) and (viii), (3) leasehold interests, motor vehicles and other
property excluded from the Collateral pursuant to Section 2(a) of the Security
Agreement, (4) any shares of Parent’s capital stock or (5) any Margin Stock,
unless the Parent or the Borrowers in aggregate own at any time Margin Stock
(other than shares of Parent’s capital stock) with an aggregate value over
$1,000,000, in which case this Section will apply to Margin Stock (other than
shares of Parent’s capital stock) to the extent not promptly disposed of for
Cash Equivalents to be included as Collateral) as to which the Agent, for the
benefit of the Lenders, does not have a perfected Lien, the applicable Borrower
shall, or shall cause the Parent to, promptly (i) execute and deliver to the
Agent such amendments to the Pledge and Security Agreement or such other
documents as the Agent deems necessary or advisable to grant to the Agent, for
the benefit of the Lenders, a security interest in such property and (ii) take
all actions necessary or advisable to grant to the Agent, for the benefit of the
Lenders, a perfected first priority (subject to prior Liens permitted under the
Loan Documents) security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Documents or by any Requirement of Law or as may be
requested by the Agent; provided, that the Borrowers shall not be required to
update (or reimburse the Agent for any update of) any filings with the U.S.
Patent & Trademark Office more frequently than once per year.

 

49



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having an Appraised
Value (together with improvements thereof) of at least $7,500,000 acquired after
the Effective Date by the Parent or any Borrower (other than any such real
property subject to a Lien expressly permitted by Section 7.10(b)(iv), (vi) or
(vii)), the applicable Borrower shall, or shall cause the Parent to, promptly
(i) execute and deliver a first priority (subject to prior Liens as permitted
under the Loan Documents) mortgage, in favor of the Agent, for the benefit of
the Lenders, covering such real property, (ii) if requested by the Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the Agent) as
well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Agent in connection with such mortgage or deed of trust, each of the
foregoing in form and substance reasonably satisfactory to the Agent and
(iii) if requested by the Agent, deliver to the Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Agent.

(c) With respect to any Subsidiary other than an Unrestricted Subsidiary created
or acquired after the Effective Date, the applicable Borrower shall promptly
(i) cause such new Subsidiary (A) to become a party to this Agreement as a
“Borrower” hereunder and the Security Agreement as “Grantor”, (B) to take such
actions necessary or advisable to grant to the Agent for the benefit of the
Lenders a perfected first priority (subject to prior Liens is permitted under
the Loan Documents) security interest in the Collateral described in the
Security Instruments with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Instruments or by Requirement of Law or as may be
requested by the Agent and (C) to deliver to the Agent a certificate of such
Subsidiary of the type delivered on the Effective Date with respect to other
Borrowers in form and substance satisfactory to the Agent, (ii) execute and
deliver to the Agent such amendments to the Security Instruments and UCC-1
financing statements as the Agent deems necessary or advisable to grant to the
Agent, for the benefit of the Lenders, a perfected first priority (subject to
prior Liens permitted under the Loan Documents) security interest in the
Securities of such new Subsidiary that are owned by any Borrower, (iii) deliver
to the Agent the certificates, if any, representing such Securities, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Borrower, and (iv) if requested by the Agent, deliver to the
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Agent.

(d) With respect to any new Unrestricted Subsidiary created or acquired or any
new Investment permitted under this Agreement arising after the Effective Date,
the applicable Borrower shall promptly take any action and execute and deliver
to the Agent all documents and agreements required by the applicable Security
Instruments.

 

50



--------------------------------------------------------------------------------

7.25 Cash Collateral and Deposit Accounts.

(a) Until the Agent notifies ATI to the contrary, the Credit Parties shall make
collection of all Accounts and other Collateral for the Agent, shall receive all
payments as the Agent’s trustee, and shall immediately deliver all payments in
their original form duly endorsed in blank into one or more Approved Deposit
Accounts established in the name of such Credit Party. All amounts deposited
into such Approved Deposit Accounts shall be swept on a daily basis and
transferred to the Payment Account for further dispersal subject to the Blocked
Account Agreement. None of the Borrowers shall make any material change in their
cash management practices, including any change that would cause amounts held in
any Approved Deposit Account not to be swept on a daily basis to the Payment
Account. Following receipt of written notice from the Agent that an Activation
Period (as defined below) exists and until receipt of written notice from the
Agent that all Activation Periods have terminated, the Clearing Bank shall not
permit any Credit Party to make any withdrawals from the Payment Account. Prior
to or after the termination of an Activation Period, the Credit Parties shall
have the right to operate and transact business through the Payment Account in
normal fashion, including making withdrawals from the Payment Account, but
covenants to the Agent it will not close the Payment Account. No later than two
(2) Business Days following the commencement of the Activation Period, and
continuing on each Business Day thereafter, the Clearing Bank shall transfer all
collected and available balances in the Payment Account to the Agent as the
Agent shall direct. The “Activation Period” means each period which
(a) commences upon the day that either (i) Liquidity is less than $37,500,000 or
(ii) an Event of Default has occurred and is continuing, and (b) terminates on
the day Liquidity is in excess of $50,000,000 for a period of fifteen
(15) consecutive days or such Event of Default has been waived, as applicable.
The agreement herein regarding the definition of “Activation Period” and the
dollar amount $37,500,000 shall supersede any agreement between ATI and the
Agent contained in the Blocked Account Agreement, and the parties hereto agree
that the dollar amount of $30,000,000 contained in paragraph 1(f) of the Blocked
Account Agreement shall be deemed to be “$37,500,000” for the purpose of
determining whether an “Activation Event” has occurred thereunder.

(b) On or prior to the Effective Date, the Borrowers shall have delivered to the
Agent (i) notifications executed by each of the Borrowers to each depository
institution identified on Schedule 6.25 in form and substance reasonably
satisfactory to the Agent of the Agent’s interest in each related Deposit
Account (each, a “DDA Notification”), which DDA Notifications shall be held in
escrow by the Agent until the occurrence of an Activation Period, at which time
the Agent may, in its discretion, forward such DDA Notifications to the
applicable institutions, and (ii) notifications executed on behalf of the
Borrowers to each credit card processor identified on Schedule 6.25 in form and
substance reasonably satisfactory to the Agent of the Agent’s interest in all
related credit card receivable proceeds (each, a “Credit Card Notification”),
which Credit Card Notifications the Agent may, in its discretion, forward to the
applicable credit card processors at any time. The DDA Notifications and the
Credit Card Notifications shall require during the continuance of an Activation
Period, the sweep on each Business Day of all available cash receipts and other
proceeds from the sale or disposition of any

 

51



--------------------------------------------------------------------------------

Collateral, including, without limitation, the proceeds of all credit card
receivables (all such cash receipts and proceeds, “Cash Receipts”) (and with
respect to institutions which maintain a Deposit Account net of a minimum
balance not to exceed $10,000) to the Payment Account.

(c) The Borrowers may close Deposit Accounts and/or open new Deposit Accounts,
subject to the execution and delivery to the Agent of appropriate DDA
Notifications consistent with the provisions of this Section 7.25. Unless
consented to in writing by the Agent, the Borrowers may not enter into any
agreements with additional credit card processors unless, contemporaneously
therewith, a Credit Card Notification is executed and delivered to the Agent.

(d) If at any time during the continuance of an Activation Period, any cash or
cash equivalents owned by the Borrowers and constituting proceeds of Collateral
are deposited to any account, or held or invested in any manner, other than in
an Approved Deposit Account, the Agent may require the Borrowers to close such
account and have all funds therein transferred to the Payment Account, or such
other Approved Deposit Account as the Agent may direct.

(e) In the event that, notwithstanding the provisions of this Section 7.25,
during the continuance of an Activation Period, the Borrowers receive or
otherwise have dominion and control of any such proceeds or collections of
Collateral, such proceeds and collections shall be held in trust by the
Borrowers for the Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of any Borrower other than as instructed
by the Agent.

(f) All payments received by the Agent during an Activation Period at a bank
account designated by it, will be the Agent’s sole property for its benefit and
the benefit of the Lenders and, provided no Event of Default shall have occurred
and be continuing, will be credited to the Loan Account immediately (conditional
upon final collection) if received no later than 12:00 noon (New York City time)
and otherwise on the next Business Day and shall be applied to outstanding
Obligations as follows: first, to pay any fees, indemnities or expense
reimbursements then due to the Agent; second, to pay interest and principal due
to the Bank in respect of all Non-Ratable Loans; third, to pay all fees,
expenses and indemnities due to the Letter of Credit Issuers in respect of
Letters of Credit; fourth, to pay any Obligations constituting fees due to the
Lenders (other than fees relating to Bank Products); fifth, to pay interest due
in respect of all Loans (other than Non-Ratable Loans); and sixth, to pay or
prepay principal of all Loans (other than Non-Ratable Loans) and unpaid
reimbursement obligations in respect of Letters of Credit; with any excess after
all such applications of payment being released to the Borrowers.

ARTICLE 8

CONDITIONS OF LENDING

8.1 Conditions Precedent to Making of Loans on the Effective Date. The
obligation of the Lenders to make the initial Revolving Loans, if any, on the
Effective Date, and

 

52



--------------------------------------------------------------------------------

the obligation of the Agent to cause any Letter of Credit Issuer to initially
issue any Letter of Credit on the Effective Date (including for purposes hereof,
the inclusion of each letter of credit set forth on Schedule 1.3 hereto as a
Letter of Credit governed by this Agreement), are subject to the following
conditions precedent having been satisfied in a manner satisfactory to the Agent
and each Lender:

(a) This Agreement and the other Loan Documents shall have been executed by each
party thereto and the Borrowers shall have performed and complied with all
covenants, agreements and conditions contained herein and the other Loan
Documents which are required to be performed or complied with by the Borrowers
before or on such Effective Date.

(b) Immediately after making the Revolving Loans (including such Revolving Loans
made to pay fees, costs and expenses then payable under this Agreement), if any,
on the Effective Date and after giving effect to any Letters of Credit issued or
outstanding on the Effective Date, the Borrowers shall have Availability of at
least $50,000,000.

(c) The Agent and the Lenders shall have received such opinions of counsel for
the Borrowers and the other Credit Parties as the Agent shall request, each such
opinion to be in a form, scope, and substance satisfactory to the Agent, the
Lenders, and their respective counsel.

(d) The Agent shall have received:

(i) fully completed financing statements to be filed under the UCC of all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
the Agent’s Liens; and

(ii) duly executed UCC-3 Termination Statements and such other instruments, in
form and substance satisfactory to the Agent, as shall be necessary to terminate
and satisfy all Liens on the property of the Credit Parties other than Liens
permitted hereunder.

(e) The Borrowers shall have paid all fees and expenses of the Agent and the
Attorney Costs of single counsel to the Agent and the Lenders incurred by the
Agent in connection with any of the Loan Documents and the transactions
contemplated thereby to the extent invoiced.

(f) The Agent shall have received, in form, scope, and substance, reasonably
satisfactory to the Agent, evidence of all insurance coverage as required by
this Agreement.

(g) The Agent shall have received completed appraisals and field examinations,
with results reasonably satisfactory to the Agent.

 

53



--------------------------------------------------------------------------------

(h) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
reasonably satisfactory in form, scope, and substance to the Agent and the
Lenders.

(i) Without limiting the generality of the items described above, each Borrower
and each Person guarantying or securing payment of the Obligations shall have
delivered or caused to be delivered to the Agent (in form and substance
reasonably satisfactory to the Agent), the financial statements, instruments,
resolutions, documents, agreements, certificates, opinions and other items set
forth on the “Closing Checklist” delivered by the Agent to ATI prior to the
Effective Date.

The acceptance by the Borrowers of any Credit Extension made on the Effective
Date shall be deemed to be a representation and warranty made by the Borrowers
to the effect that all of the conditions precedent to the making of such Credit
Extension have been satisfied, with the same effect as delivery to the Agent and
the Lenders of a certificate signed by a Responsible Officer of each Borrower,
dated the Effective Date, to such effect.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

8.2 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on or after the Effective Date,
and the obligation of any Letter of Credit Issuer to issue or permit the renewal
(automatic or otherwise) of any Letter of Credit shall be subject to the further
conditions precedent that on and as of the date of any such Credit Extension:

(a) The following statements shall be true, and the acceptance by any Borrower
of any Credit Extension shall be deemed to be a statement to the effect set
forth in clauses (i), (ii) and (iii) with the same effect as the delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of such
Borrower, dated the date of such Credit Extension, stating that:

(i) The representations and warranties of the Credit Parties contained in this
Agreement and the other principal Loan Documents are correct in all material
respects on and as of the date of such Credit Extension and are deemed made on
and as of such date, other than any such representation or warranty which
relates to a specified prior date and except to the extent the Agent and the
Lenders have been notified in writing by any Borrower that any representation or
warranty is not correct and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty; and

 

54



--------------------------------------------------------------------------------

(ii) No event has occurred and is continuing, or would result from such Credit
Extension, which constitutes a Default or an Event of Default; and

(iii) No event has occurred and is continuing, or would result from such Credit
Extension, which has had or would have a Material Adverse Effect.

(b) No such Credit Extension shall exceed Availability, provided, however, that
the foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata
Share of any Non-Ratable Loan or Agent Advance made in accordance with the
provisions of Sections 1.2(h) or (i) or any Revolving Loan made to reimburse any
drawing under a Letter of Credit pursuant to Section 1.3(e).

ARTICLE 9

DEFAULT; REMEDIES

9.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) any failure by any Borrower to pay (i) the principal of the Loans when due,
(ii) the interest on any of the Obligations (other than Bank Product
Obligations) or any fee hereunder when due, whether upon demand or otherwise and
such failure under this clause (ii) shall continue for a period of three (3) or
more Business Days, or (iii) any other amount owing hereunder when due, whether
upon demand or otherwise and such failure under this clause (iii) shall continue
for a period of five (5) or more Business Days;

(b) any representation or warranty made or deemed made to the Agent, the Letter
of Credit Issuers or the Lenders by any Borrower in this Agreement or by any
Credit Party in any of the other Loan Documents, any Financial Statement, or any
certificate furnished by any Borrower or any of its Subsidiaries at any time to
the Agent, the Letter of Credit Issuers or any Lender shall prove to be untrue
in any material respect as of the date on which made, deemed made, or furnished;

(c) (i) any default by a Credit Party shall occur in the observance or
performance of any of the covenants and agreements contained in Sections 5.2(j),
7.2, 7.9 through 7.22 or 7.25 (including any corresponding default of the Parent
under Section 4(g) of the Parent Guaranty), (ii) any default by a Credit Party
shall occur in the observance or performance of any of the covenants and
agreements contained in Sections 5.2 (other than 5.2(j)), 5.3 or 7.5 (including
any corresponding default of the Parent under Section 4(g) of the Parent
Guaranty) and such default shall continue for five (5) Business Days or more
after written notice thereof from the Agent or any Lender or actual knowledge
thereof by a Responsible Officer of any Borrower; or (iii) any default by a
Credit Party shall occur in the observance or performance of any of the other
covenants or agreements contained in any other Section of this Agreement or any
other principal Loan Document, and such default shall continue for thirty
(30) days or more after written notice thereof from the Agent or any Lender or
actual knowledge thereof by a Responsible Officer of any Borrower;

 

55



--------------------------------------------------------------------------------

(d) any default shall occur with respect to any Debt (other than the Obligations
but including Bank Product Obligations) of any Borrower or any of its
Subsidiaries in an outstanding principal amount which exceeds $5,000,000
(“Material Debt”), or under any agreement or instrument under or pursuant to
which any such Material Debt may have been issued, created, assumed, or
guaranteed by any Borrower or any of its Subsidiaries, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Material Debt to
accelerate, the maturity of any such Material Debt; or any such Material Debt
shall be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;

(e) any Credit Party shall (i) file a voluntary petition in bankruptcy or file a
voluntary petition or an answer or otherwise commence any action or proceeding
seeking reorganization, arrangement or readjustment of its debts or for any
other relief under the Bankruptcy Code or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing, or consent
to, approve of, or acquiesce in, any such petition, action or proceeding;
(ii) apply for or acquiesce in the appointment of a receiver, assignee,
liquidator, sequestrator, custodian, monitor, trustee or similar officer for it
or for all or any part of its property; (iii) make an assignment for the benefit
of creditors; or (iv) be unable generally to pay its debts as they become due;

(f) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking reorganization, arrangement, consolidation or readjustment of
the debts of any Credit Party or for any other relief under the Bankruptcy Code
or under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing and such petition or proceeding shall continue in effect and
not be dismissed or stayed for a period of sixty (60) consecutive days after the
filing or commencement thereof, or an order of relief shall be entered with
respect thereto under the Bankruptcy Code;

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for any Credit Party or for all or any material part of its
property shall be appointed or a warrant of attachment, execution or similar
process shall be issued against any material part of the property of any Credit
Party;

(h) any Credit Party shall file a certificate of dissolution under applicable
state law or shall be liquidated, dissolved or wound-up or shall commence or
have commenced against it any action or proceeding for dissolution, winding-up
or liquidation, or shall take any corporate action in furtherance thereof except
as permitted by Section 7.16(a)(iii);

(i) any Unrestricted Subsidiary shall be subject to any event described in the
foregoing clauses (e), (f), (g) or (h) of this Section 9.1 and such event would
reasonably be expected to result in a Material Adverse Effect;

 

56



--------------------------------------------------------------------------------

(j) all or any material part of the property of any Credit Party shall be
nationalized, expropriated or condemned, seized or otherwise appropriated, or
custody or control of such property or of such Credit Party shall be assumed by
any Governmental Authority or any court of competent jurisdiction at the
instance of any Governmental Authority, except where contested in good faith by
proper proceedings diligently pursued where a stay of enforcement is in effect;

(k) any material Loan Document shall be revoked or declared void, invalid or
unenforceable or any Credit Party shall reject or deny its obligations under any
Loan Document;

(l) one or more judgments, orders, decrees or arbitration awards is entered
against any Credit Party involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of sixty
(60) days after the entry thereof;

(m) any loss, theft, damage or destruction of any item or items of Collateral or
other property of any Credit Party occurs which would reasonably be expected to
cause a Material Adverse Effect and is not adequately covered by insurance;

(n) for any reason other than any failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any material Loan Document ceases to be in full force and effect
(other than in accordance with its terms) or any Lien with respect to any
material portion of the Collateral intended to be secured thereby ceases to be,
or is not, valid, perfected and prior to all other Liens (other than Permitted
Liens) or is terminated, revoked or declared void;

(o) any Termination Event occurs which will or is reasonably likely to subject
either ATI or an ERISA Affiliate to a liability which will or is reasonably
expected to have a Material Adverse Effect; or

(p) there occurs a Change in Control.

9.2 Remedies.

(a) Upon the occurrence and during the continuation of any Event of Default, the
Agent may, in its discretion, and shall, at the direction of the Required
Lenders, do one or more of the following at any time or times and in any order,
without notice to or demand on the Borrowers: (i) reduce advance rates against
any amounts used in calculating the Borrowing Base or otherwise reduce one or
more other elements of the Borrowing Base, effective only for so long as such
Event of Default continues without being waived; (ii) reduce the Total Facility
Amount, effective only for so long as such Event of Default continues without
being waived; (iii) restrict the amount of or refuse to make Revolving Loans,
effective only for

 

57



--------------------------------------------------------------------------------

so long as such Event of Default continues without being waived; and
(iv) restrict or refuse to provide Letters of Credit, effective only for so long
as such Event of Default continues without being waived; (v) terminate the
Commitments; (vi) declare any or all Obligations (other than Bank Product
Obligations) to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Sections 9.1(e), 9.1(f), 9.1(g),
or 9.1(h) as to any Credit Party, the Commitments shall automatically and
immediately expire and all Obligations (other than Bank Product Obligations)
shall automatically become immediately due and payable without notice or demand
of any kind; (vii) require the Borrowers to Fully Support all outstanding Letter
of Credit Obligations; and/or (viii) pursue its other rights and remedies under
the Loan Documents and applicable law. Agent will use commercially reasonable
efforts to provide notice to ATI of any remedy or other action described under
this Section 9.2(a), but the failure to give such notice shall not impair any
right or remedy otherwise available to the Agent or create any right or remedy
in favor of any Credit Party or liability of the Agent or any Lender.

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have for the benefit of the Lenders, in addition to all other rights of the
Agent and the Lenders, the rights and remedies of a secured party under the Loan
Documents and the UCC; (ii) the Agent may, at any time, take possession of the
Collateral and keep it on the applicable Borrower’s premises, at no cost to the
Agent or any Lender, or remove any part of it to such other place or places as
the Agent may desire, or the applicable Borrower shall, upon the Agent’s demand,
at such Borrower’s cost, assemble the Collateral and make it available to the
Agent at a place reasonably convenient to the Agent; and (iii) the Agent may
sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Agent deems
advisable in its sole discretion and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale. Without in any way requiring notice to be given in the following
manner, each Borrower agrees that any notice by the Agent of sale, disposition
or other intended action hereunder or in connection herewith, whether required
by the UCC or otherwise, shall constitute reasonable notice to such Borrower if
such notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least ten
(10) Business Days prior to such action to such Borrower’s address specified in
or pursuant to Section 14.8. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Agent may resell the Collateral without further notice
to such Borrower. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, each Borrower irrevocably waives:
(A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Agent retain possession and not dispose of any Collateral until after trial
or final judgment. Each Borrower agrees that the Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person. To the extent not prohibited by applicable Requirements of Law or by
any material contract of any Credit Party, the Agent is hereby granted a license
or other right to use, without charge, such Borrower’s labels, patents,

 

58



--------------------------------------------------------------------------------

copyrights, name, trade secrets, trade names, trademarks, and advertising
matter, or any similar property, in completing production of, advertising or
selling any Collateral, and such Borrower’s rights under all licenses and all
franchise agreements shall inure to the Agent’s benefit for such purpose. The
proceeds of sale shall be applied first to all expenses of sale, including
attorneys’ fees, and then to the Obligations. The Agent will return any excess
to such Borrower and such Borrower shall remain liable for any deficiency.

(c) If an Event of Default occurs and is continuing, each Borrower hereby waives
all rights to notice and hearing prior to the exercise by the Agent of the
Agent’s rights to repossess the Collateral without judicial process or to reply,
attach or levy upon the Collateral without notice or hearing.

ARTICLE 10

TERM AND TERMINATION

10.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms hereof.
Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (other than Bank Product Obligations) (including all
unpaid principal, accrued and unpaid interest and any early termination or
prepayment fees or penalties) shall become immediately due and payable and the
Borrowers shall immediately arrange for the Letters of Credit then outstanding
to be Fully Supported.

ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1 Amendments and Waivers.

(a) Except as otherwise provided for herein or in such other Loan Documents, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower or any
other Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by the Agent at the written
request of the Required Lenders) and each Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and each Borrower
and acknowledged by the Agent, do any of the following:

(i) increase or extend the Commitment of the Lenders (provided that if any
Lender desires to increase its Commitment and such increase would not result in
an increase in the aggregate Commitments, only the consent of such Lender shall
be required for such increase);

 

59



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(iii) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable to the Agent, the Letter of Credit
Issuers or the Lenders hereunder or under any other Loan Document;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(v) increase any of the percentages set forth in the definition of the Borrowing
Base or in the proviso to Section 1.2(i)(i);

(vi) amend this Section or any provision of this Agreement providing for consent
or other action by all Lenders;

(vii) release any Borrower or any Guarantor or release Collateral other than as
otherwise expressly permitted by the Loan Documents;

(viii) change the definition of “Required Lenders”;

(ix) increase the Total Facility Amount or Letter of Credit Subfacility; or

(x) change Section 3.5 in any manner that would alter the ratable sharing of
payments among Lenders;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.1
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Agent’s election, such fees may
be paid only to those Lenders that agree to such amendments, waivers or consents
within the time specified for submission thereof.

(c) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained as described in this clause (c) being
referred to as a “Non-Consenting Lender”), then, so

 

60



--------------------------------------------------------------------------------

long as the Agent is not a Non-Consenting Lender, at the Borrowers’ request, the
Agent or an Eligible Assignee shall have the right (but not the obligation) with
the Agent’s approval, to purchase from the Non-Consenting Lenders, and the
Non-Consenting Lenders agree that they shall sell, all the Non-Consenting
Lenders’ Commitments for an amount equal to the principal balances thereof and
all accrued interest and fees with respect thereto through the date of sale
pursuant to Assignment and Acceptance Agreement(s), without premium or discount.

11.2 Assignments; Participations.

(a) Any Lender may assign and delegate to one or more Eligible Assignees (each
an “Assignee”) all, or any ratable part of all, of the Loans, the Commitments
and the other rights and obligations of such Lender hereunder, in a minimum
amount of $1,000,000 (provided that, unless an assignor Lender has assigned and
delegated all of its Loans and Commitments, no such assignment and/or delegation
shall be permitted unless, after giving effect thereto, such assignor Lender
retains a Commitment in a minimum amount of $5,000,000); provided, however, that
the Borrowers and the Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to the Borrowers (or ATI on behalf of the Borrowers) and the Agent by such
Lender and the Assignee; (ii) such Lender and its Assignee shall have delivered
to the Borrowers (or ATI on behalf of the Borrowers) and the Agent an Assignment
and Acceptance in the form of Exhibit F (“Assignment and Acceptance”) together
with any note or notes subject to such assignment and (iii) the assignor Lender
or Assignee has paid to the Agent a processing fee in the amount of $3,500. Each
Borrower agrees to promptly execute and deliver promissory notes and replacement
promissory notes as reasonably requested by the Agent or any Lender to evidence
assignments of the Loans and Commitments in accordance herewith.

(b) From and after the date that the Agent notifies the assignor Lender that it
has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in

 

61



--------------------------------------------------------------------------------

connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto or the attachment, perfection, or
priority of any Lien granted by any Borrower to the Agent or any Lender in the
Collateral; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental power, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) Immediately upon satisfaction of the requirements of Section 11.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of any Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrowers and the Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Loan Documents, (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Section 11.1(a)(i), (ii) and (iii), and (v) all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have become due and payable upon the occurrence of an Event
of Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent and subject to the same limitation as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. If a Lender sells a participating interest in its Loans, commitments
or other interests hereunder as described

 

62



--------------------------------------------------------------------------------

above, such Lender shall thereafter maintain at its address specified on the
signature pages hereto, as agent for the Borrowers, a register (the
“Participation Register”) for the recordation of the names and addresses of each
Participant and the principal amounts of each such participation. A Participant
may not, with respect to such participation, enter into any subparticipation or
otherwise subdivide, sell, transfer or assign any of its rights therein without
prior written consent of the applicable Lender, which consent shall not be
unreasonably withheld or delayed. In the event that the Lender consents to the
proposed subparticipation, sale, transfer or assignment of or with respect to
any participation (any such subdivision, sale, transfer or assignment, a
“Transfer”), the Lender shall thereafter maintain at its address specified on
the signature pages hereto a copy of the written consent to such Transfer and
shall record the names and addresses of each transferee (a “Transferee”) and the
principal amount of each such Transfer in the Participation Register. A
Participant shall not be entitled to receive any greater payment under
Section 4.1 or 4.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 4.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.1(e) as though it were a Lender.

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

ARTICLE 12

THE AGENT

12.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein or therein, nor shall the Agent have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead,

 

63



--------------------------------------------------------------------------------

such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties. Except as expressly otherwise provided in this Agreement, the Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which the Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including (a) the determination of
the applicability of ineligibility criteria with respect to the calculation of
the Borrowing Base, (b) the making of Agent Advances pursuant to Section 1.2(i),
and (c) the exercise of remedies pursuant to Section 9.2, and any action so
taken or not taken shall be deemed consented to by the Lenders.

12.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

12.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any of any
Borrower’s Subsidiaries or Affiliates.

12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrowers), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with

 

64



--------------------------------------------------------------------------------

a request or consent of the Required Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

12.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or any Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Article 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

12.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of any Borrower and
its respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of each
Borrower and its respective Affiliates, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower which may come into the possession of any of
the Agent-Related Persons.

12.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrowers and without
limiting the obligation of the Borrowers to do so), in accordance with their Pro
Rata Shares, from and against any and all Indemnified Liabilities as such term
is defined in Section 14.11; provided, however, that no Lender shall be liable
for the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities resulting directly from such Agent-Related Person’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse the Agent

 

65



--------------------------------------------------------------------------------

upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrowers. The undertaking in this Section shall survive the payment of
all Obligations (other than Bank Product Obligations) hereunder and the
resignation or replacement of the Agent.

12.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
respective Subsidiaries and Affiliates as though the Bank were not the Agent
hereunder and without notice to or consent of the Lenders. The Bank or its
Affiliates may receive information regarding any Borrower, its respective
Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of such Borrower or such Subsidiary) and
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them. With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

12.9 Successor Agent. The Agent may resign as Agent upon at least 30 days’ prior
notice to the Lenders and the Borrowers (or to ATI on behalf of the Borrowers),
such resignation to be effective upon the acceptance of a successor agent to its
appointment as Agent. In the event the Bank sells all of its Commitment and
Revolving Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder. Subject to
the foregoing, if the Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders
reasonably acceptable to the Borrowers. If no successor agent is appointed prior
to the effective date of the resignation of the Agent, the Agent may appoint,
after consulting with the Lenders and the Borrowers, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 12 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

12.10 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Liens upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Loans

 

66



--------------------------------------------------------------------------------

and reimbursement obligations in respect of Letters of Credit, and the
termination of all outstanding Letters of Credit (whether or not any of such
obligations are due) and all other Obligations; (ii) constituting property being
sold or disposed of if such Borrower certifies to the Agent that the sale or
disposition is made in compliance with Section 7.10 (and the Agent may rely
conclusively on any such certificate, without further inquiry);
(iii) constituting property in which such Borrower owned no interest at the time
the Lien was granted or at any time thereafter; or (iv) constituting property
leased to such Borrower under a lease which has expired or been terminated in a
transaction permitted under this Agreement. Except as provided above, the Agent
will not release any of the Agent’s Liens without the prior written
authorization of the Lenders; provided that the Agent may, in its discretion,
release the Agent’s Liens on Collateral valued in the aggregate not in excess of
$5,000,000 during each Fiscal Year without the prior written authorization of
the Lenders and the Agent may release the Agent’s Liens on Collateral valued in
the aggregate not in excess of $10,000,000 during each Fiscal Year with the
prior written authorization of Required Lenders. Upon request by the Agent or
the Borrowers at any time, the Lenders will confirm in writing the Agent’s
authority to release any Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 12.10.

(b) Upon receipt by the Agent of any authorization required pursuant to
Section 12.10(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrowers, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Agent’s Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrowers in respect of) all interests retained by such Borrower, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by any Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

 

67



--------------------------------------------------------------------------------

12.11 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
the Agent and the Required Lenders, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of the Agent and the Required
Lenders, set off against the Obligations (other than Bank Product Obligations),
any amounts owing by such Lender to any Borrower or any accounts of any Borrower
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or any
other Loan Document against any Borrower, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations (other than Bank Product Obligations) of any
Borrower to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from the Agent pursuant to the terms of this Agreement, or (ii) payments
from the Agent in excess of such Lender’s ratable portion of all such
distributions by the Agent, such Lender shall promptly (1) turn the same over to
the Agent, in kind, and with such endorsements as may be required to negotiate
the same to the Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, however,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

12.12 Agency for Perfection. Each Lender hereby appoints the Agent and each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or in accordance with the Agent’s instructions.

12.13 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made promptly in accordance with the terms of this Agreement by
bank wire transfer or internal transfer of immediately available funds to each
Lender pursuant to wire transfer instructions delivered in writing to the Agent
on or prior to the Effective Date (or if such Lender is an Assignee, on the
applicable Assignment and Acceptance), or pursuant to such other wire transfer
instructions as each party may designate for itself by written notice to the
Agent. Concurrently with each such payment, the Agent shall identify whether
such payment (or any

 

68



--------------------------------------------------------------------------------

portion thereof) represents principal, premium or interest on the Revolving
Loans or otherwise. Unless the Agent receives notice from any Borrower prior to
the date on which any payment is due to the Lenders that such Borrower will not
make such payment in full as and when required, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent such Borrower has not
made such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

12.14 Settlement.

(a) (i) Each Lender’s funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

(ii) The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 12:00 noon (New York City time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Non-Ratable Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Non-Ratable Loans and Agent Advances with respect to
each Settlement to the Agent, to Agent’s account, not later than 2:00 p.m. (New
York City time), on the Settlement Date applicable thereto. Settlements may
occur during the continuation of a Default or an Event of Default and whether or
not the applicable conditions precedent set forth in Article 8 have then been
satisfied. Such amounts made available to the Agent shall be applied against the
amounts of the applicable Non-Ratable Loan or Agent Advance and, together with
the portion of such Non-Ratable Loan or Agent Advance representing the Bank’s
Pro Rata Share thereof, shall constitute Revolving Loans of such Lenders. If any
such amount required hereunder to be so transferred is not transferred to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after the Settlement Date and thereafter at the Interest Rate then applicable to
the Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Non-Ratable Loan, and (B) for itself, with respect to each Agent Advance, but
only to the extent such amount is not paid by such Borrower.

 

69



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance and
(B) if Settlement has not previously occurred with respect to such Non-Ratable
Loans or Agent Advances, upon demand by Bank or Agent, as applicable, shall pay
to Bank or Agent, as applicable, as the purchase price of such participation an
amount equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Loans, but only to
the extent such amount is not paid by such Borrower.

(iv) From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Non-Ratable Loan or Agent Advance pursuant to
clause (iii) above, the Agent shall promptly distribute to such Lender, such
Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Non-Ratable Loan
or Agent Advance.

(v) Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank’s Revolving Loans including
Non-Ratable Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Bank’s
Revolving Loans (other than to Non-Ratable Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to clause
(iii) above), as provided for in the previous sentence, the Bank shall pay to
the Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Non-Ratable Loans, the Agent with respect to Agent Advances, and each
Lender with respect to the Revolving Loans other than Non-Ratable Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Bank, the Agent and the other Lenders.

(vi) Unless the Agent has received written notice from a Lender to the contrary,
the Agent may assume that the applicable conditions precedent set forth in
Article 8 have been satisfied and the requested Borrowing will not exceed
Availability on any Funding Date for a Revolving Loan or Non-Ratable Loan.

 

70



--------------------------------------------------------------------------------

(b) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

(c) Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Effective Date or, with respect to any Borrowing after the
Effective Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Agent that Lender’s Pro Rata Share of a Borrowing, the Agent may assume that
each Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If any Lender has not transferred, on the date required
hereunder, its full Pro Rata Share of any required funding to the Agent in
immediately available funds and the Agent has transferred the corresponding
amount to a Borrower, such Lender, on the Business Day following such date,
shall make such amount available to the Agent, together with interest at the
Federal Funds Rate for that day. A notice by the Agent submitted to any Lender
with respect to amounts owing shall be conclusive, absent manifest error. If a
Lender’s full Pro Rata Share is transferred to the Agent as required, the amount
transferred to the Agent shall constitute that Lender’s Revolving Loan for all
purposes of this Agreement. If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the
applicable Borrower of such failure to fund and, upon demand by the Agent, such
Borrower shall pay such amount to the Agent for the Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the Interest Rate applicable at the time to the
Revolving Loans comprising that particular Borrowing. The failure of any Lender
to make any Revolving Loan on any Funding Date (any such Lender, prior to the
cure of such failure, being hereinafter referred to as a “Defaulting Lender”)
shall not relieve any other Lender of its obligation hereunder to make a
Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing.

(d) Retention of Defaulting Lender’s Payments. The Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by any Borrower to the
Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan any Borrower the amount of all such payments
received or retained by it for the account of such Defaulting Lender. Any
amounts so loaned to any Borrower shall bear interest at the rate applicable to
Base Rate Loans and for all other purposes of this Agreement shall be treated as
if they were Revolving Loans, provided,

 

71



--------------------------------------------------------------------------------

however, that for purposes of voting or consenting to matters with respect to
the Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall
be deemed not to be a “Lender”. Until a Defaulting Lender cures its failure to
fund its Pro Rata Share of any Borrowing (A) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee and (B) the Unused Line Fee shall
accrue in favor of the Lenders which have funded their respective Pro Rata
Shares of such requested Borrowing and shall be allocated among such performing
Lenders ratably based upon their relative Commitments. This Section shall remain
effective with respect to such Lender until such time as the Defaulting Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by any
Borrower of its duties and obligations hereunder.

12.15 Letters of Credit; Intra-Lender Issues.

(a) Notice of Letter of Credit Balance. On each Settlement Date the Agent shall
notify each Lender of the issuance of all Letters of Credit since the prior
Settlement Date.

(b) Participations in Letters of Credit.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit or the making of any L/C Borrowing in accordance with Section 1.3(d) or
(e), as applicable, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received without recourse or warranty, an
undivided interest and participation equal to such Lender’s Pro Rata Share of
the face amount of such Letter of Credit (including all obligations of the
applicable Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto) or the amount of such L/C Borrowing, as applicable.

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from a Borrower on account of reimbursement obligations in respect of a
Letter of Credit or L/C Borrowing as to which the Agent has previously received
for the account of a Letter of Credit Issuer thereof payment from a Lender, the
Agent shall promptly pay to such Lender such Lender’s Pro Rata Share of such
payment from such Borrower. Each such payment shall be made by the Agent on the
next Settlement Date.

(iii) Documentation. Upon the request of any Lender, the Agent shall, to the
extent delivered to the Agent by the applicable Letter of Credit Issuer, furnish
to such Lender copies of any Letter of Credit, reimbursement agreements executed
in connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to the Revolving Loans made as a result of
a drawing under

 

72



--------------------------------------------------------------------------------

a Letter of Credit and the obligations of any Borrower for whose account the
Letter of Credit was issued to make payments in respect thereof in accordance
with the terms thereof and hereof, shall be irrevocable and shall not be subject
to any qualification or exception whatsoever, including any of the following
circumstances:

(1) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(2) the existence of any claim, setoff, defense or other right which such
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);

(3) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5) the occurrence of any Default or Event of Default; or

(6) the failure of such Borrower to satisfy the applicable conditions precedent
set forth in Article 8.

(c) Recovery or Avoidance of Payments; Refund of Payments In Error. In the event
any payment by or on behalf of a Borrower received by the Agent with respect to
any Letter of Credit or L/C Borrowing and distributed by the Agent to the
Lenders on account of their respective participations therein is thereafter set
aside, avoided or recovered from the Agent in connection with any receivership,
liquidation or bankruptcy proceeding, the Lenders shall, upon demand by the
Agent, pay to the Agent their respective Pro Rata Shares of such amount set
aside, avoided or recovered, together with interest at the rate required to be
paid by the Agent upon the amount required to be repaid by it. Unless the Agent
receives notice from the applicable Borrower prior to the date on which any
payment is due to the Lenders that such Borrower will not make such payment in
full as and when required, the Agent may assume that such Borrower has made such
payment in full to the Agent on such date in immediately available funds and the
Agent may (but shall not be so required), in reliance upon such assumption,

 

73



--------------------------------------------------------------------------------

distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent such Borrower has not made such payment in
full to the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Lender until
the date repaid.

(d) Indemnification by Lenders. To the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder, the Lenders
agree to indemnify the Letter of Credit Issuers ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by such Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of such Letter of
Credit Issuer to be indemnified. Without limitation of the foregoing, each
Lender agrees to reimburse each Letter of Credit Issuer promptly upon demand for
its Pro Rata Share of any costs or expenses payable by any Borrower to such
Letter of Credit Issuer, to the extent that any Letter of Credit Issuer is not
promptly reimbursed for such costs and expenses by such Borrower. The agreement
contained in this Section shall survive payment in full of all other Obligations
(other than Bank Product Obligations).

12.16 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or the Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, reimbursement
obligations under Letters of Credit, Agent Advances, Non-Ratable Loans, Bank
Products and all interest, fees and expenses hereunder constitute one Debt,
secured pari passu by all of the Collateral.

12.17 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;

(b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

 

74



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrowers and will rely significantly upon the Borrowers’ books and records, as
well as on representations of the Borrowers’ personnel; and

(d) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
any Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

12.18 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

12.19 Co-Agents. None of the Lenders identified on the facing page or signature
pages of this Agreement as a “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “co-agent” shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

ARTICLE 13

GUARANTEES

13.1 Guaranty. Each Borrower hereby jointly and severally, unconditionally,
continually and irrevocably guarantees to the Agent, for its benefit and the
benefit of the Lenders and the Letter of Credit Issuers, the full and prompt
payment when due, whether at maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise, and in accordance with the terms and
conditions of this Agreement, of all of the Obligations, whether or not from
time to time reduced or extinguished or hereafter increased or incurred, whether
or not recovery may be or hereafter may become barred by any statute of
limitations, and whether enforceable or unenforceable as against any other
Borrower, now or hereafter existing, or due or to become due (all such
indebtedness, liabilities and obligations being hereinafter collectively
referred to as the “Guaranteed Obligations”) This Section 13.1 continues,
reaffirms and amends, as the case may be, the guarantees under the Original
Subsidiary Agreements and the Restated Subsidiary

 

75



--------------------------------------------------------------------------------

Guaranty. Notwithstanding the foregoing, the liability of each Borrower
individually with respect to its Guaranteed Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

13.2 Contribution. The Borrowers hereby agree as among themselves that, if any
Borrower shall make an Excess Payment (as defined below), such Borrower shall
have a right of contribution from each other Borrower in an amount equal to such
other Borrower’s Contribution Share (as defined below) of such Excess Payment.
The payment obligations of any Borrower under this paragraph shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full and all
Commitments have been terminated, and none of the Borrowers shall exercise any
right or remedy under this paragraph against any other Borrower until the
Guaranteed Obligations have been paid in full and all Commitments have been
terminated. For purposes of this paragraph, (a) “Excess Payment” shall mean the
amount paid by any Borrower pursuant to this Article 13 in excess of its Pro
Rata Guaranty Share of any Guaranteed Obligations; (b) “Pro Rata Guaranty Share”
shall mean, for any Borrower in respect of any payment of Obligations by such
Borrower, the ratio (expressed as a percentage) as of the date of such payment
of Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Borrower (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Borrower hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Borrowers exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Borrowers hereunder) of the Borrowers; provided, however,
that, for purpose of calculating the Pro Rata Guaranty Shares of the Borrowers
in respect of any payment of Guaranteed Obligations, any Borrower that became a
Borrower subsequent to the date of any such payment shall be deemed to have been
a Borrower on the date of such payment and the financial information for such
Borrower as of the date such Borrower became a Borrower shall be utilized for
such Borrower in connection with such payment; and (c) “Contribution Share”
shall mean, for any Borrower in respect of any Excess Payment made by any other
Borrower, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Borrower (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of such Borrower hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Borrowers other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrowers hereunder) of the Borrowers other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Borrowers in respect of any Excess
Payment, any Borrower that became a Borrower subsequent to the date of any such
Excess Payment shall be deemed to have been a Borrower on the date of such
Excess Payment and the financial information for such Borrower as of the date
such Borrower became a Borrower shall be utilized for such Borrower in
connection with such Excess Payment.

 

76



--------------------------------------------------------------------------------

13.3 Waivers; Other Agreements.(i) Subject to the terms hereof, the Agent is
hereby authorized by the Borrowers (subject to any additional authorization
required by the Lenders or the Required Lenders), without notice to or demand
upon any Borrower, which notice or demand is expressly waived under this Article
13, and without discharging or otherwise affecting the obligations of any
Borrower under this Article 13 (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to:

(A) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guaranteed Obligations, or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument (including this Agreement and the other Loan Documents)
now or hereafter executed by any Borrower and delivered to the Agent, including,
without limitation, any increase or decrease of the rate of interest thereon;

(B) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guaranteed Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guaranteed Obligations
(including this Agreement and the other Loan Documents) now or hereafter
executed by any Borrower and delivered to the Agent;

(C) accept partial payments on the Guaranteed Obligations;

(D) receive, take and hold additional security or collateral for the payment of
the Guaranteed Obligations, or for the payment of any other guaranties of the
Guaranteed Obligations or other liabilities of any Borrower, and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral;

(E) apply any and all such security or collateral and direct the order or manner
of sale thereof as the Agent may determine in its sole discretion;

(F) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Guaranteed Obligations or any other
guaranty therefor, in any manner;

(G) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations and otherwise enforce its rights under
the Loan Documents against any Borrower or any other guarantor, maker or
endorser as the Agent may elect in its sole discretion;

 

77



--------------------------------------------------------------------------------

(H) apply any and all payments or recoveries from any Borrower, from any other
guarantor, maker or endorser of the Guaranteed Obligations to the Obligations in
such order as provided in Section 3.5 hereof, whether such Guaranteed
Obligations are secured or unsecured or guaranteed or not guaranteed by others;

(I) apply any and all payments or recoveries from any Borrower or any other
guarantor, maker or endorser of the Guaranteed Obligations or sums realized from
security furnished by any of them upon any of their indebtedness or obligations
to the Agent as the Agent in its sole discretion, may determine, whether or not
such indebtedness or obligations relate to the Guaranteed Obligations; and

(J) refund at any time, at the Agent’s sole discretion, any payment received by
the Agent in respect of any Guaranteed Obligations, and payment to the Agent of
the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Agreement shall have been cancelled or surrendered (or any release
or termination of any collateral by virtue thereof) by the Agent, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any Borrower hereunder in respect of the
amount so refunded (and any collateral so released or terminated shall be
reinstated with respect to such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
any Borrower is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guaranteed
Obligations which impairs any subrogation, reimbursement or other right of such
Borrower).

The foregoing provisions are intended to eliminate suretyship defenses and are
not intended to affect the operation of Section 11.1.

(ii) Each Borrower hereby waives, with respect to this Article 13:

(A) any requirements of diligence or promptness on the part of the Agent;

(B) presentment, demand for payment or performance and protest and notice of
protest with respect to the Guaranteed Obligations;

(C) notices (I) of nonperformance, (II) of acceptance of this Agreement, (III)
of default in respect of the Guaranteed Obligations, (IV) of the existence,
creation or incurrence of new or additional indebtedness, arising either from
additional loans extended to any Borrower or otherwise, (V) that the principal
amount, or any portion thereof, and/or any interest on any instrument or
document evidencing all or any part of the Guaranteed Obligations is due, (VI)
of any and all proceedings to collect from any Borrower, any endorser or any
other guarantor of all or any part of the

 

78



--------------------------------------------------------------------------------

Guaranteed Obligations, or from anyone else, and (VII) of exchange, sale,
surrender or other handling of any security or collateral given to the Agent to
secure payment of the Guaranteed Obligations or any guaranty therefor;

(D) any right to require the Agent to (I) proceed first against any other
Borrower, or any other person whatsoever, (II) proceed against or exhaust any
security given to or held by the Agent in connection with the Guaranteed
Obligations, or (III) pursue any other remedy in the Agent’s power whatsoever;

(E) any defense arising by reason of (I) any disability or other defense of any
Borrower, (II) the cessation from any cause whatsoever of the liability of any
Borrower, (III) any act or omission of the Agent or others which directly or
indirectly, by operation of law or otherwise, results in or aids the discharge
or release of any Borrower or any security given to or held by the Agent in
connection with the Guaranteed Obligations;

(F) any and all other suretyship defenses under applicable law; and

(G) the benefit of any statute of limitations affecting the Guaranteed
Obligations or such Borrower’s liability under this Article 13 or the
enforcement of this Article 13.

In connection with the foregoing, each Borrower covenants that the provisions of
this Article 13 shall not be discharged, except by complete performance of the
obligations contained herein.

(iii) Each Borrower hereby assumes responsibility for keeping itself informed of
the financial condition of each other Borrower, of any and all endorsers and/or
other guarantors of any instrument or document evidencing all or any part of the
Guaranteed Obligations and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations or any part thereof that diligent
inquiry would reveal and each Borrower hereby agrees that the Agent shall not
have any duty to advise any Borrower of information known to the Agent regarding
such condition or any such circumstances.

(iv) Each Borrower hereby agrees that any Debt of any other Borrower now or
hereafter owing to such Borrower is hereby subordinated to all of the Guaranteed
Obligations, whether heretofore, now or hereafter created (the “Subordinated
Debt”), and that without the prior consent of the Agent, the Subordinated Debt
shall not be paid in whole or in part until the Guaranteed Obligations have been
paid in full, the commitments of the Lenders to extend credit under the Credit
Agreement have been terminated, no Letters of Credit are outstanding and the
Credit Agreement has been terminated and is of no further force or effect,
except that payments of principal and interest on the Subordinated Debt shall be
permitted so long as no Event of Default shall have occurred and be continuing
to the extent such payments would not render such Borrower incapable of
performing the Guaranteed Obligations. No Borrower will accept any payment of or
on account of any Subordinated Debt at any time in contravention of the
foregoing. At the request of the Agent, each Borrower shall pay to the

 

79



--------------------------------------------------------------------------------

Agent all or any part of the Subordinated Debt and any amount so paid to the
Agent shall be applied to payment of the Guaranteed Obligations. Each payment on
the Subordinated Debt received in violation of any of the provisions hereof
shall be deemed to have been received by the relevant Borrower as trustee for
the Agent and shall be paid over to the Agent immediately on account of the
Guaranteed Obligations, but without otherwise affecting in any manner such
Borrower’s liability under any of the provisions of this Agreement. Each
Borrower agrees to file all claims against any other Borrower in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Subordinated Debt, and the Agent shall be entitled to all of such
Borrower’s right thereunder. If for any reason the relevant Borrower fails to
file such claim at least thirty (30) days prior to the last date on which such
claim should be filed, the Agent, as such Borrower’s attorney-in-fact, is hereby
authorized to do so in such Borrower’s name or, in the Agent’s discretion, to
assign such claim to and cause proof of claim to be filed in the name of the
Agent or its nominee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
the Agent the full amount payable on the claim in the proceeding, and, to the
full extent necessary for that purpose, each Borrower hereby assigns to the
Agent all such Borrower’s rights to any payments or distributions to which such
Borrower otherwise would be entitled. If the amount so paid is greater than such
Borrower’s liability hereunder, the Agent will pay the excess amount to the
party entitled thereto. In addition, until all the Guaranteed Obligations have
been paid in full in cash, each Borrower hereby appoints the Agent as its
attorney-in-fact to exercise all of such Borrower’s voting rights in connection
with any bankruptcy proceeding or any plan for the reorganization of any other
Borrower.

13.4 Guarantee Absolute and Unconditional. Each Borrower hereby expressly agrees
that this Article 13 is a continuing, unconditional guaranty of payment and not
of collection and its obligations under this Article 13 are joint and several,
absolute and unconditional and shall not be discharged or otherwise affected as
a result of:

(i) the invalidity or unenforceability of any security for or other guaranty of
the Guaranteed Obligations or of any promissory note or other document
(including, without limitation, this Agreement) evidencing all or any part of
the Guaranteed Obligations, or the lack of perfection or continuing perfection
or failure of priority of any security for the Guaranteed Obligations or any
other guaranty therefor;

(ii) the absence of any attempt to collect the Guaranteed Obligations from any
other Borrower or any other guarantor or other action to enforce the same;

(iii) failure by the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations or any other guaranty therefor;

(iv) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;

 

80



--------------------------------------------------------------------------------

(v) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Agent’s claim(s) for repayment of the Guaranteed Obligations;

(vi) any use of cash collateral under Section 363 of the Bankruptcy Code;

(vii) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(viii) the avoidance of any lien in favor of the Agent for any reason;

(ix) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Borrower
or any other guarantor, maker or endorser, including without limitation, any
discharge of, or bar or stay against collecting, all or any of the Guaranteed
Obligations (or any interest thereon) in or as a result of any such proceeding;

(x) failure by the Agent to file or enforce a claim against any Borrower or its
estate in any bankruptcy or insolvency case or proceeding;

(xi) any action taken by the Agent that is authorized by this Agreement;

(xii) any election by the Agent under Section 9-501(4) of the Uniform Commercial
Code as enacted in any relevant jurisdiction as to any security for the
Guaranteed Obligations or any guaranty of the Guaranteed Obligations; or

(xiii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.

13.5 Reinstatement. Each Borrower further agrees that, if any payment made by
any Borrower or any other person and applied to the Guaranteed Obligations is at
any time annulled, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by the Agent, any of the Lenders
and any Letter of Credit Issuer to any Borrower, its estate, trustee, receiver
or any other party, including, without limitation, any guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, each Borrower’s liability under this
Article 13 (and any lien, security interest or other collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, or, if prior thereto this Agreement shall have been
cancelled or surrendered (and if any lien, security interest or other collateral
securing any Borrower’s liability under this Article 13 shall have been released
or terminated by virtue of such cancellation or surrender), this Article 13 (and
such lien, security interest or other collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release,

 

81



--------------------------------------------------------------------------------

discharge, impair or otherwise affect the obligations of any Borrower under this
Article 13 in respect of the amount of such payment (or any lien, security
interest or other collateral securing such obligation).

13.6 Payment. (i) Each Borrower agrees that if any other Borrower shall default
in payment or performance of any of the Guaranteed Obligations, whether
principal, interest, premium, fee (including, but not limited to, loan fees and
attorneys’ fees and expenses), or otherwise, when and as the same shall become
due, and after expiration of any applicable grace period, whether according to
the terms of this Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default, then such
Borrower will, upon demand thereof by the Agent, fully pay to the Agent, for the
benefit of the Lenders and the Letter of Credit Issuers in an amount equal to
all the Guaranteed Obligations then due and owing.

(ii) Each Borrower further agrees to pay all costs and expenses promptly upon
written demand by the Agent, including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Agent (i) in
endeavoring to collect all or any part of the Guaranteed Obligations after the
same become due and owing from, or in prosecuting any action against, any
Borrower or any other guarantor of all or any part of the Guaranteed Obligations
or (ii) in endeavoring to realize upon (whether by judicial, non-judicial or
other proceedings) any Collateral or any other collateral securing any
Guarantor’s liabilities under this Article 13.

ARTICLE 14

MISCELLANEOUS

14.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among any
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by any Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations (other than Bank Product Obligations) when due and payable hereunder
without any prior recourse to the Collateral. The Agent’s and each Lender’s
rights under this Agreement will be cumulative and not exclusive of any other
right or remedy which the Agent or any Lender may have.

14.2 Severability. To the fullest extent permitted by applicable law, the
illegality or unenforceability of any provision of this Agreement or any Loan
Document or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

82



--------------------------------------------------------------------------------

14.3 Governing Law; Choice of Forum; Service of Process.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR THEREIN) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY BORROWER OR ITS RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

(c) EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO SUCH BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

14.4 WAIVER OF JURY TRIAL. EACH BORROWER, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR

 

83



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH BORROWER, THE LENDERS AND
THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

14.5 Survival of Representations and Warranties. All of each Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

14.6 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting any Borrower’s obligations hereunder, from time to time:
(a) accept from any Person (other than Parent and its Subsidiaries) and hold
collateral (other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

14.7 Fees and Expenses. The Borrowers, jointly and severally, agree to promptly
pay to the Agent, for its benefit, on demand, all reasonable costs and expenses
(other than any Taxes or Other Taxes, which are governed by Section 4.1) that
Agent pays or incurs in connection with the negotiation, preparation,
syndication, consummation, administration, enforcement, and termination of this
Agreement or any of the other Loan Documents, including: (a) its Attorney Costs;
(b) reasonable costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) costs and expenses of lien and title
searches and title insurance; (d) taxes, fees and other charges for recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Agent’s Liens; (e) sums paid or incurred
to pay any amount or take any action required of any Borrower under the Loan
Documents that such Borrower fails to pay or take; (f) subject to Section 7.4,
costs of appraisals, field exams,

 

84



--------------------------------------------------------------------------------

inspections, audits, and verifications of the Collateral, including travel,
lodging, and meals for inspections of the Collateral and any Borrower’s
operations by the Agent plus the Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof (such charge is
currently $850 per day (or portion thereof) for each Person that is an employee
of the Agent with respect to each field examination or audit); and (g) costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining Payment Accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral. In addition, the
Borrowers jointly and severally agree to pay costs and expenses incurred by the
Agent (including its Attorneys’ Costs) to the Agent, for its benefit, promptly
upon written demand by Agent, and to the other Lenders for their benefit,
promptly upon written demand, and all reasonable fees, expenses and
disbursements incurred by such other Lenders for one law firm retained by such
other Lenders, in each case, paid or incurred to obtain payment of the
Obligations, enforce the Agent’s Liens, sell or otherwise realize upon the
Collateral, and otherwise enforce against the Credit Parties the provisions of
the Loan Documents, or to defend any claims made or threatened against the Agent
or any Lender (other than by another Lender) arising out of the transactions
contemplated hereby (including preparations for and consultations concerning any
such matters). The foregoing shall not be construed to limit any other
provisions of the Loan Documents regarding costs and expenses to be paid by any
Borrower.

14.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

If to the Agent or to the Bank:   

Bank of America, N.A.

  

100 Federal Street

  

MA5 100 09-09

  

Boston, MA 02110

  

Attention:

   Kathleen Dimock      

Telephone:

  

 

     

Telecopy:

  

 

     

 

85



--------------------------------------------------------------------------------

If to the Borrowers

AnnTaylor, Inc.

7 Times Square

New York, New York 10036

Attention: Senior Vice President and General Counsel

Facsimile No.: (212) 536-4412

Telephone No.: (212) 536-4253

With copies to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Andrea G. Podolsky, Esq.

Facsimile No.: (212) 225-3999

Telephone No.: (212) 225-2000

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, or request to the
persons designated above to receive copies shall not adversely affect the
effectiveness of such notice, demand, or request. Each of ANNCO, AT Retail and
AT Distribution hereby appoint ATI as its agent for purposes of receiving and
delivering all notices, demands and requests pursuant hereto and under the other
Loan Documents.

14.9 Waiver of Notices. Each Borrower waives presentment, and notice of demand
or dishonor and protest as to any instrument, notice of intent to accelerate the
Obligations and notice of acceleration of the Obligations, as well as any and
all other notices to which it might otherwise be entitled, except, in each case,
to the extent expressly provided for in the Loan Documents. No notice to or
demand on any Borrower which the Agent or any Lender may elect to give shall
entitle any Borrower to any or further notice or demand in the same, similar or
other circumstances.

14.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and
permitted assigns of the parties hereto; provided, however, that no interest
herein may be assigned by any Borrower without prior written consent of the
Agent and each Lender or by any Lender other than in accordance with
Section 11.2. Each Lender agrees to give prompt notice of any such assignment to
the Agent and ATI on behalf of the Borrowers.

 

86



--------------------------------------------------------------------------------

14.11 Indemnity of the Agent and the Lenders by the Borrowers.

(a) Each Borrower agrees to defend, indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any other Loan Document, or the transactions contemplated hereby, or any
action taken or omitted by any such Person under or in connection with any of
the foregoing, including with respect to any investigation, litigation or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to or arising out of this Agreement, any other Loan Document, or the Loans or
the use of the proceeds thereof, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrowers shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities to the extent, as to
any Indemnified Person, it shall be determined in a final, nonappealable
judgment by a court of competent jurisdiction that such losses, claims, damages,
liabilities or expenses resulted from the gross negligence or willful misconduct
of such Indemnified Person; provided, further, that the indemnity provided in
this Section 14.11 shall in no event entitle any Indemnified Person to payment
in respect of claims, losses, liabilities or expenses of any kind that are
expressly limited by or governed by other provisions of this Agreement in excess
of amounts (if any) to which such Indemnified Person is entitled pursuant to
such provisions. The agreements in this Section shall survive payment of all
other Obligations.

(b) Each Borrower agrees to indemnify, defend and hold harmless each Indemnified
Person from any loss or liability directly or indirectly arising out of the use,
generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a hazardous substance relating to any
Borrower’s operations, business or property. This indemnity will apply whether
the hazardous substance is on, under or about such Borrower’s property or
operations or property leased to such Borrower. The indemnity includes but is
not limited to Attorneys Costs. “Hazardous substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including petroleum or natural gas. This indemnity will survive
repayment of all other Obligations.

14.12 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST
ANY OTHER PARTY HERETO OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF ANY SUCH PARTY FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR

 

87



--------------------------------------------------------------------------------

PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

14.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrowers, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof except for the Fee Letter.

14.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and each Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

14.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

14.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrowers, any such notice being waived by the
Borrowers to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of any Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrowers (or
ATI on behalf of the Borrowers) and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AGENT AND THE REQUIRED LENDERS.

 

88



--------------------------------------------------------------------------------

14.17 Confidentiality.

(a) Each Borrower hereby consents that the Agent and each Lender may issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of any Borrower and any other Subsidiary and a general description of
any Borrower’s and its respective Subsidiaries’ business.

(b) Each Lender and the Agent severally agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
information provided to the Agent or any Lender by or on behalf of any Credit
Party under this Agreement or any other Loan Document (including any Report
provided by the Agent to any Lender), except to the extent that such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than any Borrower, provided that such
source is not bound by a confidentiality agreement with any Borrower or an
Affiliate thereof known to the Agent or such Lender; provided, however, that the
Agent and any Lender may disclose such information (1) at the request or
pursuant to any requirement of any Governmental Authority to which the Agent or
such Lender is subject or in connection with an examination of the Agent or such
Lender by any such Governmental Authority; (2) pursuant to subpoena or other
court process; (3) when required to do so in accordance with the provisions of
any applicable Requirements of Law; (4) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party; (5) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(6) to the Agent’s or such Lender’s independent auditors, accountants, attorneys
and other professional advisors, each of which will be informed of the
confidential nature thereof; (7) to any prospective Participant or Assignee
under any Assignment and Acceptance, actual or potential, provided that such
prospective Participant or Assignee agrees to keep such information confidential
to the same extent required of the Agent and the Lenders hereunder; (8) as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which any Borrower is party with the Agent or such Lender,
and (9) to its Affiliates.

Notwithstanding anything herein to the contrary, the information subject to this
Section 14.17(b) shall not include, and the Borrowers, Agent and each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (a) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts and (b) all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment or facts.

 

89



--------------------------------------------------------------------------------

14.18 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

14.19 No Lender Reliance on Margin Stock. Each Lender acknowledges and
represents that it, in good faith, has not relied upon Margin Stock of the
Parent or any of its Subsidiaries as collateral in its decision to make any
Credit Extensions to the Borrowers.

ARTICLE 15

AMENDMENT AND RESTATEMENT

15.1 Amendment and Restatement. Each Borrower, the Agent, the Letter of Credit
Issuers and the Lenders hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Original Credit Agreement which in
any manner govern or evidence the Obligations, the rights and interests of the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms and
provisions of this Agreement and the terms and conditions of the Original Credit
Agreement shall be superseded by this Agreement, except as expressly provided
herein.

Notwithstanding the amendment and restatement of the Original Credit Agreement
and certain of the related “Loan Documents” as defined in the Original Credit
Agreement (the “Prior Loan Documents”) by this Agreement and the other Loan
Documents as herein defined, all of the indebtedness, liabilities and
obligations owing by any Borrower under the Original Credit Agreement shall
continue as Obligations hereunder and shall be and remain secured by the
Security Instruments for the benefit of the Agent and the Lenders. This
Agreement is given as a substitution of, and not as a payment of, the
indebtedness, liabilities and obligations of the Borrowers, under the Original
Credit Agreement and is not intended to constitute a novation thereof or of any
of the other Prior Loan Documents. As of the Effective Date, there are no Loans
outstanding. Upon the effectiveness of this Agreement, all Loans owing by the
Borrowers and Letters of Credit outstanding under the Original Credit Agreement
shall continue as Loans and Letters of Credit hereunder.

15.2 Assignment and Acceptance. Each Borrower, the Agent, the Letter of Credit
Issuers and the Lenders hereby acknowledge the assignment by the lenders party
to the Original Credit Agreement to the Lenders party hereto of all Loans and
Commitments under the Original Credit Agreement in the amounts and allocations
as reflected on Schedule 1.1 substantially simultaneously with the effectiveness
of this Agreement and such assignment shall be deemed to have been consummated
in accordance with Section 12.01 of the Original Credit Agreement and the terms,
conditions, representations and warranties set forth in the form of Assignment
and Acceptance set forth as Exhibit 12.01 of the Original Credit Agreement shall
be

 

90



--------------------------------------------------------------------------------

deemed to have been made and agreed to as between the lenders party to the
Original Credit Agreement and Lender party hereto as if an Assignment and
Acceptance had been fully executed and delivered by such parties.

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS: ANNTAYLOR, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNCO, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNTAYLOR DISTRIBUTION SERVICES, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNTAYLOR RETAIL, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ADMINISTRATIVE AGENT AND COLLATERAL AGENT: BANK OF
AMERICA, N.A., as the Agent By:  

/s/ Andrew Cerussi

Name:   Andrew Cerussi Title:   Vice President

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Andrew Cerussi

Name:   Andrew Cerussi Title:   Vice President Address for Notices: Bank of
America, N.A. 100 Federal Street MA5 100 09-09 Boston, MA 02110

Attention:   Kathleen Dimock

Telephone:  

 

Telecopy:  

 

Telephone No.:  

 

Facsimile No.:  

 

 

Payment Instructions:

 

 

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Syndication Agent and as a Lender By:  

/s/ Susanna Profis

Name:   Susanna Profis Title:   Vice President

Address for Notices: Scott Troy 530 5th Ave./8th Floor NY, NY 10036 Attention:  

 

Telephone:  

 

Telecopy:  

 

Telephone No.:  

 

Facsimile No.:  

 

Payment Instructions:

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Syndication Agent and as a Lender By:  

/s/ Stephen F. Foley

Name:   Stephen F. Foley Title:   Senior Vice President

Address for Notices: 20 Cabot Road Medford, MA Attention:   Fred Rodriguez

Telephone:  

 

Telecopy:  

 

Telephone No.:  

 

Facsimile No.:  

 

Payment Instructions:

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender By:
 

/s/ Jennifer Avrigian

Name:   Jennifer Avrigian Title:   Director

Address for Notices: 301 South College St. NC0479 Charlotte, NC 28202 Attention:
  Karen Kneeland

Telephone:  

 

Telecopy:  

 

Telephone No.:  

 

Facsimile No.:  

 

Payment Instructions:

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as a Lender

By:  

/s/ Matthew N. Williams

Name:   Matthew N. Williams Title:   Vice President

Address for Notices: One Boston Place, 18th Floor Boston, MA 02108 Attention:  
Phil Carmichael

Telephone:  

 

Facsimile No.:  

 

Payment Instructions:

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Christopher Motley

Name:   Christopher Motley Title:   Vice President

Address for Notices:

 

 

Attention:  

 

Telephone:  

 

Telecopy:  

 

Telephone No.:  

 

Facsimile No.:  

 

Payment Instructions:

 

 

ABA No.:  

 

Account Name:  

 

Account No.:  

 

Reference:   AnnTaylor, Inc.

Signature Page

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

to

Credit Agreement

1. Definitions.

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

“Accommodation Obligation” as applied to any Person, shall mean any contractual
obligation, contingent or otherwise, of that Person with respect to any Debt or
other obligation or liability of another, including any such Debt, obligation or
liability directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Debt, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition.

“Accounts” means all of any Borrower’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

“ACH Transactions” means any cash management or related services that include
the automated clearing house transfer of funds by any Lender which is a bank for
the account of any Credit Party pursuant to agreement or overdrafts.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

“Activation Period” has the meaning specified in Section 7.25.

“Adjusted Availability” means at any time (a) the Borrowing Base, minus
(b) Reserves other than Reserves deducted in the calculation of the Borrowing
Base, minus (c) in each case, Aggregate Outstandings.

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
on a consolidated basis, the Parent’s and each Borrower’s net income after
provision for income

 

A-1



--------------------------------------------------------------------------------

taxes for such fiscal period, as determined in accordance with GAAP and reported
on the Financial Statements for such period, excluding any and all of the
following included in such net income: (a) gain or loss arising from the sale of
any capital assets; (b) gain arising from any write-up in the book value of any
asset; (c) earnings of any Person other than a Subsidiary in which any Borrower
has an ownership interest unless (and only to the extent) such earnings shall
actually have been received by such Borrower in the form of cash distributions;
(d) earnings of any Person to which all or substantially all of the assets of
any Borrower shall have been sold, transferred or disposed of, or into which any
Borrower shall have been merged, or which has been a party with any Borrower to
any consolidation or other form of reorganization, prior to the date of such
transaction; (e) gain or loss arising from the acquisition of debt or equity
securities of the Parent and the Borrowers or from cancellation or forgiveness
of Debt; and (f) gain or loss arising from extraordinary items, as determined in
accordance with GAAP or from any other non-recurring transaction.

“Affected Payee” has the meaning given to such term in Section 3.9.

“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Borrower unless it owns, directly or indirectly, at least 20%
of such Securities of such Borrower.

“Agent Advances” has the meaning specified in Section 1.2(i).

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Aggregate Outstandings” means, at any date of determination: the sum of (a) the
unpaid balance of Revolving Loans, (b) the aggregate amount of Pending Revolving
Loans, and (c) all Letter of Credit Outstandings.

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.

“Applicable Margin” means, initially,

 

A-2



--------------------------------------------------------------------------------

  (i) with respect to Base Rate Loans, .000%;

 

  (ii) with respect to LIBOR Loans and Standby Letter of Credit Fees, 1.50%;

 

  (iii) with respect to the Unused Line Fee, .350%; and

 

  (iv) with respect to the Commercial Letter of Credit Fees, .625%.

Adjustments in Applicable Margins shall be determined by reference to the
following grids:

 

If Average Daily

Availability is:

   Level of
Applicable Margins:

Greater than or equal to $150,000,000

   Level I

Greater than or equal to $75,000,000 but less than $150,000,000

   Level II

Less than $75,000,000

   Level III

 

Low to High

        Applicable Margins        Level I     Level II     Level III  

Base Rate Loans

     .000 %      .000 %      .000 % 

LIBOR Loans and Standby Letter of Credit Fee

     1.25 %      1.50 %      1.75 % 

Unused Line Fee

     .325 %      .350 %      .375 % 

Commercial Letter of Credit Fee

     .500 %      .625 %      .750 % 

Beginning with the fiscal quarter commencing August 1, 2008, all adjustments in
the Applicable Margins shall be implemented quarterly on a prospective basis on
the first day of each fiscal quarter of ATI (each an “Adjustment Date”) based on
the Average Daily Availability for the immediately preceding fiscal quarter. ATI
shall deliver to the Agent and the Lenders on each Adjustment Date a
certificate, signed by a Responsible Officer, setting forth in reasonable detail
the basis for the continuance of, or any change in, the Applicable Margins. If
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, no reduction may occur until the
first day of the first calendar month following the date on which such Event of
Default is waived or cured.

“Applicable Value” means (a) with respect to Eligible Inventory and Eligible
In-Transit Inventory at any time, the lower of (i) average cost of such Eligible
Inventory at such time (calculated in accordance with GAAP) or (ii) market value
of such Eligible Inventory at

 

A-3



--------------------------------------------------------------------------------

such time, and (b) with respect to Eligible L/C Inventory at any time, the
aggregate undrawn face amount of Commercial Letters of Credit issued to finance
the purchase of such Eligible L/C Inventory.

“Appraisal Date” means each of (a) the date of the appraisal conducted prior to
the Effective Date, (b) any date upon which the Agent receives results of an
appraisal conducted by an Eligible Appraiser at the Agent’s request in
accordance with Section 7.4 and (c) any other date on which results are received
by the Agent of an appraisal conducted by an Eligible Appraiser at any
Borrower’s request or, if an Event of Default exists, the Agent’s request.

“Appraised Value” means (a) with respect to all personal property other than
Inventory, the orderly liquidation value, net of expenses, of such personal
property, (b) with respect to Eligible Inventory, Eligible In-Transit Inventory
and Eligible L/C Inventory, the Applicable Value of such Eligible Inventory,
Eligible In-Transit Inventory and Eligible L/C Inventory multiplied by the
Liquidation Percentage and (c) with respect to all Real Estate, the fair market
value of such Real Estate, in each case as established on the most recently
occurring Appraisal Date by an appraisal conducted by an Eligible Appraiser.

“Approved Deposit Account” means each Deposit Account (a) that is maintained
within the United States with a commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus in excess of $500,000,000 and otherwise acceptable
to the Agent, (b) as to which a DDA Notification has been executed and delivered
to the Agent and (c) as to which the deposits therein are not subject to any
Lien, security interest or restriction upon withdrawal, other than the Agent’s
Liens and rights of setoff, Liens or adjustment of the applicable depositary
bank.

“Assignee” has the meaning specified in Section 11.2(a).

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

“AT Sourcing” means AnnTaylor Sourcing Far East Limited, a Hong Kong
corporation.

“AT Sourcing Obligation” means the accrued obligations of ATI to AT Sourcing for
sourcing services rendered in the ordinary course of business to ATI; provided
such obligations shall not be evidenced by a promissory note or other negotiable
instrument that has not been delivered to the Agent and duly endorsed in blank,
and total Debt of AT Sourcing other than Debt for borrowed money owed to a
wholly-owned Subsidiary of the Parent shall not exceed $500,000.

“ATI” means AnnTaylor, Inc., a Delaware corporation.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by any Person, the
reasonably allocated costs and expenses of internal legal services of any
Person.

 

A-4



--------------------------------------------------------------------------------

“Availability” means at any time (a) the lesser of (i) the Total Facility Amount
and (ii) the Borrowing Base minus Reserves other than Reserves deducted in the
calculation of the Borrowing Base, minus (b) in each case, Aggregate
Outstandings.

“Average Daily Availability” means average daily Availability for the most
recently ended fiscal quarter (or three month period for the Initial Adjustment
Date only).

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Parent or any Borrower by any Lender, including the
Bank and any Affiliate of the Bank in reliance on the Bank’s agreement to
indemnify such affiliate: (i) credit cards; (ii) ACH Transactions; (iii) cash
management, including controlled disbursement services; and (iv) Hedge
Agreements; provided, however, that for obligations in respect of any of the
foregoing to be included as an “Obligation” for purposes of a distribution under
Section 3.5, the applicable Lender must have previously provided written notice
to Agent of (i) the existence of such Bank Product, (ii) the current dollar
amount of obligations arising thereunder (determined, in the case of Hedge
Agreements and any other Bank Products that are Debt as defined herein, in
accordance with such definition) (“Bank Product Amount”), and (iii) the
methodology to be used by such parties in determining the Bank Product Amount
owing from time to time. The Bank Product Amount may be changed from time to
time upon written notice to Agent by the applicable Lender. No Bank Product
Amount may be established or increased at any time that a Default or Event of
Default exists or if a reserve in such amount would cause Outstandings to exceed
Availability.

“Bank Product Amount” has the meaning provided in the definition of Bank
Products.

“Bank Product Obligations” all debts, liabilities and obligations now or
hereafter arising from or in connection with Bank Products, except to the extent
the Agent shall have received written notice from the applicable Lender or
Affiliate of Bank that is providing such Bank Products that such debts,
liabilities or obligations under such Bank Products shall be excluded as “Bank
Product Obligations” under this Agreement.

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference

 

A-5



--------------------------------------------------------------------------------

point for pricing some loans, which may be priced at, above, or below such
announced rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loans” means a Revolving Loan during any period in which it bears
interest based on the Base Rate.

“Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multi-employer Plan) which the ATI or an ERISA Affiliate
maintains, administers, contributes to or is required to contribute to, or under
which ATI or any ERISA Affiliate may incur any liability.

“Blocked Account Agreement” means the Account Control Agreement dated as of
November 19, 2003 among ATI, the Agent and the Clearing Bank, or any replacement
account control agreement, in form and substance reasonably satisfactory to the
Agent, concerning the collection of payments which represent the proceeds of
Accounts or of any other Collateral, as from time to time amended, supplemented
or replaced.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to a Borrower or by Bank in the case of a borrowing
funded by Non-Ratable Loans or by the Agent in the case of a borrowing
consisting of an Agent Advance, or the making of an L/C Borrowing in connection
with any payment made pursuant to a Letter of Credit.

“Borrowing Base” at any time, means an amount equal to:

 

  (a) the sum of

(i) ninety percent (90%) of the Net Amount of Eligible Credit Card Accounts plus

(ii) the lesser of (A) eighty-five percent (85%) of the Applicable Value of
Eligible Inventory, Eligible L/C Inventory and Eligible In-Transit Inventory or
(B) eighty-five percent (85%) of the Appraised Value of Eligible Inventory,
Eligible L/C Inventory and Eligible In-Transit Inventory; plus

(iii) the lesser of (A) $15,000,000 or (B) fifty percent (50%) of the Appraised
Value of all Eligible Real Estate; minus

 

  (b) Reserves from time to time established by the Agent in its Commercial
Judgment.

Notwithstanding the foregoing, for purposes of this definition, no Accounts or
Inventory or Fixed Assets being acquired in an Acquisition or otherwise created,
purchased, completed or owned by a business unit acquired pursuant to an
Acquisition will be included in the Borrowing

 

A-6



--------------------------------------------------------------------------------

Base unless (i) the Agent, in its reasonable commercial discretion exercised in
good faith, confirms that such Accounts or Inventory or Fixed Assets conform to
standards of eligibility established from time to time by the Agent in
accordance with this Agreement, and (ii) to the extent deemed necessary by the
Agent, an audit of such Accounts and an appraisal of such Inventory and Fixed
Assets is conducted (which appraisal shall be conducted in accordance with the
provisions hereof).

“Borrowing Base Certificate” means a certificate by a Responsible Officer of
ATI, substantially in the form of Exhibit B (or another form acceptable to the
Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof and each other item specified in
Section 5.2(j), all in such detail as shall be reasonably satisfactory to the
Agent. All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by ATI and certified
to the Agent; provided, that the Agent shall have the right to review and
adjust, in the exercise of its reasonable credit judgment, any such calculation
(1) to reflect its reasonable estimate of declines in value of any of the
Collateral described therein that are reflected in an appraisal or audit of such
Collateral, and (2) to the extent that such calculation is not in accordance
with this Agreement.

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York or Charlotte, North Carolina are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Loans, any day
that is a Business Day pursuant to clause (a) above and that is also a day on
which trading in Dollars is carried on by and between banks in the London
interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means all expenditures of any Credit Party due (whether
or not paid during any fiscal period) during any period in respect of the cost
of any fixed asset which in accordance with GAAP would be reflected as a fixed
asset on the balance sheet of such Credit Party.

“Capital Lease” means any lease of property by any Credit Party which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Credit Party.

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States of
America or having a rating of at least A-1 or P-1 from either S&P or Moody’s, in
each case maturing within 360 days after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof

 

A-7



--------------------------------------------------------------------------------

maturing within 180 days (or, if no Loans are outstanding at the time of
acquisition thereof and after giving effect thereto, 360 days) after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from such other
nationally recognized rating services acceptable to the Requisite Lenders) and
not listed in Credit Watch published by S&P; (c) commercial paper, other than
commercial paper issued by any Borrower or any Subsidiary of any Borrower or any
of their Affiliates, maturing no more than 180 days (or, if no Loans are
outstanding at the time of acquisition thereof and after giving effect thereto,
270 days) after the date of creation thereof and, at the time of acquisition
thereof, having a rating of at least A-1 or P-1 from either S&P or Moody’s (or,
if at any time neither S&P nor Moody’s shall be rating such obligations, then
the highest rating from other nationally recognized rating services acceptable
to the Required Lenders); (d) domestic and Eurodollar certificates of deposit or
time deposits or bankers’ acceptances maturing within 180 days (or, if no Loans
are outstanding at the time of acquisition thereof and after giving effect
thereto, 360 days) after the date of acquisition thereof issued by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia having combined capital and surplus of
not less than $500,000,000; (e) repurchase agreements with parties reasonably
acceptable to the Agent with a term of not more than 30 days for securities
described in clauses (a) through (d) of this definition; (f) shares of money
market mutual or similar funds which invest substantially all their assets in
assets satisfying the requirements of clauses (a) through (d) of this
definition; and (g) auction rate preferred instruments maturing no later than 35
days from the date of purchase.

“Change in Control” shall be deemed to have occurred at such time as either of
the following events shall occur:

(a) There shall be consummated any consolidation or merger of the Parent or any
Borrower pursuant to which the Common Stock would be converted into cash, or
other property, in each case, other than a consolidation or merger of the Parent
or any Borrower in which the holders of Common Stock immediately prior to the
consolidation or merger have, directly or indirectly, at least a majority of the
total voting power in the aggregate of all classes of common stock of the
continuing or surviving corporation normally entitled to vote in elections of
directors immediately after such consolidation or merger; or

(b) There is a report filed by any person, including its Affiliates and
Associates (as defined in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act), on Schedule 13D or 14D-1 (or any successor schedule, form or
report) pursuant to the Exchange Act, disclosing that such person (for the
purposes of this definition only, the term “person” shall include a “person”
within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision to either of the foregoing) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of 50% or more
of the total voting power in the aggregate of all classes of capital stock then
outstanding of the Parent or any Borrower normally entitled to vote in

 

A-8



--------------------------------------------------------------------------------

elections of directors; provided, however, that a person shall not be deemed
beneficial owner of, or to own beneficially, (A) any securities tendered
pursuant to a tender or exchange offer made by or on behalf of such person or
any of such person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange thereunder, or (B) any securities if such
beneficial ownership (1) arises solely as a result of a revocable proxy
delivered in response to a proxy or consent solicitation made pursuant to, and
in accordance with, the applicable rules and regulations under the Exchange Act,
and (2) is not also then reportable on Schedule 13D (or any successor schedule,
form or report) under the Exchange Act; or

(c) The Parent shall cease to be the owner of 100% of the capital stock of ATI.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if at any time the Parent, any Subsidiary of the Parent, any employee
stock ownership plan or any other employee benefit plan of either the Parent or
any Subsidiary of the Parent, or any person holding shares of Common Stock for
or pursuant to the terms of any such employee benefit plan, files or becomes
obligated to file a report under or in response to Schedule 13D or Schedule
14D-1 (or any successor schedule, form or report) under the Exchange Act
disclosing beneficial ownership by it of 50% or more of the total voting power
in the aggregate of all classes of Common Stock then outstanding of the Parent
normally entitled to vote in elections of directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Claim” shall mean any claim or demand, by any Person, of whatsoever kind or
nature for any actual or alleged Liabilities and Costs, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute, license, permit, ordinance or regulation, common law or otherwise.

“Clearing Bank” means Wachovia, National Association, or any other banking
institution with whom the Payment Account has been established pursuant to the
Blocked Account Agreement.

“Closing Fee” has the meaning specified in Section 2.4.

“Code” means the Internal Revenue Code of 1986 as from time to time amended, or
any successor statute.

“Collateral” means all of each Credit Party’s real and personal property (other
than leasehold interests and other property excluded from the Collateral
pursuant to Section 2(a) of the Security Agreement, shares of Parent’s capital
stock or any Margin Stock, unless the

 

A-9



--------------------------------------------------------------------------------

Parent or the Borrowers in aggregate own at any time Margin Stock (other than
shares of Parent’s capital stock) with an aggregate value over $1,000,000, in
which case such Margin Stock (other than shares of Parent’s capital stock) shall
be included as Collateral or disposed of for Cash Equivalents to be included as
Collateral) and all other assets of any Credit Party from time to time subject
to Agent’s Liens securing payment or performance of the Obligations pursuant to
the Security Instruments.

“Commercial Judgment” means the reasonable commercial discretion exercised in
good faith based on an event, condition or circumstance either (i) arising after
the Effective Date or (ii) existing on the date hereof to the extent the Agent
has not been notified thereof in writing by any Credit Party prior to the
Effective Date.

“Commercial Letter of Credit shall mean any Letter of Credit which is drawable
upon presentation of documents, drafts at sight and time drafts evidencing the
sale or shipment of goods purchased by the Credit Parties in the ordinary course
of its business.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.1 attached to the Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 11.2, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 11.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

“Common Stock” shall mean the common stock of the Parent, the par value of which
is set forth in the Parent’s certificate of incorporation, as amended, restated
or otherwise modified from time to time.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Contractual Obligation”, as applied to any Person, shall mean any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
contract, undertaking, document, instrument or other agreement or instrument to
which that Person is a party or by which it or any of its properties is bound,
or to which it or any of its properties is subject (including any restrictive
covenant affecting such Person or any of its properties).

“Contribution Share” has the meaning specified in Section 13.2.

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan.

“Credit Card Account” means an Account arising in the ordinary course of
business in respect of a credit card receivable due to a Borrower from the
Proprietary Credit Card Issuer or any major processor or issuer of MasterCard,
Visa, American Express or Discover credit cards or any other nationally or
internationally recognized credit card provider.

 

A-10



--------------------------------------------------------------------------------

“Credit Card Notification” has the meaning specified in Section 7.25.

“Credit Extension” means the making of Loans to and the issuance of Letters of
Credit for the account of a Borrower hereunder.

“Credit Party” means the Borrowers and the Parent.

“DDA Notification” has the meaning specified in Section 7.25.

“Debt” means, without duplication, with respect to any Credit Party all
indebtedness of such Credit Party for borrowed money and all payment obligations
of such Credit Party for the deferred purchase price of property, in each case
excluding Trade Payables, but including (a) the Obligations; (b) all payment
obligations in each case of any Person of the type described in this definition
secured by any Lien on such Credit Party’s property, even though such Credit
Party shall not have assumed or become liable for the payment thereof; provided,
however, that all such obligations which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of such Credit Party prepared in
accordance with GAAP; (c) all payment obligations created or arising under any
Capital Lease or conditional sale or other title retention agreement with
respect to property used or acquired by such Credit Party, even if the rights
and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of such Credit Party prepared in accordance with GAAP; (d) all payment
obligations of such Credit Party under Guaranties of obligations of the type
described in this definition; (e) the present value (discounted at the Base
Rate) of lease payments due under synthetic leases; (f) all reimbursement
obligations of such Credit Party under letters of credit or bankers acceptances
issued for the account of such Credit Party; and (g) all payment obligations of
such Credit Party in respect of Hedge Agreements and Foreign Currency Exchange
Contracts; provided, however, that for purposes of determining Debt, the
“principal amount” of the obligations of a Credit Party in respect of any Hedge
Agreement or Foreign Currency Exchange Contract at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Credit
Party would be required to pay if such contract were terminated at such time.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate. In addition, application of the Default
Rate pursuant to Section 2.1(c) shall result in an increase in the Letter of
Credit Fee by two percent (2%) per annum for so long as the Default Rate is in
effect.

 

A-11



--------------------------------------------------------------------------------

“Defaulting Lender” has the meaning specified in Section 12.15(c).

“Deposit Account” means all “deposit accounts” and “securities accounts” as such
terms are defined in the UCC, now or hereafter owned by a Credit Party.

“Designated Account” has the meaning specified in Section 1.2(c).

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Credit Party.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

“EBITDA” means, with respect to any fiscal period on a consolidated basis for
the Parent and the Borrowers, Adjusted Net Earnings from Operations, plus, to
the extent deducted in the determination of Adjusted Net Earnings from
Operations for that fiscal period, Interest Expense, Federal, state, local and
foreign income taxes, depreciation and amortization.

“Effective Date” means the date of this Agreement.

“Eligible Appraiser” means any independent appraiser reasonably acceptable to
the Agent and, so long as no Event of Default is continuing, the Borrowers.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender that is a
commercial financial institution having total assets in excess of
$1,000,000,000; and (c) any other commercial financial institution having total
assets in excess of $1,000,000,000 approved by the Agent (such approval not to
be unreasonably withheld or delayed) and, so long as no Event of Default has
occurred and is continuing, consented to by ATI.

“Eligible Credit Card Accounts” means, as of any date of determination, Credit
Card Accounts, other than Accounts as of such date:

(a) that have been outstanding for more than five (5) Business Days from the
date of sale;

(b) with respect to which a Borrower does not have good, valid and marketable
title thereto, free and clear of any Liens (other than Liens granted to the
Agent, for its benefit and the ratable benefit of the Lenders, pursuant to the
Security Instruments);

 

A-12



--------------------------------------------------------------------------------

(c) that are not subject to a first priority security interest in favor of the
Agent, for the benefit of itself and the Lenders;

(d) which arose on account of any private label credit card issued by any Person
other than the Proprietary Credit Card Issuer;

(e) which are disputed by the processor or issuer of the applicable credit card,
are with recourse against a Borrower, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted against a Borrower (to the
extent of such dispute, claim, counterclaim, offset or chargeback and to the
extent not captured under the definition of Net Amount of Eligible Credit Card
Accounts); or

(f) with respect to which any of the representations, warranties, covenants, and
agreements contained in the Security Agreement are incorrect, untrue or have
been breached.

Each Borrower shall notify the Agent if it becomes aware that any Credit Card
Accounts in an amount in excess of $500,000 which are then currently included in
Eligible Credit Card Accounts has ceased to constitute Eligible Credit Card
Accounts for any reason; provided, however, the Borrowers shall have no
affirmative duty to monitor, audit or otherwise investigate the status of any
Accounts other than (i) as required under the terms of the Loan Documents and
(ii) as historically conducted in the ordinary course of business.

“Eligible Inventory” means, as of any date of determination, Inventory, which
the Agent, in its reasonable discretion, determines to be Eligible Inventory.
Without limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Inventory shall not, unless the Agent in its sole
discretion elects, include any Inventory:

(a) that is not owned by a Borrower;

(b) that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (b) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent’s Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);

(c) that does not consist of finished goods or raw materials;

(d) that consists of goods to be returned to vendors, work-in-process, samples,
prototypes, supplies, or packing and shipping materials;

(e) that is unmerchantable, or does not meet all standards imposed by any
Governmental Authority, having regulatory authority over such goods, their use
or sale;

 

A-13



--------------------------------------------------------------------------------

(f) as to which any of the representations, warranties, covenants or agreements
contained in the Security Agreement are incorrect, untrue or have been breached;

(g) that is obsolete, slow moving beyond the ordinary course of first quality
merchantable Inventory or stale;

(h) that is not of a type held for sale in the ordinary course of the Borrower’s
business;

(i) that is located outside the United States of America or Puerto Rico (or that
is in-transit from vendors or suppliers);

(j) that is located in a public warehouse or in possession of a bailee or in a
facility (other than a retail store location) leased by such Borrower, if the
warehouseman, or the bailee, or the lessor has not delivered to the Agent, if
requested by the Agent, a subordination agreement or lien waiver in form and
substance satisfactory to the Agent or if a Reserve for rents or storage charges
has not been established for Inventory at that location;

(k) that contains or bears any Intellectual Property licensed to such Borrower
by any Person, if the Agent is not reasonably satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Security
Agreement and Section 9.2 without infringing the rights of the licensor of such
Intellectual Property or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and, as to which such Borrower has not delivered to the Agent a consent or
sublicense agreement from such licensor in form and substance reasonably
acceptable to the Agent if requested;

(l) that is not reflected in the details of a current inventory report; or

(m) that is Inventory placed on consignment.

If the Agent determines in its Commercial Judgment that any Inventory at any
time ceases to be Eligible Inventory, such Inventory shall promptly be excluded
from the calculation of Eligible Inventory. Each Borrower shall notify the Agent
if it becomes aware that any Inventory with an appraised or market value
(whichever is higher) in excess of $2,500,000 which is then currently included
in Eligible Inventory has ceased to constitute Eligible Inventory for any
reason; provided, however, the Borrowers shall have no affirmative duty to
monitor, audit or otherwise investigate the status of any Inventory other than
(i) as required under the terms of the Loan Documents and (ii) as historically
conducted in the ordinary course of business.

“Eligible In-Transit Inventory” means, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory owned by a Borrower
that would be Eligible Inventory if it were not subject to a Document and in
transit from a foreign location to a location of such Borrower within the United
States, and that Agent, in its Commercial Judgment, deems to be Eligible
In-Transit Inventory. Without limiting the foregoing, no Inventory shall be

 

A-14



--------------------------------------------------------------------------------

Eligible In-Transit Inventory unless it (a) is subject to a negotiable Document
showing a Borrower or the Agent as consignee, which Document is in the
possession of Agent or a Borrower or such other Person as Agent shall approve;
(b) has been identified to the applicable sales contract and title has passed to
the Borrower; (c) is not sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom any
Borrower is in default of any obligations; (d) is subject to purchase orders and
other sale documentation satisfactory to Agent; (e) is shipped by a common
carrier no more than forty (40) days prior to the date of determination thereof;
and (f) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a customs broker agreement or other lien waiver acceptable to
the Agent.

“Eligible L/C Inventory” means, as of the date of determination thereof,
Inventory (a) constituting work in progress not yet delivered to the Borrowers
and for which no documents of title have been issued, (b) the purchase of which
is supported by a Commercial Letter of Credit having an expiry within sixty
(60) days of the date of issuance and providing that it may be drawn only after
such Inventory is completed and after documents of title have been issued for
such Inventory either (i) reflecting a Borrower or the Agent as consignee of
such Inventory or (ii) as to which the Agent has control (such as by possession
of such documents of title or by the delivery of a customs broker agency
agreement or similar document satisfactory to the Agent), and (d) which
otherwise would constitute Eligible Inventory.

“Eligible Real Estate” means all Real Estate that the Agent determines in its
reasonable judgment to be Eligible Real Estate. Without limiting the ability of
the Agent to establish other criteria of ineligibility, Eligible Real Estate
shall not, unless the Agent in its sole discretion elects, include any Real
Estate:

(a) that is not owned by a Borrower;

(b) that is not subject to a Mortgage;

(c) as to which all of the representations, warranties and covenants contained
in the Mortgage are not true, correct and satisfied, as applicable.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to ATI from time to time
for amounts that are reasonably likely to be expended by any Borrower or its
respective Subsidiaries in order for the Borrowers, the other Credit Parties,
and each of its operations and property (a) to comply with any notice from a
Governmental Authority asserting material non-compliance with Environmental
Laws, or (b) to correct any such material non-compliance identified in a report
delivered to the Agent and the Lenders pursuant to Section 7.7.

 

A-15



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means all of the Borrowers’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by any Borrower and all of each Borrowers’ rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization, (d) the filing by the PBGC of a notice of intent to terminate,
the treatment by the PBGC of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multi-employer Plan, (e) the occurrence of an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multi-employer Plan, or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.1.

 

A-16



--------------------------------------------------------------------------------

“Excess Payment” has the meaning specified in Section 13.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Letter of
Credit Issuer or any other recipient of any payment (any of the foregoing, a
“recipient”) to be made by or on account of any Obligation, (a) any income or
franchise Taxes imposed on (or measured by) its gross or net income by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or in which
its applicable Lending Office is located, (b) any branch profits Taxes, (c) any
Taxes imposed as a result of a Lender or Letter of Credit Issuer’s failure or
inability (other than as a result of a Change in Law that occurs after such
recipient becomes a Lender or Letter of Credit Issuer under this Agreement) to
comply with Section 4.1(e), and (d) in the case of a recipient (other than a
replacement Lender pursuant to a request by a Borrower under Section 4.8),
any withholding Taxes that are imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement (or designates a new
Lending Office), or becomes a Letter of Credit Issuer or Participant under this
Agreement, except to the extent that in the case of a Foreign Lender that
designates a new Lending Office or is an Assignee, such Foreign Lender or its
assignor, respectively, was entitled, before giving effect to such designation
or assignment, to receive additional amounts from the applicable Borrower with
respect to such Taxes pursuant to Section 4.1(a).

“Existing Letters of Credit” means the outstanding letters of credit issued
under the Original Credit Agreement all of which are set forth on Schedule 1.3.

“Facility” has the meaning specified in Section 1.1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest  1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” has the meaning given to such term in Section 2.4.

 

A-17



--------------------------------------------------------------------------------

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“Fiscal Year” means the Borrowers’ fiscal year for financial accounting
purposes. The current Fiscal Year of each Borrower will end on January 31, 2009.

“Fixed Assets” means real property and equipment, machinery, furniture and
fixtures which are properly categorized as “fixed assets” in accordance with
GAAP.

“Fixed Charge Coverage Ratio” means, with respect to any Twelve-Month Period,
the ratio of (a) EBITDA minus Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolving Loans) paid in cash during
such period by the Parent and the Borrowers to (b) Fixed Charges.

“Fixed Charges” means, with respect to any Twelve-Month Period of the Parent and
the Borrowers on a consolidated basis, without duplication, Interest Expense,
all scheduled principal payments of Debt, and Federal, state, local and foreign
income taxes, excluding deferred taxes, paid or accrued during such period.

“Foreign Currency Exchange Contracts” shall mean any foreign currency exchange
agreement or other currency exchange rate arrangement providing currency
exchange rate protection, entered into by any Borrower, the Parent or any of
their respective Restricted Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Letter of Credit Issuer” means any Letter of Credit Issuer that is
organized under the laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia.

“Foreign Subsidiary” means (a) any Subsidiary that is not organized under a
political subdivision of the United States of America or (b) which is organized
under the laws of the United States of America, any state thereof or the
District of Columbia, but for which no more than a de minimis amount of such
Subsidiary’s assets consist of assets other than capital stock or in
indebtedness of one or more Foreign Subsidiaries (within the meaning of clause
(a) of this definition).

“Fronting Fee” has the meaning given to such term in Section 2.6.

“Fully Supported” means, with respect to any outstanding Letter of Credit, the
Borrowers shall have deposited with the Agent, for the ratable benefit of the
applicable Letter of Credit Issuer and the Lenders, at the Agent’s election,
either (a) a standby letter of credit (a “Supporting Letter of Credit”) in form
and substance satisfactory to the Agent, issued by an

 

A-18



--------------------------------------------------------------------------------

issuer satisfactory to the Agent in an amount equal to the greatest amount for
which such Letter of Credit may be drawn plus any outstanding L/C Borrowing made
or other unreimbursed amount owing with respect to such Letter of Credit plus
any fees and expenses associated with such Letter of Credit (the “Letter of
Credit Exposure”), under which Supporting Letter of Credit the Agent shall be
entitled to draw amounts necessary to reimburse such Letter of Credit Issuer and
the Lenders for payments to be made by the applicable Letter of Credit Issuer
and the Lenders under such Letter of Credit and any fees and expenses associated
with such Letter of Credit or (b) cash in an amount sufficient to cover the
Letter of Credit Exposure to be held as cash collateral for such Letter of
Credit Exposure.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which, solely in the case of computation of the
Fixed Charge Coverage Ratio, are applicable to the circumstances as of the
Effective Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” means the Parent and each Borrower pursuant to the terms of Article
13 hereof.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

A-19



--------------------------------------------------------------------------------

“Illiquidity Period” means the period beginning on the date that Liquidity shall
be less than $37,500,000 and ending on the first date thereafter that Liquidity
shall be in excess of $50,000,000 for a period of fifteen (15) consecutive days.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Adjustment Date” has the meaning given to such term in the definition
of Applicable Margin.

“Intellectual Property” has the meaning set forth in Section 6.22.

“Interest Expense” means, for any fiscal period, the aggregate amount of
interest required to be paid or accrued by the Parent and the Borrowers during
such period on all Debt of the Parent and the Borrowers during such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of Capital
Leases or synthetic leases), net of all interest income they receive during such
period.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the applicable Borrower in
its Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

“Inventory” means all of the Borrowers’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrowers’ business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

 

A-20



--------------------------------------------------------------------------------

“Investment” shall mean, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by that Person of all or substantially all of the
assets of any other Person or a line of business of any other Person, or of
Securities, or of a beneficial interest in Securities, of any other Person, and
(b) any direct or indirect loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, advances to
such Person, to employees and similar items made or incurred in the ordinary
course of business), or capital contribution by such Person to any other Person,
including all Accommodation Obligations provided by such Person to or for the
benefit of such other Person and all Debt and accounts owed to such Person by
that other Person which are not current assets or did not arise from sales of
goods or services to that Person in the ordinary course of business. The amount
of any Investment shall be determined in conformity with GAAP.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issuing Bank Agreement” means, as to each Letter of Credit Issuer, any
agreement entered into by such Letter of Credit Issuer and a Borrower relating
to Letters of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
pro rata participation in any L/C Borrowing.

“L/C Borrowing” means the extension of credit made pursuant to Section 1.3(e) if
conditions precedent under Section 8.2 would not be satisfied resulting from a
payment under a Letter of Credit that has not been either reimbursed by the
Borrowers in accordance with Section 1.3(e) or refinanced as a Borrowing.

“Latest Projections” means: (a) on the Effective Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the projections of
the Borrowers’ consolidated financial condition, results of operations, and cash
flows, for the period commencing on             , 20     and ending on
            , 20    , and delivered to the Agent prior to the Effective Date;
and (b) thereafter, the projections most recently received by the Agent pursuant
to Section 5.2(e).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

“Lending Office” means the office through which a Lender or Letter of Credit
Issuer is acting at any particular time for the purpose of this Agreement.

 

A-21



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any Commercial Letter of Credit or any Standby
Letter of Credit issued by any Letter of Credit Issuer for the account of any
Borrower pursuant to Section 1.3 and includes each Existing Letter of Credit.

“Letter of Credit Fee” has the meaning specified in Section 2.6.

“Letter of Credit Issuer” means the Bank, Wachovia Bank, National Association,
JP Morgan Chase Bank, any of their Affiliates or any other Lender selected by
the Borrowers and approved by the Agent (such approval not to be unreasonably
withheld) that agrees to become a Letter of Credit Issuer.

“Letter of Credit Outstandings” means, at any time, the aggregate undrawn face
amount of all outstanding Letters of Credit at such time, plus the aggregate
unpaid reimbursement obligations with respect to Letters of Credit at such time.

“Letter of Credit Subfacility” means an amount equal to the Total Facility
Amount.

“Liabilities and Costs” means all liabilities, claims, obligations,
responsibilities, losses, damages, punitive damages, consequential damages,
treble damages, charges, costs and expenses (including attorney’s, expert’s and
consulting fees and costs of investigation and feasibility studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future.

“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, (a) the
Termination Date, (b) if the Interest Period with respect to such LIBOR Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period, and (c) the last day of each Interest
Period applicable to such LIBOR Loan.

“LIBOR Loans” means a Revolving Loan during any period in which it bears
interest based on the LIBOR Rate.

“LIBOR Rate” means for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by the Agent pursuant to the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the

 

A-22



--------------------------------------------------------------------------------

“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Loan being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Lien” means: (a) any security interest, charge, claim, or lien arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting real property; and (c) any contingent or other
agreement to provide any of the foregoing.

“Liquidation Percentage” means, with respect to Inventory of a Borrower at any
time, the ratio (expressed as a percentage) computed by dividing (a) (i) if such
percentage is being determined on the Effective Date or on any date prior to the
first delivery of an appraisal requested in accordance with Section 7.4, the net
orderly liquidation value of the Inventory of such Borrower, as set forth in the
appraisal delivered to the Agents prior to the Effective Date and (ii) if such
percentage is being determined on or after the date of the first delivery of an
appraisal requested in accordance with Section 7.4, the net orderly liquidation
value of the Inventory of the Borrower, as set forth in the appraisal most
recently delivered pursuant to Section 7.4 by (b) the value of the Inventory of
such Borrower, valued at cost as set forth in the corresponding appraisal.

“Liquidity” means, on any date of determination thereof, (a) the difference of
(but not less than zero) (i) the sum of (A) all cash of the Credit Parties held
in an Approved Deposit Accounts on such date, plus (B) all Cash Equivalents
owned by the Credit Parties and reflected on the most recent consolidated
balance sheet of the Parent prepared prior such date, minus (ii) $37,500,000
plus (b) Availability or, if as of such date of determination of Liquidity there
shall have been no Revolving Loans outstanding during the immediately preceding
ninety (90) days (or if any Revolving Loans were outstanding during such period
they shall not have been outstanding for a continuous period of ten or more
Business Days), Adjusted Availability in either case on such date.

 

A-23



--------------------------------------------------------------------------------

“Loan Account” means the loan account reflecting outstanding Loans, Letters of
Credit, repayments, and similar information for the Borrowers as maintained by
the Agent in accordance with the provisions hereof.

“Loan Documents” means this Agreement, the Security Instruments, the Parent
Guaranty, and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing or guaranteeing the payment obligations of the
Credit Parties under this Agreement, the Security Agreement or the Parent
Guarantee (excluding Bank Product Obligations) or the Liens on the Collateral.

“Loans” means, collectively, all loans and advances provided for in Article 1.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Credit Parties taken as a whole or any
material portion of the Collateral; (b) a material impairment of the ability of
any Borrower or any other Credit Party to perform under any material Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any material Loan Document to which it is a party.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by any Credit Party to or for the benefit of the Agent by which the Agent, on
behalf of the Lenders, acquires a Lien on the Real Estate or a collateral
assignment of the Credit Parties’ interest under leases of Real Estate, and all
amendments, modifications and supplements thereto

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or any
ERISA Affiliate.

“Net Amount of Eligible Credit Card Accounts” means, at any time of
determination hereunder, the amount owing under Eligible Credit Card Accounts
less, without duplication, returns, discounts, claims, credits, allowances,
accrued rebates, offsets, deductions, counterclaims, disputes and other defenses
of any nature at such time of determination issued, owing, granted, outstanding,
available or claimed.

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

 

A-24



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

“Obligations” means all present and future loans, advances, liabilities, payment
obligations and debts owing by any Credit Party to the Agent and/or any Lender,
arising under or pursuant to this Agreement or any of the other Loan Documents,
whether or not evidenced by any note, or other instrument or document, whether
arising from an extension of credit, opening of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, as principal
or guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to any Credit Party
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, (a) all debts, liabilities, and payment obligations of any
Credit Party now or hereafter arising from or in connection with the Letters of
Credit and L/C Borrowings and (b) all Bank Product Obligations.

“Operating Lease” shall mean, as applied to any Person, any lease of any
property by that Person as lessee which is not a Capital Lease.

“Original Credit Agreement” means that certain $175,000,000 Second Amended and
Restated Credit Agreement dated November 14, 2003 by and between ATI, AT Retail,
ANNCO, AT Distribution, Bank of America, N.A., as administrative agent, the
lenders party thereto, the arranger party thereto, the syndication agents party
thereto, the documentation agents party thereto and the co-agents party thereto,
as amended.

“Original Subsidiary Agreements” means the collective reference to (i) that
certain Subsidiary Guaranty and Collateral Agreement dated June 30, 1998,
between AT Distribution and the Agent, as amended and (ii) that certain
Assignment and Assumption Agreement dated as of February 29, 2000, between AT
Retail, ANNCO and the Agent.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents,
excluding, in each case, any such Taxes imposed as a result of an assignment, or
designation of a new Lending Office under this Agreement or any other Loan
Document, unless such assignment or designation is consented in writing by a
Borrower or is requested by a Borrower under Section 4.8.

“Parent” shall mean AnnTaylor Stores Corporation, a Delaware corporation.

“Parent Guaranty” shall mean the Third Amended and Restated Guaranty dated as of
the Effective Date substantially in the form of, and on the terms set forth in,
Exhibit H, as the same may be amended, modified or otherwise supplemented from
time to time.

“Parent Share Repurchase” means each purchase of Common Stock by the Parent
funded in accordance with the terms of Section 7.13.

 

A-25



--------------------------------------------------------------------------------

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Participation Register” has the meaning specified in Section 11.2(e).

“Payment Account” means the bank account established pursuant to the Security
Agreement, to which amounts held in the Approved Deposit Accounts of the Parent
and the Borrowers are swept and deposited or credited, and which is maintained
in the name of the Agent or any Borrower, as the Agent may determine, on terms
acceptable to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower (or an ERISA Affiliate)
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding five (5) plan years.

“Permitted Existing Debt” shall mean the Debt existing on the date hereof and
set forth in Schedule 6.9.

“Permitted Existing Liens” shall mean the Liens on any property, other than any
Environmental Liens, reflected on Schedule 7.10(b).

“Permitted Liens” means:

(a) Liens (other than Environmental Liens and any Lien imposed under ERISA) for
claims, taxes, assessments or charges of any Governmental Authority which are
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP and as to which a stay
of enforcement is in effect;

(b) statutory Liens of landlords, bankers, carriers, warehousemen, mechanics,
materialmen and other similar Liens (other than any Lien imposed under ERISA or
any Environmental Lien) imposed by law, arising in the ordinary course of
business securing obligations, and, in each case, for amounts which (A) are not
yet due, (B) are not more than 30 days past due as long as no notice of default
has been given or other action taken to enforce such Liens, or (C)(1) are not
more than 30 days past due and a notice of default has been given or other
action taken to enforce such Liens, or (2) are more than

 

A-26



--------------------------------------------------------------------------------

30 days past due, and, in the case of clause (1) or (2), are being contested in
good faith by appropriate proceedings which are sufficient to prevent imminent
foreclosure of such Liens and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP and as to
which a stay of enforcement is in effect;

(c) Liens (other than any Lien imposed under ERISA or any Environmental Lien)
incurred or deposits made in the ordinary course of business (including surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of employment benefits or to secure the performance of
tenders, bids, leases, contracts (other than in respect of Debt), statutory
obligations and other similar obligations or arising as a result of progress
payments under government contracts;

(d) easements (including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, rights of landlords, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of Real Estate, which do not
materially detract from the value of such Real Estate or materially interfere
with its use in the ordinary conduct of the business of any Borrower;

(e) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such judgments are being contested
in good faith by appropriate proceedings, adequate reserves have been set aside
and no material property is subject to a material risk of loss or forfeiture and
the claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

(f) Liens on goods in favor of customs and revenue authorities arising as a
matter of law in the ordinary course of business to secure payment of customs
duties in connection with the importation of such goods.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower (or an ERISA Affiliate) sponsors or maintains or to which any
Borrower (or an ERISA Affiliate) makes, is making, or is obligated to make
contributions and includes any Pension Plan.

“Proprietary Credit Card Issuer” means Alliance Data Systems Corporation or any
successor or replacement issuer or manager of a credit card program acceptable
to the Agent.

 

A-27



--------------------------------------------------------------------------------

“Pro Rata Guaranty Share” has the meaning specified in Section 13.2.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations (other than
Bank Product Obligations) owed to such Lender and the denominator of which is
the aggregate amount of the Obligations (other than Bank Product Obligations)
owed to the Lenders, in each case giving effect to a Lender’s participation in
Non-Ratable Loans and Agent Advances.

“Rate Suspension Notice” has the meaning specified in Section 4.5.

“Real Estate” means all of any Credit Party’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of such Credit Party’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Report” has the meaning given to such term in Section 12.18(a).

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Required Lenders” means at any time two (2) or more Lenders whose Pro Rata
Shares aggregate more than 50% of the aggregate of all Lenders’ Pro Rata Shares.

“Requirement of Law” means, any international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, in each case applicable to
or binding upon the Person or any of its property or to which the Person or any
of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Credit Card Accounts or
Eligible Inventory established by the Agent from time to time in its Commercial
Judgment. Without limiting the generality of the foregoing, Reserves may
include: (a) Bank Product Reserves, (b) a reserve for

 

A-28



--------------------------------------------------------------------------------

accrued, unpaid interest on the Obligations (other than Bank Product
Obligations) arising under this Agreement or the other Loan Documents,
(c) inventory shrinkage, (d) warehousemen’s, bailees’ and landlords’ charges and
statutory liens, and (e) reserves for gift cards and merchandise credits. No
reserve pursuant to this definition shall be duplicative of any other reserve or
of any amount already deducted in the calculation of the Borrowing Base. The
Agent shall give the Borrower prompt notice of any change in the composition or
calculation of any Reserves, provided that the failure to give such notice shall
not affect the applicability of such change.

“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller, the
assistant secretary, the general counsel (other than with respect to financial
reporting matters), any senior vice president or any assistant treasurer of the
applicable Borrower, or any other officer having substantially the same
authority and responsibility.

“Restated Subsidiary Guaranty” means that certain Amended and Restated
Subsidiary Guaranty and Collateral Agreement dated April 30, 2001, as amended,
pursuant to which the Original Subsidiary Agreements were amended and restated.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect (including by means of any Accommodation Obligation), on account of
any shares of any class of capital stock of the Parent or any Borrower or any of
its respective Subsidiaries now or hereafter outstanding, including the Common
Stock, except a distribution of stock as part of a stock split and except a
dividend payable solely in shares of that class of stock or in any junior class
of stock to the holders of that class, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of capital stock of the Parent or any
Borrower or any of its respective Subsidiaries now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any shares of any class of capital
stock of the Parent or any Borrower or any of its respective Subsidiaries now or
hereafter outstanding (other than purchases of warrants, options and other
rights to acquire such shares in connection with the termination, retirement or
other departure of employees of the Parent or its Subsidiaries), or (d) any
consideration paid to any Person for the purpose of any of the foregoing.

“Restricted Payment Certification” has the meaning given to such term in
Section 5.2(e).

“Restricted Subsidiary” means any Subsidiary of any Borrower that is not an
Unrestricted Subsidiary.

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance, L/C Borrowing and Non-Ratable Loan.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

A-29



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any other Governmental
Authority succeeding to any of its principal functions.

“Securities” shall mean any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities”, or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended to the date
hereof and from time to time hereafter, and any successor statute.

“Security Agreement” means the Third Amended and Restated Pledge and Security
Agreement dated as of the date hereof by the Borrowers and the Parent to the
Agent in Form of Exhibit G hereto, and each other security agreement delivered
pursuant to the terms of the Loan Documents, each as hereafter modified, amended
or supplemented from time to time.

“Security Instruments” means, collectively, the Security Agreement, the Blocked
Account Agreement, each DDA Notification, each Credit Card Notification, each
Mortgage and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which any Credit Party or other Person shall grant or convey to the Agent or the
Lenders a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any other Loan Document, as any of them may be amended,
modified or supplemented from time to time.

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

A-30



--------------------------------------------------------------------------------

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Standby Letter of Credit” shall mean any Letter of Credit which is not a
Commercial Letter of Credit.

“Stated Termination Date” means April 23, 2013.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of such Person, or
a combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of a Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Facility is terminated either by the Borrowers pursuant
to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and (iii) the
date this Agreement is otherwise terminated for any reason whatsoever pursuant
to the terms of this Agreement.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of ATI or any ERISA Affiliate from a Benefit Plan during a
plan year in which ATI or such ERISA Affiliate was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or the cessation of operations which
results in the termination of employment of 20% of Benefit Plan participants who
are employees of ATI and its ERISA Affiliates; (iii) the imposition of an
obligation on ATI or any ERISA Affiliate under Section 4041 of ERISA to provide
affected parties written notice of intent to terminate a Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the termination
of, or the institution under ERISA of proceedings to terminate, a Benefit Plan
(including the giving of written notice thereof); (v) any event or condition
which constitutes grounds under Section 4042 of ERISA (excluding
Section 4042(a)(4)) for the termination of, or the appointment of a trustee to
administer, any Benefit Plan (including the giving of written notice thereof);
(vi) the partial or complete withdrawal of ATI or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization; (vii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan; (viii) ATI or any ERISA Affiliate has incurred or is likely to incur a
liability in connection with any nonexempt “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ix) the failure to make a required contribution to a Benefit Plan if such
failure is sufficient to give rise to a lien under Section 302 (f) of ERISA; or
(x) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon ATI or any
ERISA Affiliate.

 

A-31



--------------------------------------------------------------------------------

“Total Facility Amount” has the meaning specified in Section 1.1.

“Trade Payables” means all trade payables of the Credit Parties and their
Subsidiaries arising in the ordinary course of business, including any private
label or corporate letter of credit issued by or any guaranty of any Credit
Party to support the payment of such trade payables.

“Transfer” has the meaning specified in Section 11.2(e).

“Transferee” has the meaning specified in Section 11.2(e).

“Twelve-Month Period” a period of twelve full consecutive fiscal months of the
Borrowers and their Subsidiaries, taken together as one accounting period.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unrestricted Subsidiary” shall mean any Foreign Subsidiary (other than a
Foreign Subsidiary which is a Borrower) and any other Subsidiary of any Borrower
which has been designated as such by resolution duly adopted by the board of
directors of such Borrower, which at the time of such designation does not own
or hold any Securities of the Parent or any Borrower, provided (a) no Subsidiary
of a Borrower shall be (or if already an Unrestricted Subsidiary shall
immediately cease to be) an Unrestricted Subsidiary if, at any time, the Parent
or any Borrower shall create, incur, issue, assume, guarantee or in any other
manner whatsoever be or become liable with respect to any Claim against or any
Contractual Obligation or Debt of, such Subsidiary which is not permitted under
Article 7 and (b) the Parent or the Borrowers shall be deemed to have made an
Investment in an Unrestricted Subsidiary at the time of designation of such
Subsidiary as an “Unrestricted Subsidiary” in an amount equal to the sum of
(i) any Debt owed by such Subsidiary to the Parent and any Borrower at such
time, (ii) any outstanding Guarantees or Liens created by the Parent or any
Borrower in favor of or for the benefit of such Subsidiary and (iii) the total
assets of such Subsidiary at such time as determined on a consolidated basis in
accordance with GAAP. As of the Effective Date, the following Subsidiaries are
Unrestricted Subsidiaries: AnnTaylor Travel, Inc., AnnTaylor Sourcing Far East
Ltd., AnnTaylor of Puerto Rico, Inc., AnnTaylor Sourcing Italy, SRL and
AnnTaylor Italy SRL.

 

A-32



--------------------------------------------------------------------------------

“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 2.5.

“Wholly Owned” means, with respect to any Person, a Subsidiary of such Person,
all of the outstanding Capital Stock of which (other than director’s qualifying
shares and other similar de minimus issuances required by law) are at the time
owned directly or indirectly by such Person.

2. Accounting Terms. Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

3. Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided herein, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”

(iv) The word “or” is not exclusive.

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments

 

A-33



--------------------------------------------------------------------------------

and other modifications are not prohibited by the terms of any relevant Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

(e) The captions and headings of the Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of the
Agreement.

(f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g) For purposes of Section 9.1, a breach of a financial covenant contained in
Sections 7.22 shall be deemed to have occurred as of any date of determination
thereof by the Agent or as of the last day of any specified measuring period,
regardless of when the Financial Statements reflecting such breach are delivered
to the Agent.

(h) The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrowers and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

4. Accounting for Acquisitions.

With respect to any Acquisition consummated on or after the Effective Date, the
following shall apply:

(a) For each of the twelve Twelve-Month Periods ending next following the date
of any Acquisition, EBITDA shall include the results of operations of the Person
or assets so acquired on a historical pro forma basis, and which amounts may
include such adjustments as are permitted under Regulation S-X of the SEC and
reasonably satisfactory to the Agent.

(b) For each of the twelve Twelve-Month Periods ending next following the date
of each Acquisition, Fixed Charges shall include the results of operations of
the Person or assets so acquired, which amounts shall be determined on a
historical pro forma basis; provided, however, Interest Expense shall be
adjusted on a historical pro forma basis to (i) eliminate interest expense
accrued during such period on any Debt repaid in connection with such
Acquisition and (ii) include interest expense on any Debt (including Debt
hereunder) incurred, acquired or assumed in connection with such Acquisition
(“Incremental Debt”) calculated (x) as if all such Incremental Debt had been
incurred as of the first day of such Twelve-Month Period and (y) at the
following interest rates: (I) for all periods subsequent to the date of the
Acquisition and for Incremental Debt assumed or acquired in the Acquisition and
in effect prior to the date of Acquisition, at the actual rates of interest
applicable thereto, and (II) for all periods prior to the actual incurrence of
such Incremental Debt, equal to the average daily rate of interest actually
applicable to such Incremental Debt hereunder or under other financing documents
applicable thereto, as the case may be.

 

A-34



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

This Certificate is delivered to you pursuant to Section 5.2(c) of the Third
Amended and Restated Credit Agreement dated as of April 23, 2008 (as amended,
supplemented or modified from time to time, (the “Credit Agreement”), among
AnnTaylor, Inc. (“ATI”), ANNCO, Inc., AnnTaylor Distribution Services, Inc.,
AnnTaylor Retail, Inc. (collectively, the “Borrowers”), Bank of America, N.A.
(“Bank of America”), as Administrative Agent for the Lenders (in such capacity,
(the “Agent”), and JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association, and RBS Citizens, N.A., as Syndication Agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined.

1. I am the duly elected, qualified and acting [Senior Vice President—Chief
Financial Officer] [Vice President - Controller] of ATI.

2. I have reviewed and am familiar with the contents of this Certificate. I am
providing this Certificate solely in my capacity as an officer of ATI. The
matters set forth herein are true to the best of my knowledge after due inquiry,
but I express no personal opinion as to any conclusions of law or other legal
matters.

3. I have reviewed the terms of the Credit Agreement and the principal Loan
Documents. Such review did not disclose the existence of, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or an Event of Default [, except as set
forth below]. [Except as set forth below,] [A]ll of the representations and
warranties of the Borrowers contained in the Credit Agreement and the other
principal Loan Documents are correct and complete in all material respects as at
the date of this certificate as if made as of the date hereof, except for those
that speak as of a particular date. [Except as set forth below,] [T]he Borrowers
are, as of             ,     , 200   [most recent quarter-end] (the
“Determination Date”) in compliance in all material respects with all of their
respective covenants and agreements in the Credit Agreement and the other
principal Loan Documents. No Illiquidity Period has arisen or been in effect
since the last Compliance Certificate delivered to the Agent [, except as set
forth below].

4. Liquidity as of the Determination Date is as set forth below:

 

(a)   Cash held in Approved Deposit Accounts      $                          (b)
  Cash Equivalents reflected on most recently consolidated balance sheet of
Parent      $                          (c)   4(a) plus 4(b)     
$                          (d)   4(c) minus $37,500,000     
$                     *    (e)   Availability**      $                         
  Liquidity      $                         

 

* But not less than zero

** (or Adjusted Availability, if applicable)



--------------------------------------------------------------------------------

5. If the Determination Date is the end of a fiscal quarter of ATI, attached
hereto as Attachment 1 are the computations showing compliance with the
covenants specified therein as of the Determination Date.

6. If any portion of an Illiquidity Period shall have been in effect during the
month ending on the Determination Date, attached hereto as Attachment 2 is the
computation showing compliance with Section 7.22 as of the Determination Date.

IN WITNESS WHEREOF, I execute this Certificate this      day of             ,
20    .

 

ANNTAYLOR, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Attachment 1

to Exhibit A

The information described herein is as of                     ,         , and
pertains to the period from                     ,          to                  ,
        .

 

  I. Negative Covenants

 

A.    Indebtedness (Section 7.9)          Section    Amount       7.9(l)   
$                        B.    Sales (Section 7.10(a))          Section   
Amount       7.10(a)(ii)    $                           7.10(a)(vii)   
$                           7.10(a)(ix)    $                        C.   
Investments (Section 7.11)          Section    Amount       7.11(e)   
$                           7.11(f)    $                           7.11(g)   
$                           7.11(o)    $                        D.    Restricted
Payments (Section 7.13)          Section    Amount       7.13(a)   
$                              $                       



--------------------------------------------------------------------------------

Attachment 2

to Exhibit A

The information described herein is as of                     ,         , and
pertains to the period from                     ,          to                  ,
        .

 

I. Fixed Charge Coverage Ratio

 

A. Fixed Charge Coverage Ratio (Section 7.22)

 

  1.   Calculation of EBITDA:     a.   Adjusted Net Earnings From Operations    
  (i)    consolidated net income after provision for income taxes for such
fiscal period      $                              Less, to the extent included
in net income       (ii)    gain or loss arising from the sale of any capital
assets      $                              (iii)    gain arising from any
write-up in the book value of any asset      $                              (iv)
   earnings of any Person (other than a Subsidiary) in which any Borrower has an
ownership interest unless (and only to the extent) such earnings or loss shall
actually have been received by such Borrower in the form of cash distributions
     $                              (v)    earnings or loss of any Person to
which assets of any Borrower shall have been sold, transferred or disposed of,
or into which any Borrower shall have been merged, or which has been a party
with any Borrower to any consolidation or other form of reorganization, prior to
the date of such transaction      $                              (vi)    gain or
loss arising from the acquisition of debt or equity securities of the Parent and
the Borrowers or from cancellation or forgiveness of Debt     
$                       



--------------------------------------------------------------------------------

      (vii)   

gain or loss arising from extraordinary items, as determined in accordance

with GAAP, or from any other non-recurring transaction, to the extent included
in net income

       $                                 (viii)    Adjusted Net Earning from
Operations        $                                 plus (to the extent deducted
in the calculation thereof)        $                               b.  
amortization        $                               c.   depreciation       
$                               d.   Interest Expense       
$                               e.   income tax expense       
$                                 EBITDA                        $           
           

2.

  Capital Expenditures (other than those financed with Debt other than Revolving
Loans)        $                            

3.

  A.1 less A.2        $                            

4.

  Fixed Charges             a.   Interest Expense        $                    
          b.   Scheduled principal payments of Debt        $                    
          c.   Income taxes (non-deferred)        $                            
  FIXED CHARGES        $                            

5.

  Ratio of line 3 to line 4                    :1           Minimum Required
Ratio:        1.0 to 1.0      



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

LOGO [g104021g22n84.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF BORROWING

Date:                     , 200  

 

To: Bank of America, N.A. as Agent for the Lenders who are parties to the Third
Amended and Restated Credit Agreement dated as of April 23, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) by and
among AnnTaylor, Inc., ANNCO, Inc., AnnTaylor Distribution Services, Inc.,
AnnTaylor Retail, Inc., the Lenders party thereto and Bank of America, N.A., as
Agent, and JPMorgan Chase Bank, N.A., Wachovia Bank, National Association, and
RBS Citizens, N.A., as Syndication Agents.

Ladies and Gentlemen:

The undersigned,                      (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is                     , 200  .

 

  2. The aggregate amount of the proposed Borrowing is $                    .

 

  3. The Borrowing is to be comprised of $                     of Base Rate and
$                     of LIBOR Loans.

 

  4. The duration of the Interest Period for the LIBOR Loans, if any, included
in the Borrowing shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other principal Loan Documents are correct in all
material respects on and as of the date of the Credit Extension requested
hereunder and are deemed made on and as of the date hereof, other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Lenders have been notified in writing by any
Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

(b) No event has occurred and is continuing, or would result from the Credit
Extension requested hereby, which constitutes a Default or an Event of Default;
and



--------------------------------------------------------------------------------

(c) No event has occurred and is continuing, or would result from such Credit
Extension requested hereby, which has had or would have a Material Adverse
Effect.

(d) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans plus all Letter of Credit Outstandings, to exceed
the Borrowing Base or the combined Commitments of the Lenders.

 

 

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONTINUATION/CONVERSION

Date:                     , 200  

 

To: Bank of America, N.A. as Agent for the Lenders to the Third Amended and
Restated Credit Agreement dated as of April 23, 2008 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among AnnTaylor,
Inc., ANNCO, Inc., AnnTaylor Distribution Services, Inc., AnnTaylor Retail,
Inc., the Lenders party thereto and Bank of America, N.A., as Agent, and
JPMorgan Chase Bank N.A., Wachovia Bank, National Association, and RBS Citizens,
N.A., as Syndication Agents.

Ladies and Gentlemen:

The undersigned,                      (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:

 

  1. The Continuation/Conversion Date is                     , 200  .

 

  2. The aggregate amount of the Loans to be [converted] [continued] is
$                    .

 

  3. The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base
Rate] Loans.

 

  4. The duration of the Interest Period for the LIBOR Loans included in the
[conversion] [continuation] shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other principal Loan Documents are correct in all
material respects on and as of the date of the [continuation][conversion]
requested hereunder and are deemed made on and as of the date hereof, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
any Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

(e) No event has occurred and is continuing, or would result from the
[continuation][conversion] requested hereby, which constitutes a Default or an
Event of Default; and



--------------------------------------------------------------------------------

(f) No event has occurred and is continuing, or would result from such
[continuation][conversion] requested hereby, which has had or would have a
Material Adverse Effect.

(g) The proposed [continuation][conversion] will not cause the aggregate
principal amount of all outstanding Revolving Loans plus all Letter of Credit
Outstandings, to exceed the Borrowing Base or the combined Commitments of the
Lenders.

 

 

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     , 200   is made between                     
(the “Assignor”) and                      (the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain Third Amended and Restated Credit
Agreement dated as of April 23, 2008 (as amended, amended and restated,
modified, supplemented or renewed, the “Credit Agreement”) among AnnTaylor,
Inc., ANNCO, Inc., AnnTaylor Distribution Services, Inc., AnnTaylor Retail,
Inc., the Lenders party thereto and Bank of America, N. A., as agent for the
Lenders (the “Agent”), and JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association, and RBS Citizens, N.A., as Syndication Agents. Any terms defined in
the Credit Agreement and not defined in this Assignment and Acceptance are used
herein as defined in the Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount not
to exceed $                     (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $                     to the Borrowers;

WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$                     (the “L/C Obligations”)] [no Letters of Credit are
outstanding under the Credit Agreement]; and

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $                    
(the “Assigned Amount”) on the terms and subject to the conditions set forth
herein and the Assignee wishes to accept assignment of such rights and to assume
such obligations from the Assignor on such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

  1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without



--------------------------------------------------------------------------------

representation or warranty (except as provided in this Assignment and
Acceptance)     % (the “Assignee’s Percentage Share”) of (A) the Commitment, the
Committed Loans and the L/C Obligations of the Assignor and (B) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Credit Agreement and the Loan Documents.

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections 4.4 and 14.11 of the Credit Agreement to the extent such rights relate
to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $                    .

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $                    .

 

  2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $                    ,
representing the Assignee’s Pro Rata Share of the principal amount of all
Committed Loans.

(b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

 

  3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.



--------------------------------------------------------------------------------

  4. Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

 

  5. Effective Date; Notices.

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be                     , 200_ (the “Effective
Date”); provided that the following conditions precedent have been satisfied on
or before the Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

(ii) the consent of each of the Agent and ATI required for an effective
assignment of the Assigned Amount by the Assignor to the Assignee shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

[(iv) the Assignee shall have complied with Section 11.2 of the Credit Agreement
(if applicable);]

(v) the processing fee referred to in Section 2(b) hereof and in Section 11.2(a)
of the Credit Agreement shall have been paid to the Agent; and

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

  6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent by the Lenders pursuant to the terms of the Credit
Agreement.

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Credit Agreement.]



--------------------------------------------------------------------------------

  7. Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by any Borrower and/or the Agent [and/or any Lender], as applicable
with respect to any payments to be made to the Assignee hereunder, (b) agrees to
furnish to the Agent and the Borrowers prior to the time that the Agent or
Borrower is required to make any payment of principal, interest or fees
hereunder and (so long as it remains eligible to do so) from time to time
thereafter upon reasonable request by the Agent or a Borrower, (x) if the
Assignee is organized under the laws of any jurisdiction other than the United
States or any State thereof, duplicate executed originals of either U.S.
Internal Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form
W-8BEN (wherein the Assignee claims entitlement to the benefits of a tax treaty
that provides for a complete exemption from U.S. federal income withholding tax
on all payments hereunder), or (y) if the Assignee is organized under the laws
of the United States or any State thereof, duplicate executed originals of U.S.
Internal Revenue Service Form W-9, and agrees to provide new forms upon the
expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by the Assignee, and (c) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

  8. Representations and Warranties.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of any Borrower, or the performance or observance by any Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.



--------------------------------------------------------------------------------

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it is an Eligible Assignee.

 

  9. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

 

  10. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF                     . The Assignor and
the Assignee each irrevocably submits to the non-exclusive jurisdiction of any
State or Federal court sitting in [                    ] over any suit, action
or proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and



--------------------------------------------------------------------------------

determined in such [                    ] State or Federal court. Each party to
this Assignment and Acceptance hereby irrevocably waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR] By:  

 

Title:  

 

Address:  

 

[ASSIGNEE] By:  

 

Title:  

 

Address:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE

                    , 200  

Bank of America, N.A.

 

 

 

 

 

 

Attention: Business Credit-Account Executive

AnnTaylor, Inc.

 

 

 

 

 

 

Re: AnnTaylor, Inc.

Ladies and Gentlemen:

We refer to the Third Amended and Restated Credit Agreement dated as of
April 23, 2008 (as amended, amended and restated, modified, supplemented or
renewed from time to time the “Credit Agreement”) among AnnTaylor, Inc., ANNCO,
Inc., AnnTaylor Distribution Services, Inc., AnnTaylor Retail, Inc., the Lenders
party thereto and Bank of America, N. A., as agent for the Lenders (the
“Agent”), and JPMorgan Chase Bank, N.A., Wachovia Bank, National Association,
and RBS Citizens, N.A., as Syndication Agents. Terms defined in the Credit
Agreement are used herein as therein defined.

1. We hereby give you notice of, and request your consent to, the assignment by
                     (the “Assignor”) to                      (the “Assignee”)
of     % of the right, title and interest of the Assignor in and to the Credit
Agreement (including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of                     ,
200  , is $                    , the aggregate amount of its outstanding Loans
is $                    , and its participation in L/C Obligations (as defined
in the Assignment and Acceptance) is $                    .

2. The Assignee agrees that, upon receiving the consent of the Agent to such
assignment, the Assignee will be bound by the terms of the Credit Agreement as
fully and to the same extent as if the Assignee were the Lender originally
holding such interest in the Credit Agreement.



--------------------------------------------------------------------------------

3. The following administrative details apply to the Assignee:

 

(A)

  Notice Address:         Assignee name:   

 

     Address:   

 

       

 

       

 

     Attention:   

 

     Telephone: (        )   

 

     Telecopier: (        )   

 

     Telex (Answerback):   

 

  

(B)

  Payment Instructions:         Account No.:   

 

     At:   

 

       

 

     Reference:   

 

     Attention:   

 

  

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours,

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

 

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

 

Bank of America, N. A.

as Agent

By:  

 

Title:  

 

AnnTaylor, Inc. By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

[This Exhibit G was filed as Exhibit 10.2 to the Registrant’s Form 8-K filed
April 29, 2008.]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF THIRD AMENDED AND RESTATED PARENT GUARANTY

[This Exhibit H was filed as Exhibit 10.3 to the Registrant’s Form 8-K filed
April 29, 2008.]



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS

 

Lender

     Revolving Loan
Commitment        Pro Rata Share
(9 decimals)  

Bank of America, N.A.

     $ 65,000,000           26.000000000 % 

JPMorgan Chase Bank, N.A.

       57,500,000           23.000000000 % 

RBS Citizens, N.A.

       40,000,000           16.000000000 % 

Wachovia Bank, National Association

       40,000,000           16.000000000 % 

Wells Fargo Retail Finance, LLC

       27,500,000           11.000000000 % 

Fifth Third Bank

       20,000,000           8.000000000 %                             $
250,000,000           100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 1.3

EXISTING LETTERS OF CREDIT

See attached.



--------------------------------------------------------------------------------

Imports Outstanding Liability: By Bank Reference

     22 Apr 2008   

Ann Taylor Incorporated

     1:37 PM   

 

 

Ann Taylor Reference

 

Bank Reference

 

Beneficiary Name

 

Beneficiary Country

 

Issue

Date

  

Expiry

Date

 

Outstanding
Liability Amount

 

Outstanding
Liability USD

*****

  *****   *****   *****   20 Feb 2006    10 Apr 2006   *****   USD   *****

*****

  *****   *****   *****   27 Feb 2006    10 Apr 2006   *****  

USD

  *****

*****

  *****   *****   *****   28 Feb 2006    10 Apr 2006   *****  

USD

  *****

*****

  *****   *****   *****   28 Feb 2006    10 Apr 2006   *****  

USD

  *****

*****

  *****   *****   *****   28 Feb 2006    12 Apr 2006   *****  

USD

  *****

*****

  *****   *****   *****   02 Aug 2007    12 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   03 Jan 2008    16 Jun 2008   *****  

USD

  *****

*****

  *****   *****   *****   15 Feb 2008    09 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   15 Feb 2008    09 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   18 Feb 2008    09 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   15 Feb 2008    21 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   15 Feb 2008    09 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   28 Feb 2008    07 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   03 Mar 2008    14 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   04 Mar 2008    02 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   04 Mar 2008    01 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   04 Mar 2008    07 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   04 Mar 2008    05 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   04 Mar 2008    21 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   05 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   05 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   05 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   05 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   05 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   12 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   12 Mar 2008    23 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Mar 2008    29 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Mar 2008    21 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Mar 2008    21 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Mar 2008    05 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Mar 2008    07 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   19 Mar 2008    10 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   19 Mar 2008    21 Apr 2008   *****  

USD

  *****

*****

  *****   *****   *****   25 Mar 2008    05 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   25 Mar 2008    07 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   25 Mar 2008    07 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   25 Mar 2008    14 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   26 Mar 2008    05 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   26 Mar 2008    05 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   26 Mar 2008    05 May 2008   *****  

USD

  *****

 

 

Page 1 of 2    ILCLIBBK.RPT



--------------------------------------------------------------------------------

Imports Outstanding Liability: By Bank Reference

     22 Apr 2008   

Ann Taylor Incorporated

     1:37 PM   

 

 

Ann Taylor Reference

 

Bank Reference

 

Beneficiary Name

 

Beneficiary Country

 

Issue

Date

  

Expiry

Date

 

Outstanding
Liability Amount

 

Outstanding
Liability USD

*****

  *****   *****   *****   26 Mar 2008    07 May 2008   *****   USD   *****

*****

  *****   *****   *****   27 Mar 2008    07 May 2008   *****   USD   *****

*****

  *****   *****   *****   01 Apr 2008    30 Apr 2008   *****   USD   *****

*****

  *****   *****   *****   01 Apr 2008    28 Apr 2008   *****   USD   *****

*****

  *****   *****   *****   02 Apr 2008    16 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   07 Apr 2008    19 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   07 Apr 2008    12 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   07 Apr 2008    16 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   07 Apr 2008    28 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   07 Apr 2008    28 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Apr 2008    12 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   14 Apr 2008    02 May 2008   *****  

USD

  *****

*****

  *****   *****   *****   17 Apr 2008    02 Jun 2008   *****  

USD

  *****

*****

  *****   *****   *****   18 Apr 2008    04 Jun 2008   *****  

USD

  *****

*****

  *****   *****   *****   22 Apr 2008    19 May 2008   *****  

USD

  *****                   

Selection Criteria:

         Grand Total:     *****

 

 

Page 2 of 2    ILCLIBBK.RPT



--------------------------------------------------------------------------------

April 22, 2008

   ANN TAYLOR INC.    *****   

 

Letters of Credit Outstanding As Of 04/22/2008

     

 

By Applicant and Bank Reference Number

  

 

Reference Numbers                                            

*****

Reference

  

Ann Taylor

Reference

  

Beneficiary Name

   Open
Date      Expiry
Date      Latest
Ship Date     

Curr

   Outstanding     Outstanding
USD Equivalent  

ANN TAYLOR INC

                   

*****

   *****    *****      02/15/2008         05/16/2008          USD      *****   
    *****   

*****

   *****    *****      02/22/2008         04/21/2008          USD      *****   
    *****   

*****

   *****    *****      02/22/2008         04/21/2008          USD      *****   
    *****   

*****

   *****    *****      03/05/2008         04/25/2008          USD      *****   
    *****   

*****

   *****    *****      03/05/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/05/2008         04/21/2008          USD      *****   
    *****   

*****

   *****    *****      03/05/2008         04/21/2008          USD      *****   
    *****   

*****

   *****    *****      03/05/2008         04/14/2008          USD      *****   
    *****   

*****

   *****    *****      03/06/2008         04/10/2008          USD      *****   
    *****   

*****

   *****    *****      03/06/2008         04/21/2008          USD      *****   
    *****   

*****

   *****    *****      03/17/2008         05/01/2008          USD      *****   
    *****   

*****

   *****    *****      03/17/2008         05/12/2008          USD      *****   
    *****   

*****

   *****    *****      03/17/2008         06/02/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/19/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         04/28/2008          USD      *****   
    *****   

*****

   *****    *****      03/19/2008         05/05/2008          USD      *****   
    *****   

 

 

Trade Channel

            Date Format: MM/DD/YY            Page 1 of 2   



--------------------------------------------------------------------------------

April 22, 2008

   ANN TAYLOR INC.    *****   

 

Letters of Credit Outstanding As Of 04/22/2008

     

 

By Applicant and Bank Reference Number

  

 

Reference Numbers                                      

*****

Reference

  

Ann Taylor

Reference

  

Beneficiary Name

   Open
Date      Expiry
Date      Latest
Ship Date   

Curr

   Outstanding   Outstanding
USD Equivalent

*****

   *****    *****      03/20/2008         05/19/2008          USD    *****  
*****

*****

   *****    *****      03/20/2008         05/16/2008          USD    *****  
*****

*****

   *****    *****      03/20/2008         04/28/2008          USD    *****  
*****

*****

   *****    *****      04/03/2008         05/12/2008          USD    *****  
*****

*****

   *****    *****      04/03/2008         05/12/2008          USD    *****  
*****

*****

   *****    *****      04/03/2008         05/12/2008          USD    *****  
*****

*****

   *****    *****      04/07/2008         05/16/2008          USD    *****  
*****

*****

   *****    *****      04/07/2008         04/29/2008          USD    *****  
*****

*****

   *****    *****      04/08/2008         05/19/2008          USD    *****  
*****

*****

   *****    *****      04/08/2008         05/16/2008          USD    *****  
*****

*****

   *****    *****      04/08/2008         05/16/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/23/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/26/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         06/02/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/30/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/26/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/19/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/30/2008          USD    *****  
*****

*****

   *****    *****      04/16/2008         05/30/2008          USD    *****  
*****                  

USD Total:

  *****                  

USD Grand Total:

  *****

Selection Criteria:

Dates as of 04/22/2008.

 

 

Trade Channel

            Date Format: MM/DD/YY            Page 2 of 2   



--------------------------------------------------------------------------------

*****

   *****    Page:    1

*****

  

Outstanding Summary Report

   Date:    04/21/2008   

For Applicant : ANN TAYLOR

     

Applicant Name: ANN TAYLOR INC.

 

L/C Bank

Reference

  

L/C Cust Reference

  

Site

  

Trans

  

Beneficiary

  

Ctry

  

Opening

Date

  

Expiry

Date

   L/C Equiv
Liability  Balance    

*****

   *****    *****    *****    *****    *****    02/12/2008    04/29/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    02/22/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    02/22/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    02/27/2008    04/10/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    02/27/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/03/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/03/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/03/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/03/2008    05/30/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/14/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/14/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/14/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/14/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/05/2008    04/15/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   USD

 

OSTSMY.RDF



--------------------------------------------------------------------------------

*****

   *****    Page:    2

*****

  

Outstanding Summary Report

   Date:    04/21/2008   

For Applicant : ANN TAYLOR

     

Applicant Name:    ANN TAYLOR INC.

 

L/C Bank

Reference

  

L/C Cust Reference

  

Site

  

Trans

  

Beneficiary

  

Ctry

  

Opening

Date

  

Expiry

Date

  

L/C Equiv

Liability Balance

    

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****    USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/12/2008    04/21/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/20/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/20/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/20/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/20/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/25/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/25/2008    04/28/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    03/26/2008    05/05/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/19/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/03/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

 

OSTSMY.RDF



--------------------------------------------------------------------------------

*****

   *****    Page:    3

*****

  

Outstanding Summary Report

   Date:    04/21/2008   

For Applicant : ANN TAYLOR

     

Applicant Name:    ANN TAYLOR INC.

 

L/C Bank

Reference

  

L/C Cust Reference

  

Site

  

Trans

  

Beneficiary

  

Ctry

  

Opening

Date

  

Expiry

Date

  

L/C Equiv

Liability Balance

    

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/19/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/19/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/02/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/07/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/07/2008    05/12/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/07/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/10/2008    05/16/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/10/2008    05/19/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/10/2008    05/19/2008   
*****   

USD

*****

   *****    *****    *****    *****    *****    04/10/2008    05/19/2008   
*****   

USD

                  Appl Name Total:    *****                         Total:   
*****   

BA/ACCPT Summary:

                  Total:      

***** END OF OUTSTANDING SUMMARY REPORT

 

OSTSMY.RDF



--------------------------------------------------------------------------------

SCHEDULE 5.2(j)

ADDITIONAL REPORTS

Monthly (within 15 Business Days after the end of each month):

 

1. Summary Stock Ledger Report

 

2. Report of Eligible L/C Inventory

 

3. Report of Eligible Credit Card Receivables

 

4. Rent Liability Report

 

5. Gift Card Liability Report

 

6. Customer Deposits Report

 

7. Report showing Retail Sales for the month

 

8. Report showing Detail of Eligible In-Transit Inventory



--------------------------------------------------------------------------------

SCHEDULE 6.5

SUBSIDIARIES AND AFFILIATES

 

Name

  

Relationship to the Parent

     AnnTaylor, Inc. (DE)    Wholly-owned Subsidiary    AnnTaylor Distribution
Services, Inc. (DE)    Indirect, Wholly-owned Subsidiary    AnnTaylor Retail,
Inc. (DE)    Indirect, Wholly-owned Subsidiary    Annco, Inc. (DE)    Indirect,
Wholly-owned Subsidiary    AnnTaylor Travel, Inc. (DE)    Indirect, Wholly-owned
Subsidiary    AnnTaylor Sourcing Far East Ltd. (Hong Kong)   

Indirect, Wholly-owned Subsidiary

149,999 shares owned by AnnTaylor, Inc.

1 share owned by AnnTaylor Stores Corporation

   AnnTaylor of Puerto Rico, Inc. (Puerto Rico)    Indirect, Wholly-owned
Subsidiary    AnnTaylor Global Sourcing Italy, S.r.l. (Italy)    Indirect,
Wholly-owned Subsidiary   



--------------------------------------------------------------------------------

SCHEDULE 6.7

SUBSIDIARY CAPITALIZATION

 

Name

  

Shares Authorized

  

Shares Outstanding

  

Ownership (percentage and
number of shares)

AnnTaylor, Inc.    Common: 1,000 shares, par value $1.00 per share    Common: 1
share    100% owned by AnnTaylor Stores Corporation AnnTaylor Distribution
Services, Inc.   

Common: 100

shares, par value $.01 per share

   Common: 1 share    100% owned by AnnTaylor, Inc. AnnTaylor Retail, Inc.   

Common: 100

shares, par value $.01 per share

   Common: 1 share    100% owned by AnnTaylor, Inc. Annco, Inc.   

Common: 100

shares, par value $1.00 per share

   Common: 1 share    100% owned by AnnTaylor, Inc. AnnTaylor Travel, Inc.   

Common: 1000

shares, par value $.01 per share

   Common: 1 share    100% owned by AnnTaylor, Inc. AnnTaylor Sourcing Far East
Ltd.   

Common: 150,000

shares, par value HK $1.00 per share

   Common: 150,000 shares   

99.99% owned by AnnTaylor, Inc. (149,999 shares)

Remaining 0.01% owned by AnnTaylor Stores Corporation (1 share)



--------------------------------------------------------------------------------

SCHEDULE 6.9

DEBT

As of the Effective Date, there is a payable from AnnTaylor, Inc. to AnnTaylor
Sourcing Far East Ltd. in the amount of $*******.



--------------------------------------------------------------------------------

SCHEDULE 6.10

DISTRIBUTIONS

As of the Effective Date, Common Stock repurchases by AnnTaylor Stores
Corporation for Fiscal Year 2008 totals $35,266,368.58.



--------------------------------------------------------------------------------

SCHEDULE 6.11

REAL ESTATE; STORE LOCATIONS

 

1. Distribution Center: 7101 Distribution Drive, Louisville, Kentucky, 40258

 

2. Store locations attached



--------------------------------------------------------------------------------

TYPE

 

STORE

 

STORE NAME

 

ADDRESS

 

CITY

 

STATE

 

ZIP

ATS   0001   NEW HAVEN   968 Chapel Street   New Haven   CT   06510 ATS   0002  
WESTPORT   97 Main Street   Westport   CT   06880 ATS   0005   BRAINTREE   250
Granite Avenue   Braintree   MA   02184 ATS   0006   WARWICK   Warwick Mall,
Suite 117   Warwick   RI   02886 ATS   0013   PHEASANT LANE   310 Daniel Webster
Highway   South Nashua   NH   03060 ATS   0020   RIVERSIDE SQUARE   143
Riverside Square   Hackensack   NJ   07601 ATS   0022   NEWBURY   18 Newbury
Street   Boston   MA   02116 ATS   0024   WELLESLEY SQUARE   73 Central Street  
Wellesley   MA   02481 ATS   0033   SOUTH LASALLE STREET   231 South Lasalle St.
  Chicago   IL   60604 ATS   0041   SOMERSET MALL   7101 Distribution Drive  
Louisville   KY   40258 ATS   0046   OXFORD CENTER   476 Wheelers Farm Road  
Milford   CT   06460 ATS   0052   WALNUT STREET   7 Times Square Tower   New
York   NY   10036 ATS   0055   MT LEBANON   1372 Broadway   New York   NY  
10018 ATS   0059   MENLO PARK   307 Menlo Park   Edison   NJ   08830 ATS   0076
  BEVERLY CENTER   8522 Beverly Blvd. Suite 782   Los Angeles   CA   90048 ATS  
0094   PALO ALTO   18 Stanford Shopping Center   Palo Alto   CA   94304 ATS  
0103   THE AVENUES   10300 Southside Blvd.   Jacksonville   FL   32256 ATS  
0108   CAMBRIDGESIDE   100 Cambridgeside   Cambridge   MA   02141 ATS   0116  
WHEATON TOWN SQUARE   91 Town Square   Wheaton   IL   60187 ATS   0119   FORUM
SHOPS AT CEASARS   3500 Las Vegas Blvd.   Las Vegas   NV   89109 ATS   0123  
PACIFIC PLACE   10341 Pacific Street   Omaha   NE   68114 ATS   0129  
ROCKINGHAM PARK MALL   99 Rockingham Blvd.   Salem   NH   03079 ATS   0132  
HARBOR PLACE   200 East Pratt Street   Baltimore   MD   21202 ATS   0134   UNION
STATION   50 Massachusetts Ave. NE   Washington   DC   20002 ATS   0136   RESTON
TOWN CTR   11850 Market Street   Reston   VA   20190 ATS   0137   MONTGOMERY
MALL   7101 Democracy Blvd. Suite 1058   Bethesda   MD   20817 ATS   0143   WEST
FARMS   216 West Farms Mall   Farmington   CT   06032 ATS   0155   BRIARWOOD
MALL   822 Briarwood Circle   Ann Arbor   MI   48108 ATS   0172   MAIN PLACE  
2800 N. Main Street #548   Santa Ana   CA   92701 ATS   0177   PASADENA  
495-505 South Lake Ave.   Pasadena   CA   91101 ATS   0179   BREA MALL   2117
Brea Mall   Brea   CA   92621 ATS   0185   UNIVERSITY TOWN CENTER   4417 La
Jolla Village Dr. N-9   San Diego   CA   92122 ATS   0187   THE OAKS   460 W.
Hillcrest Drive   Thousand Oaks   CA   91360 ATS   0193   SAN FRANCISCO CENTER  
865 Market Street Suite C22   San Francisco   CA   94103 ATS   0194   CITY
CENTRE   1420 Fifth Avenue, Suite 101   Seattle   WA   98101 ATS   0196  
PIONEER PLACE   700 SW 5th Avenue   Portland   OR   97204 ATS   0241   KEYSTONE
AT THE CROSSING   8701 Keystone Crossing   Indianapolis   IN   46240 ATS   0243
  GROSSE POINTE   16822 Kercheval Ave.   Grosse Pointe   MI   48230 ATS   0246  
WOODLAND MALL   3195 28th Street SE   Grand Rapids   MI   49512 ATS   0249  
LAUREL PARK PLACE   37598 W 6 Mile Road   Livonia   MI   48152 ATS   0260  
SADDLECREEK   7614 W. Farmington Blvd.   Germantown   TN   38138 ATS   0271  
HANES MALL   3320 Silas Creek Pkwy #756   Winston-Salem   NC   27103 ATS   0275
  FAYETTE MALL   3473 Nicholasville Road Space 314   Lexington   KY   40503 ATS
  0279   COOL SPRINGS GALLERIA   1800 Galleria Blvd. Suite 1530   Franklin   TN
  37067 ATS   0281   HOUSTON GALLERIA   5085 Westheimer Suite 2880   Houston  
TX   77056 ATS   0282   HILLSDALE SHOPPING CTR   276 Hillsdale Mall   San Mateo
  CA   94403 ATS   0283   DALLAS GALLERIA   13350 Dallas Parkway   Dallas   TX  
75240 ATS   0284   PERIMETER MALL   4400 Ashford Dunwoody Road   Atlanta   GA  
30346 ATS   0285   BELLEVUE SQUARE   1001 Bellevue Square   Bellevue   WA  
98004 ATS   0288   NORTHSHORE MALL   Northshore Mall Route 20   Peabody   MA  
01960 ATS   0289   CENTURY CITY   10250 Santa Monia Drive   Los Angeles   CA  
90067 ATS   0291   DOWNTOWN PLAZA   545 Downtown Plaza #2063   Sacramento   CA  
95814 ATS   0292   FAIRFIELD COMMONS   2727 Fairfield Commons   Beaver Creek  
OH   45431 ATS   0293   STAMFORD TOWN CENTER   100 Greyrock Place   Stamford  
CT   06901 ATS   0294   LENOX SQUARE   3393 Peachtree Road   Atlanta   GA  
30326 ATS   0295   WORTHINGTON MALL   111 Worthington Mall   Worthington   OH  
43085 ATS   0296   THE GROVE AT SHREWSBURY   559 Rt. 35 N-10A   Shrewsbury   NJ
  07702 ATS   0297   RIDGEWOOD   240 Ridgewood Avenue   Ridgewood   NJ   07451
ATS   0298   WINTER PARK   126 Park Avenue North   Winter Park   FL   32789 ATS
  0299   BROADWAY PLAZA   1189 Broadway Plaza   Walnut Creek   CA   94596 ATS  
0301   ANNAPOLIS MALL   40 Annapolis Mall   Annapolis   MD   21401 ATS   0302  
NORTH POINT MALL   1180 North Point Circle   Alpharetta   GA   30022 ATS   0303
  DADELAND MALL   7415 Southwest 88th Street   Miami   FL   33156 ATS   0304  
BOCA RATON   6000 West Glade Road   Boca Raton   FL   33431 ATS   0305  
CHESTNUT HILL   199 Boyleston Street   Chestnut Hill   MA   02467 ATS   0307  
OAKBROOK CENTER   208 Oakbrook Center   Oak Brook   IL   60523 ATS   0309  
WORLD FINANCIAL CTR   225 Liberty Street   New York   NY   10281



--------------------------------------------------------------------------------

ATS   0312   TYSONS GALLERIA   2001 International Drive   McLean   VA   22102
ATS   0314   LA CUMBRE I   130 South Hope Avenue D15   Santa Barbara   CA  
93105 ATS   0315   PLAZA FRONTENAC   38 Plaza Frontenac   St. Louis   MO   63131
ATS   0318   NATICK MALL   1245 Worchester Road Space 116   Natick   MA   01760
ATS   0319   FASHION VALLEY   7007 Friars Road Suite 324   San Diego   CA  
92108 ATS   0322   VALLEY FAIR   2855 Stevens Creek Blvd. #2305   Santa Clara  
CA   95050 ATS   0323   BRIDGEWATER COMMONS   400 Commons Way   Bridgewater   NJ
  08807 ATS   0324   EMBARCADERO CENTER   3 Embarcadero Center   San Francisco  
CA   94111 ATS   0325   KING STREET CHARLESTON   265-267 King Street  
Charleston   SC   29401 ATS   0326   SANTA ANITA   400 S. Baldwin Ave. Suite 615
  Arcadia   CA   91007 ATS   0327   PEARLRIDGE CENTER   981005 Moana Lua Rd.
#121   Aiea   HI   96701 ATS   0328   CRABTREE VALLEY MALL   4325 Glenwood
Avenue   Raleigh   NC   27612 ATS   0329   PRUDENTIAL CENTER   800 Boylston
Street   Boston   MA   02199 ATS   0331   SCOTTSDALE FASHION SQUARE   7014 E
Camelback Road 7014 E Camelback Road, Suite 1   Scottsdale   AZ   85251 ATS  
0333   OLD ORCHARD CENTER   74 Old Orchard Road S74   Skokie   IL   60077 ATS  
0335   ROSEDALE CENTER   206 Rosedale Center   Roseville   MN   55113 ATS   0338
  CAROUSEL CENTER   320 Hiawatha Blvd. West   Syracuse   NY   13209 ATS   0340  
FASHION PLACE   6191 South State #212   Murray   UT   84107 ATS   0343  
TRUMBULL SHOPPING PARK   5065 Main Street   Trumbull   CT   06611 ATS   0344  
ARBORETUM MARKET   9722 Great Hills Trail Suite 350   Austin   TX   78759 ATS  
0345   CANAL PLACE   333 Canal Street Suite 206   New Orleans   LA   70130 ATS  
0348   SHADYSIDE   5407 Walnut Street   Pittsburgh   PA   15232 ATS   0351  
MALL AT SHELTER COVE   24 Shelter Cove Lane   Hilton Head   SC   29928 ATS  
0352   SOUTHPARK MALL   4400 Sharon Road   Charlotte   NC   28211 ATS   0353  
SOMERSET SQUARE   140 Glastonbury Blvd.   Glastonbury   CT   06033 ATS   0354  
BEACHWOOD PLACE   26300 Cedar Road Space 152   Beachwood   OH   44122 ATS   0360
  OXMOOR CENTER   7900 Shelbyville Road   Louisville   KY   40222 ATS   0361  
WILLOW GROVE PARK   2500 Moreland Road   Willow Grove   PA   19090 ATS   0362  
645 MADISON AVENUE   645 Madison Avenue   New York   NY   10022 ATS   0366  
PALMER SQUARE   17 Palmer Square West Space V-115   Princeton   NJ   08542 ATS  
0367   CHURCH ST MARKET PLACE   One Church Street   Burlington   VT   05401 ATS
  0368   BAYBROOK MALL   1029 Baybrook Mall Space 1029   Friendswood   TX  
77546 ATS   0369   ENGLEWOOD   23 E. Palisades Avenue   Englewood   NJ   07631
ATS   0380   WEST TOWN MALL   7600 Kingston Pike Space 1582   Knoxville   TN  
37919 ATS   0381   FASHION SQUARE   1554 East Rio Road Space D-12  
Charlottesville   VA   22901 ATS   0382   HAYWOOD MALL   700 Haywood Road S1058
  Greenville   SC   29607 ATS   0384   THE MALL @ GREEN HILLS   2126 Abbot
Martin Road Space 258\260   Nashville   TN   37215 ATS   0387   LARCHMONT PALMER
AVENUE   1919 Palmer Avenue   Larchmont   NY   10538 ATS   0388   WASHINGTON SQ
SHOPPING CT   9624 SW Washington Sq. Rd.   Portland   OR   97223 ATS   0389  
CIRCLE CENTRE   49 West Maryland Street Space 2   Indianapolis   IN   46225 ATS
  0390   UNIVERSITY PARK VILLAGE   1604 S. University Drive Suite 502   Fort
Worth   TX   76107 ATS   0391   SEMINOLE TOWNE CTR   117 Towne Center Circle  
Sanford   FL   32771 ATS   0392   WOODFIELD MALL   N311 Woodfield Shopping
Center   Schaumburg   IL   60173 ATS   0394   SOUTHDALE CENTER   170 Southdale
Center Space 245   Edina   MN   55435 ATS   0396   WALT WHITMAN MALL   260-1
Route 110 Space 1044   Huntington Station   NY   11746 ATS   0397   SOUTH STREET
SEAPORT   4 Fulton Street   New York   NY   10038 ATS   0400   KING-OF-PRUSSIA
PLAZA   160 N. Gulph Rd. Space 5125   King of Prussia   PA   19406 ATS   0401  
MAYFAIR MALL   2500 N. Mayfair Road Space 20   Wauwatosa   WI   53226 ATS   0402
  DANBURY FAIR   7 Backus Avenue Space C-115   Danbury   CT   06810 ATS   0403  
ST LOUIS GALLERIA   1418 St. Louis Galleria   St. Louis   MO   63117 ATS   0404
  7TH MKTPL @CITICORP PLAZA   735 South Figueroa Space 311   Los Angeles   CA  
90017 ATS   0406   NORTHPARK MALL   1200 E. County Line Rd Space 1116  
Ridgeland   MS   39157 ATS   0407   PENTAGON CITY   1100 South Hayes Space C5  
Arlington   VA   22202 ATS   0409   WESTSHORE PLAZA   287 Westshore Plaza  
Tampa   FL   33609 ATS   0410   THE OAKS MALL   6629 Newberry Road   Gainesville
  FL   32605 ATS   0417   PRESTON PARK VILLAGE   1900 Preston Road   West Plano
  TX   75093 ATS   0420   CEDARHURST   467 Central Ave.   Cedarhurst   NY  
11516 ATS   0421   GALLERIA @ SOUTHBAY   1815 Hawthorne Blvd.   Redondo Beach  
CA   90278 ATS   0422   TOWN & COUNTRY VILLAGE   12850 Memorial Dr. Suite 400  
Houston   TX   77024 ATS   0423   PARADISE VALLY MALL   4550-82 E.Cactus Rd.
SPACE C36   Phoenix   AZ   85032 ATS   0424   THE FALLS   8888 Southwest 136th
St. Suite 510   Miami   FL   33176 ATS   0425   ROOSEVELT FIELD MALL   Roosevelt
Field Mall Space 2068   Garden City   NY   11530 ATS   0426   PARK MEADOWS  
8405 Park Meadows Drive Suite 1107   Littleton   CO   80124 ATS   0427   OLD
HYDE PARK   1618 W. Snow Avenue   Tampa   FL   33606 ATS   0428   SOUTHPARK
CENTER   1012 Southpark Center   Strongsville   OH   44136 ATS   0430   ARDMORE
  23 Parking Plaza   Ardmore   PA   19003 ATS   0432   TOWN CENTER PLAZA   5240
West 119th St, Space 2040   Leawood   KS   66209 ATS   0433   MALL OF LOUISIANA
  6401 Blue Bonnet Blvd. Suite 1158   Bation Rouge   LA   70809 ATS   0434  
WOLFCHASE GALLERIA   2760 North Germantown Parkway Suiet 159   Memphis   TN  
38133 ATS   0435   THE MALL IN COLUMBIA   10300 Little Patuxent Parkway Space
2330   Columbia   MD   21044 ATS   0436   MALL @ TUTTLE CROSSINGS   5043 Tuttle
Crossing Blvd. Space 281   Dublin   OH   43016 ATS   0437   149 FIFTH
AVE-FLATIRON   149 Fifth Avenue   New York   NY   10010 ATS   0438   SUN VALLEY
  329 Sunvalley Mall Space #B-216   Concord   CA   94520 ATS   0441   850 THIRD
AVENUE   850 Third Avenue 52nd & 3rd   New York   NY   10022



--------------------------------------------------------------------------------

ATS   0442   REGENCY SQUARE   1404 Parham Road   Richmond   VA   23229 ATS  
0444   BELL TOWER SHOPS   13499 US41 Southeast Suite B-212   Fort Myers   FL  
33907 ATS   0445   BRADLEY FAIR   2000 N Rock Road Suite 126   Wichita   KS  
67206 ATS   0446   THE GARDENS @ EL PASEO   73-585 El Paseo Suite 1104   Palm
Desert   CA   92260 ATS   0447   HORTON PLAZA   257 Horton Place Space M2-261  
San Diego   CA   92101 ATS   0448   BILTMORE FASHION PARK   2582 E. Camelback
Road   Phoenix   AZ   85016 ATS   0451   EASTCHESTER   696 White Plains Road  
Scarsdale   NY   10583 ATS   0453   SUMMIT MALL   3265 West Market St. Space 242
  Akron   OH   44333 ATS   0456   ROCKAWAY TOWN SQUARE   Route 80 E & Mount Hope
Avenue   Rockaway   NJ   07866 ATS   0457   SOUTHGATE PLAZA   90 Southgate Plaza
Suite 1108   Sarasota   FL   34239 ATS   0458   OLD TOWN ALEXANDRIA   115 North
Washington Street   Alexandria   VA   22314 ATS   0459   FRANKLIN PARK MALL  
5001 Monroe Street Suite 324 Space T-67   Toledo   OH   43623 ATS   0460   THE
SHOPS @ BLACKHAWK   3630 Blackhawk Plaza Circle   Danville   CA   94506 ATS  
0461   WILLOWBROOK MALL   1422 Willowbrook Mall Space 1420 & 1422   Wayne   NJ  
07470 ATS   0462   MAIN PLACE   132 W Jefferson Ave. Space D1   Naperville   IL
  60540 ATS   0463   REDMOND TOWN CENTER   16535 NE 74th St. Space F115  
Redmond   WA   98052 ATS   0464   GAVIIDAE COMMONS   555 Nicollet Mall Suite
2277   Minneapolis   MN   55402 ATS   0465   BARTON CREEK SQUARE   2901Capital
of Texas Highway Space BO7A   Austin   TX   78746 ATS   0466   THE WOODLANDS
MALL   1201 Lake Woodland Drive Suite 2180   Woodlands   TX   77380 ATS   0467  
LAKE FOREST MALL   701 Russell Ave Space 112/113   Gaithersburg   MD   20877 ATS
  0468   BURLINGTON MALL   75 Middlesex St.   Burlington   MA   01803 ATS   0469
  UTICA SQUARE   1948 Utica Square   Tulsa   OK   74114 ATS   0470   GEORGETOWN
PARK   3222 M Street NW. Space W-231   Washington   DC   20007 ATS   0472  
SMITH HAVEN MALL   Route 25 & 347   Lake Grove   NY   11755 ATS   0473  
GREENWICH AVENUE   200 Greenwich Avenue   Greenwich   CT   06830 ATS   0474  
1166 SIXTH AVENUE   1166 Sixth Avenue   New York   NY   10036 ATS   0475  
VILLAGE ARCADE   5515 Kelvin Suite 90   Houston   TX   77005 ATS   0476  
SOLOMON POND   601 Donald Lynch Blvd.   Marlborough   MA   01752 ATS   0477  
FAIR OAKS MALL   11750 Fair Oaks   Fairfax   VA   22033 ATS   0478   RIVER PARK
SQUARE   808 W. Main Suite 109   Spokane   WA   99201 ATS   0480   FOX RIVER
MALL   4301 West Wisconsin Avenue   Appleton   WI   54915 ATS   0481   VALENCIA
TOWN CENTER   24250 Town Center Space 140   Valencia   CA   91355 ATS   0482  
LOS CERRITOS CENTER   235 Los Cerritos Center   Cerritos   CA   90703 ATS   0483
  MERIDIAN MALL   1982 W. Grand River Avenue   Okemos   MI   48864 ATS   0484  
THE SHOPS @RIVERWOODS   4801North University Avenue   Provo   UT   84604 ATS  
0485   THE PALISADES CENTER   1780 Palisades Center Drive   West Nyack   NY  
10994 ATS   0486   UNIVERSITY PARK   6501 North Grape Road   Mishawaka   IN  
46545 ATS   0487   NORTHSTAR MALL   7400 San Pedro Suite 32   San Antonio   TX  
78216 ATS   0488   HUEBNER OAKS CENTER   11745 IH 10 W.   San Antonio   TX  
78230 ATS   0489   GOVERNORS SQUARE   1500 Apalachee Parkway   Tallahassee   FL
  32301 ATS   0490   EAST BROAD STREET   165-169 East Broad Street   Westfield  
NJ   07090 ATS   0491   600 THIRTEENTH STREET   600 Thirteenth Street NW  
Washington   DC   20005 ATS   0492   LAGUNA HILLS   24155 Laguna Hills Mall  
Laguna   CA   92653 ATS   0494   UNIVERSITY VILLAGE   2550 NE University Village
  Seattle   WA   98105 ATS   0495   OXFORD VALLEY MALL   2300 East Lincoln
Highway   Langhorne   PA   19047 ATS   0497   BURLINGAME AVENUE   1325
Burlingame Avenue   Burlingame   CA   94010 ATS   0499   PENN SQUARE MALL   1901
Northwest Expressway Suite 1036   Oklahoma City   OK   73118 ATS   0521   WEST
TOWNE MALL   33 West Towne Mall   Madison   WI   53719 ATS   0522   CAROLINA
PLACE   11025 Carolina Parkway Space C-17   Pineville   NC   28134 ATS   0524  
OAK PARK MALL   11163 W. 95th Street   Overland Park   KS   66214 ATS   0525  
THE SUMMIT   225 Summit Boulevard Suite 400   Birmingham   AL   35243 ATS   0526
  DENVER PAVILIONS   500 16th Street Suite 222   Denver   CO   80202 ATS   0527
  PHIPPS PLAZA   3500 Peach Tree Road   Atlanta   GA   30326 ATS   0528   CIELO
VISTA MALL   8401 Gateway Blvd. West Room B-5A   El Paso   TX   79925 ATS   0529
  PACFIC PLACE   600 Pine Street   Seattle   WA   98101 ATS   0530   KAHALA MALL
  4211 Waialae Avenue Suite C-10   Honolulu   HI   96816 ATS   0532   MALL @
GEORGIA   3333 Buford Drive   Buford   GA   30519 ATS   0533   CHESTERFIELD MALL
  291 Chesterfield Mall Space #752   Chesterfield   MO   63017 ATS   0535   75th
& 3rd   1320 Third Avenue   New York   NY   10021 ATS   0537   PALOS VERDES  
550 Deep Valley Drive   Rolling Hills Estate   CA   90274 ATS   0538   MAC
ARTHUR CENTER   300 Monticello Avenue Space #221   Norfolk   VA   23510 ATS  
0540   KINGSGATE CENTER   8201 Quaker Avenue   Lubbock   TX   79424 ATS   0541  
AVENUE@ EAST COBB   4475 Roswell Road   Marietta   GA   30062 ATS   0542   FIG
GARDEN VILLAGE   710 West Shaw Avenue   Fresno   CA   93704 ATS   0543   ALA
MOANA CENTER   1450 Ala Moana Blvd. #3063   Honolulu   HI   96814 ATS   0544  
CITRUS PARK TOWN CENTER   8054 Citrus Park Town Center   Tampa   FL   33625 ATS
  0545   TWELVE OAKS MALL   27412 Novi Road   Novi   MI   48377 ATS   0546  
BOISE TOWN SQUARE MALL   350 N. Milwaukee Box 1083 Space 1087   Boise   ID  
83704 ATS   0547   600 N MICHIGAN AVE   600 North Michigan Avenue   Chicago   IL
  60611 ATS   0548   EASTON TOWN CENTER   3938 Easton Square Place East  
Columbus   OH   43219 ATS   0549   SOUTH LAKE   1426 Main Street   Southlake  
TX   76092 ATS   0552   BROOK 35 PLAZA   2150 Route 35   Seagirt   NJ   08750
ATS   0553   COURT @ KING OF PRUSSIA   444 Mall Blvd.   King of Prussia   PA  
19406 ATS   0554   MISSION VIEJO MALL   952 The Shops at Mission Viejo   Mission
Viejo   CA   92691



--------------------------------------------------------------------------------

ATS   0555   WHITE FLINT   11301 Rockville Pike   Kensington   MD   20895 ATS  
0556   BEVERLY HILLS   406 North Beverly Drive   Beverly Hills   CA   90210 ATS
  0557   MAZZA GALLERIE   5300 Wisconsin Avenue   Washington   DC   20015 ATS  
0559   CITY PLACE   701 S Rosemary Ave Suite 140   West Palm Beach   FL   33401
ATS   0560   THE VENETIAN   3377 Las Vegas Blvd. South #2080   Las Vegas   NV  
89109 ATS   0561   RENAISSANCE PLACE   1849 Greenbay Road Suite #105   Highland
Park   IL   60035 ATS   0562   MALL OF AMERICA   60 East Broadway Suite 218  
Bloomington   MN   55425 ATS   0563   PLAZA LAS AMERICAS   525 F.D. Roosevelt
Avenue Space #544   Hato Rey   PR   00918 ATS   0564   STONEBRIAR   2601 Preston
Road Space #2174   Frisco   TX   75034 ATS   0565   ROOKWOOD COMMONS   2671
Edmondson Road Building G   Hyde Park   OH   45209 ATS   0566   FLATIRON
CROSSING   1 West Flatiron Circle Space #1056   Broomfield   CO   80021 ATS  
0567   AVENTURA MALL   19501 Biscayne Blvd Space #547   Miami   FL   33180 ATS  
0568   DEER PARK TOWN CENTER   20530 North Rand Road Space #314   Deer Park   IL
  60010 ATS   0572   GALLERIA AT ROSEVILLE   1151 Harding Blvd Space #126  
Roseville   CA   95678 ATS   0573   WESTSIDE PAVILLION   10800 West Pico Blvd
Space #150   Los Angeles   CA   90064 ATS   0574   PROMENADE AT SAGEMORE   500
Route 73 South Space #A4   Marlton   NJ   08053 ATS   0575   STONESTOWN GALLERIA
  3251-20th Avenue Space 164   San Francisco   CA   94132 ATS   0576   RIDGMAR  
2268 Green Oaks Road Space #J3   Fort Worth   TX   76116 ATS   0577   CHERRY
CREEK   3000 East 1st Avenue Suite #249   Denver   CO   80206 ATS   0578   CASA
PALOMA   7131 West Ray Road Suite 20   Chandler   AZ   85226 ATS   0579  
CHAMPIONS VILLAGE   5470 FM 1960 West   Houston   TX   77069 ATS   0580   RIVER
OAKS CENTER   1987 West Grey   Houston   TX   77019 ATS   0581   BAY WALK   183
2nd Avenue North Space #B100   St. Petersburg   FL   33701 ATS   0582   CAMERON
VILLAGE   446 Daniels Street Space #1-66   Raleigh   NC   27605 ATS   0584  
LAKESIDE MALL   3301 Veterans Memorial   Metarie   LA   70002 ATS   0585   ARDEN
FAIR   1689 Arden Way   Sacramento   CA   95815 ATS   0586   ASPEN GROVE   7301
South Sante Fe Drive Suite 410   Litteton   CO   80120 ATS   0587   CHRISTIANA
MALL   715 Christiana Mall Space # 264   Newark   DE   19702 ATS   0591  
MEADOWBROOK VILLAGE   340 North Adams Road Space #G340   Rochester Hills   MI  
48309 ATS   0592   MONTGOMERY VILLAGE   2400 Sonoma Avenue Space   Santa Rosa  
CA   95405 ATS   0594   WELLINGTON GREEN   10300 W. Forest Hill Blvd  
Wellington   FL   33414 ATS   0595   WILLOWBEND MALL   6121 West Park Blvd Space
# B208   Plano   TX   75093 ATS   0596   ROSS PARK   1000 Ross Park Mall Drive
Space #D09 & #D10   Pittsburgh   PA   15237 ATS   0597   CHERRY HILL   2000
Route 38 Space #1850   Cherry Hill   NJ   08002 ATS   0598   CROSSGATES MALL   1
Crossgates Mall Space #D219   Albany   NY   12203 ATS   0599   330 MADISON AVE  
330 Madison Avenue   New York   NY   10017 ATS   0603   ACADIANA MALL   5725
Johnston Street Space # C173 & C175   Lafayette   LA   70503 ATS   0604   LONG
MEADOW SHOPS   694 Bliss Road   Longmeadow   MA   01106 ATS   0606   GLEN EAGLE
SQUARE   539-541 Wilmington and Westchester Pike   Glen Mills   PA   19342 ATS  
0607   THE SUMMIT @ LOUSIVILLE   4206 Summit Plaza Drive Space #B2   Louisville
  KY   40241 ATS   0608   TAMPA INTERNATIONAL PLAZA   2223 North West Shore Blvd
Space #261 & #262   Tampa   FL   33607 .COM   0611   AT.COM-BOLINGBROOK   605
Crossroads Parkway   Bolingbrook   IL   60440 .COM   0612   LOFT.COM   605
Crossroads Parkway   Bolingbrook   IL   60440 .COM   0619   AT.COM RETAIL
RETURNS   605 W. Crossroads Parkway   Bolingbrook   IL   60440 ATS   0622  
EASTCHASE TOWN CENTER   7248 Eastchase Parkway Space D-145   Montgomery   AL  
36117 ATS   0624   GENEVA TOWN CENTER   402 Commons Drive Space #2140   Geneva  
IL   60134 ATS   0629   PARKWAY PLACE   2801 Memorial Parkway South Space #188  
Huntsville   AL   35801 ATS   0630   RAMPART COMMONS   1013 South Rampart Blvd.
  Las Vegas   NV   89145 ATS   0634   THE STREETS AT SOUTHPOINT   6910
Fayetteville Road Suite 126   Durham   NC   27713 ATS   0635   MALL @ MILLENIA  
4200 Conroy Road Suite #135   Orlando   FL   32839 ATS   0636   VILLAGE AT
MERRICK PARK   350 Avenue San Lorenzo Suite 2135   Coral Gables   FL   33146 ATS
  0639   1140 CONNECTICUT AVENUE   1140 Connecticut Avenue   Washington   DC  
20036 ATL   0654   MEMORIAL CITY   303 Memorial City Suite #718   Houston   TX  
77024 ATL   0655   FASHION SHOW   3200 Las Vegas Blvd Space #2020   Las Vegas  
NV   89109 ATL   0656   MONROEVILLE MALL   Rt.22 Space #219   Monroeville   PA  
15146 ATL   0657   PLAZA LAS AMERICAS   525 F.D. Roosevelt Avenue Space #191  
Hato Rey   PR   00918 ATL   0658   AVENTURA MALL   19575 Biscayne Blvd Space
#1181   Miami   FL   33180 ATL   0659   BRIDGEHAMPTON COMMONS   2044 Montauk
Highway Bldg #3 Suite #40   Bridgehampton   NY   11932 ATL   0660   ATRIUM MALL
AT CHESTNUT HILL   300 Boylston Street Space #A102A   Chestnut Hill   MA   02467
ATL   0661   TRIANGLE TOWN CENTER   5959 Triangle Town Blvd Suite #2041  
Raleigh   NC   27616 ATL   0663   WEST COUNTY MALL   44 West County Center Suite
#1120   Des Peres   MO   63131 ATL   0664   DULLES TOWN CENTER   21100 Dulles
Town Circle Space #107   Dulles   VA   20166 ATL   0665   BOULEVARD MALL   730
Alberta Drive Space #725 & #729   Amherst   NY   14226 ATL   0666   RIVER FOREST
TOWN CTR   7331 Lake Street Space #2   River Forest   IL   60305 ATL   0667  
BIRKDALE VILLAGE   16745 Birkdale Commons Parkway Space Bldg 8D   Huntersville  
NC   28078 ATL   0669   EDISON MALL   4125 Cleveland Avenue Space #1320   Ft.
Myers   FL   33901 ATL   0671   LAKESIDE SHOPPING CENTER   3301 Veterans
Memorial Blvd Suite 134   Metairie   LA   70002 ATL   0672   THE GARDENS MALL  
3101 PGA Blvd. Space # A117   Palm Beach Gardens   FL   33410 ATL   0673   CARY
TOWN CENTER   1105 Walnut Street Suite E4440   Cary   NC   27511 ATL   0674  
PLAZA ESCUELA   1251 South Main Street   Walnut Creek   CA   94596 ATL   0676  
VALLEY VIEW MALL   4802 Valley View Road Space #LE215 & 217   Roanoke   VA  
24012 ATL   0677   PRUDENTIAL CENTER   800 Boyleston Street Space #11   Boston  
MA   02199 ATL   0679   MARKETPLACE MALL   431 Miracle Drive Space #B-8 & B 14  
Rochester   NY   14623 ATL   0683   2 BROADWAY @ BEAVER ST   2 Broadway   New
York   NY   10004



--------------------------------------------------------------------------------

ATL   0685   STREETS OF SOUTHPOINT   6910 Fayetteville Road Suite 144   Durham  
NC   27713 ATL   0687   SOUTHBURY GREEN   775 South Main Street   Southbury   CT
  06488 ATL   0690   PROMENADE @ TEMECULA   40820 Winchester Road Suite 2720  
Temecula   CA   92591 ATL   0691   SHOPS AT KILLDEER   20505 North Rand Road
Suite 210   Kildeer   IL   60047 ATL   0695   MANHATTAN VILLAGE   3200 Sepulveda
Blvd. Space #C-8   Manhattan Beach   CA   90266 ATF   0700   FRANKLIN MILLS  
1556 Franklin Mills BL   Philadelphia   PA   19154 ATF   0705   POTOMAC MILLS  
2700 Potomac Mills Circle Suite 933   Prince William   VA   22192 ATF   0708  
GULF COAST   5201 Factory Shops Blvd.   Ellenton   FL   34222 ATF   0709  
WOODBURY COMMONS   113 Marigold Court   Central Valley   NY   10917 ATF   0710  
CASTLE ROCK   5050 Factory Shops Blvd.   Castlerock   CO   80104 ATF   0715  
GILROY   681 Leavesley Road Suite 10   Gilroy   CA   95020 ATF   0717   CITADEL
  100 Citadel Drive, Suite 114   Commerce   CA   90040 ATF   0719   GROVE CITY  
I-79 And Route 208 Suite 350   Grove City   PA   16127 ATF   0722   VERO BEACH  
1850 94th Drive Space 160   Vero Beach   FL   32966 ATF   0723   RIVERHEAD  
Tanger Drive Suite 512   Riverhead   NY   11901 ATF   0727   AURORA FARMS   549
S. Chillicothe Road Suite 400   Aurora   OH   44202 ATF   0730   MICHIGAN CTY
LIGHTHOUSE   601 Wabash Street Suite 1301   Michigan City   IN   46360 ATF  
0732   DESERT HILLS CABAZON   48400 Seminole Drive Suite 500   Cabazon   CA  
92230 ATL   0734   CROSSINGS SMITHFIELD   371 Putnam Pike space 400   Smithfield
  RI   02917 ATF   0735   TANNERSVILLE   1000 Route 611 Suite H1-95, Bldg. H  
Tannersville   PA   18372 ATL   0736   CONGRESSIONAL PLAZA   1637 Rockville Pike
Space #17   Rockville   MD   20852 ATF   0737   REHOBOTH BEACH   4565 Highway 1
Space 103   Rehoboth Beach   DE   19971 ATF   0739   NAPA   681 Factory Store
Drive   Napa   CA   94558 ATF   0740   MARINA SQ SAN LEANDRO   1221 Marina
Boulevard   San Leandro   CA   94577 ATF   0741   CAMARILLO   850 East Ventura
Blvd. Space 738   Camarillo   CA   93010 ATF   0744   SAWGRASS MILLS   12801
West Sunrise Blvd. Space 1027   Sunrise   FL   33323 ATL   0745   1290 AVE OF
THE AMERICAS   1290 Avenue of the Americas   New York   NY   10104 ATL   0746  
BIRCH STREET   210 West Birch Street Space #1   Brea   CA   92821 ATL   0747  
GREAT SOUTH BAY   855 West Montauk Highway Space B6   West Babylon   NY   11704
ATL   0748   NOHO - 770 BROADWAY   770 Broadway   New York   NY   10003 ATF  
0749   ONTARIO MILLS   One Mills Circle Space 904&906   Ontario   CA   91764 ATL
  0750   THE SOURCE   1504 Old Country Road   Westbury   NY   11590 ATL   0751  
GRAPEVINE MILLS   3000 Grapevine Mills Parkway   Grapevine   TX   76051 ATL  
0752   LIVINGSTON MALL   112 Eisenhower Parkway   Livingston   NJ   07039 ATL  
0753   NEWPORT CENTER   30 Mall Drive West   Jersey City   NJ   07310 ATL   0754
  WOODBRIDGE CENTER   208 Woodbridge Center   Woodbridge   NJ   07095 ATL   0755
  ARIZONA MILLS   5000 Arizona Mills Circle   Tempe   AZ   85282 ATL   0756  
BAY TERRACE   2344 Bell Boulevard   Bayside   NY   11360 ATL   0757   LYNNHAVEN
MALL   701 Lynnhaven Parkway   Virginia Beach   VA   23452 ATL   0758  
GREENWOOD PARK   1251 US 31 North   Greenwood   IN   46142 ATL   0759   CHEVY
CHASE PAVILLION   5335 Winconsin Avenue NW Suite 104   Washington   DC   20015
ATL   0760   CASTLETON SQUARE   6020 E. 82nd Street Space 110A   Indianapolis  
IN   46250 ATL   0761   OVEIDO MARKETPLACE   1257 Oveido Marketplace Blvd.  
Oviedo   FL   32765 ATL   0763   TYRONE SQUARE   6901 22nd Avenue North   St.
Petersburg   FL   33710 ATL   0764   COUNTRYSIDE MALL   27001 US Highway 19
North Suite 2058   Clearwater   FL   33761 ATL   0765   MACON MALL   3661
Eisenhower Parkway   Macon   GA   31206 ATL   0766   EASTLAND MALL   800 North
Green River Road   Evansville   IN   47715 ATL   0767   SHOPS@SUNSET   5701
Sunset Drive   South Miami   FL   33143 ATL   0768   GREAT LAKES CROSSING   4054
Baldwin Road   Auburn Hills   MI   48326 ATL   0769   CORAL SQUARE MALL   9541A
West Atlantic Blvd.   Coral Springs   FL   33071 ATL   0771   TUSTIN   2777 El
Camino Real   Tustin   CA   92782 ATL   0772   QUAKER BRIDGE MALL   120
Quakerbridge Mall   Lawrenceville   NJ   08648 ATL   0773   MERIDEN SQUARE   470
Lewis Avenue   Meriden   CT   06451 ATL   0774   SANTA ROSA PLAZA   2007 Santa
Rosa Plaza   Santa Rosa   CA   95401 ATF   0775   THE BLOCK @ ORANGE   20 City
Blvd, West Suite 125   Orange   CA   92868 ATL   0776   COLLIN CREEK   811 North
Central Parkway   Plano   TX   75075 ATL   0777   NORTHRIDGE FASHION CENTER  
9301 Tampa Avenue   Northridge   CA   91324 ATL   0778   MONTCLAIR PLAZA   2066
Montclair Plaza Lane   Montclair   CA   91763 ATL   0779   BOYTON BEACH MALL  
801 North Congress Avenue   Boyton Beach   FL   33426 ATL   0780   CRYSTAL MALL
  850 Hartford Turnpike   Waterford   CT   06385 ATL   0781   GREEN ACRES MALL  
1115 Green Acres Mall   Valley Stream   NY   11581 ATL   0782   KINGS PLAZA  
5325 Kings Plaza Shopping Ctr.   Brooklyn   NY   11234 ATL   0783   HAMILTON
SQUARE   4403 Black Horse Pike   Mays Landing   NJ   08330 ATL   0784   42nd &
LEXINGTON   150 East 42nd Street   New York   NY   10017 ATL   0786   PEACHTREE
  3507 Manchester Expressway   Columbus   GA   31909 ATL   0787   3rd AVE @ 69th
ST   1155 Third Avenue   New York   NY   10021 ATL   0788   WHITE PLAINS
GALLERIA   100 Main Street   White Plains   NY   10601 ATL   0789   CONCORD
MILLS   8111 Concord Mills Blvd. Space 254   Concord   NC   28027 ATL   0791  
VISTA RIDGE   2401 Stemons Freeway   Lewisville   TX   75067 ATL   0793   MIAMI
INTERNATIONAL   1455 NW 107th Avenue   Miami   FL   33172 ATL   0794   VINTAGE
OAKS   208 Vintage Way #K-4, 5, 7   Novato   CA   94945 ATL   0795   DOGWOOD
FESTIVAL MKTPLACE   130 Dogwood Blvd. Space #F6   Flowood   MS   39232 ATL  
0801   PLAZA DEL SOL   725 West Main Avenue Suite #1605   Bayamon   PR   00961
ATL   0803   MISSION VALLEY CENTER   1640 Camino Del Rio North Space 218 & 226  
San Diego   CA   92108



--------------------------------------------------------------------------------

ATL   0804   PARAMUS PARK   700 Paramus Park   Paramus   NJ   07652 ATF   0805  
JERSEY GARDENS   651 Kapkowski Road   Elizabeth   NJ   07201 ATL   0806  
BURLINGTON TOWN CENTER   49 Church Street Space # 1059   Burlington   VT   05401
ATL   0807   KATY MILLS   5000 Katy Mills Circle   Katy   TX   77494 ATL   0808
  EXTON SQUARE   100 Exton Square   Exton   PA   19341 ATL   0809   PACIFIC VIEW
VENTURA   3301 East Main Street Space #1385   Ventura   CA   93003 ATL   0810  
SOUTH SHORE MALL   1701 Sunrise Highway   Bayshore   NY   11706 ATL   0811  
PARK CITY MALL   142 Park City Center   Lancaster   PA   17601 ATL   0812   84th
& 3rd   1492 Third Avenue   New York   NY   10028 ATL   0813   ARROWHEAD TOWN
CENTER   7700 West Arrowhead Towne Ctr Space #1220   Glendale   AZ   85301 ATL  
0814   DESERT PASSAGE   3667 Las Vegas Blvd Space #H-39, #H-40   Las Vegas   NV
  89109 ATL   0815   PEMBROKE LAKES MALL   11401 Pines Blvd   Pembroke Pines  
FL   33026 ATL   0816   CLEMATIS STREET   218 Clematis Street   West Palm Beach
  FL   33401 ATL   0817   DEPTFORD MALL   1750 Deptford Center Road Space 2A-1 &
2B-1   Deptford   NJ   08096 ATL   0818   EMERALD SQUARE MALL   999 S.
Washington Street Space W-237 (2nd Level)   N. Attleboro   MA   02760 ATL   0819
  PARK PLACE MALL   5870 East Broadway Blvd Space #222   Tucson   AZ   85710 ATL
  0820   ARLINGTON TOWN SQUARE   23 South Evergreen Avenue Space C-6  
Arlington Heights   IL   60005 ATL   0821   AVENUE @ WHITE MARSH   8125 Honeygo
Blvd Space #'s 2G & 2H   Baltimore   MD   21236 ATL   0822   SPRINGFIELD MALL  
1250 Baltimore Pike   Springfield   PA   19064 ATL   0823   STREETS OF WOODFIELD
  601 N. Martingdale Road   Schaumburg   IL   60173 ATL   0824   GALLERIA @
TYLER   1299 Galleria at Tyler Space # E-3   Riverside   CA   92503 ATL   0825  
FRIENDLY CENTER   629 Friendly Center Road   Greensboro   NC   27410 ATL   0826
  MT PLEASANT TOWNE CENTER   1221 Belk Drive   Mount Pleasant   SC   29464 ATL  
0827   CAPE COD MALL   Route 132 Lyannough Road Space #S-165   Hyannis   MA  
02601 ATL   0828   TACOMA MALL   4502 South Steele Street Space 646   Tacoma  
WA   98409 ATL   0829   LLOYD CENTER   1021 Lloyd Center   Portland   OR   97232
ATL   0830   VALLEY RIVER CENTER   208 Valley River Center Space E10 & E12  
Eugene   OR   97401 ATL   0831   WESTMINSTER MALL   1025 Westminster Mall Space
#1033   Westminster   CA   92683 ATL   0833   OPRY MILLS   231 Opry Mills Drive
Space #231   Nashville   TN   37214 ATL   0834   52nd & MADISON   488 Madison
Avenue   New York   NY   10022 ATL   0835   LANDMARK MALL   5801 Duke Street
Space #C226   Alexandria   VA   22304 ATL   0836   QUARRY CROSSING   7322 Jones
Maltsberger Suite #110   San Antonio   TX   78209 ATL   0837   WEST VILLAGE  
3699 McKinney Avenue Space #316   Dallas   TX   75204 ATL   0839   NORTHGATE
SHOPPING   410 Northeast Northgateway Way Space #729   Seattle   WA   98125 ATL
  0840   BAY STREET   5652 Bay Street Space #5652   Emeryville   CA   94608 ATL
  0841   33 N. LASALLE STREET   33 North LaSalle Street   Chicago   IL   60603
ATL   0842   PLAZA CAMINO REAL   2525 El Camino Real Space #257   Carlsbad   CA
  92008 ATL   0843   MID RIVERS MALL   2264 Mid Rivers Mall   St. Peters   MO  
63376 ATL   0845   CHESTERFIELD TOWN CTR   11500 Midlothian Turnpike   Richmond
  VA   23235 ATL   0846   MARINA MARKETPLACE   13455 Maxella Avenue Space #136  
Marina Del Rey   CA   90292 ATL   0847   FAIRFIELD CENTRE   1499 Post Road Space
#1-F   Fairfield   CT   06430 ATL   0848   HULEN MALL   4800 S. Hulen Street  
Fort Worth   TX   76132 ATL   0849   VILLAGE @ FLATIRON   1 West Flatiron Circle
Space #416   Broomfield   CO   80021 ATL   0851   CORTE MADERA TOWN CTR   100
Corte Madera Town Center Space #325   Corte Madera   CA   94925 ATL   0852   35
WEST 34th STREET   35 West 34th Street   New York   NY   10001 ATL   0853  
CLACKAMUS TOWN CENTER   12000 SE 82nd Avenue Suite 1072   Portland   OR   97266
ATL   0855   GRESHAM STATION   881 Northwest 12th Street Bldg A-5   Gresham   OR
  97030 ATL   0856   LA PLAZA MALL   2200 South 10th Street   McAllen   TX  
78503 ATL   0857   PREMIER CENTER   3414 Highway 190 Suite #12   Mandeville   LA
  70471 ATL   0858   STREETS OF MAYFAIR   2911 Grand Avenue Space # 406  
Coconut Grove   FL   33133 ATL   0860   BROOKWOOD VILLAGE   603 Brookwood
Village #105   Birmingham   AL   35209 ATL   0861   TRI COUNTY MALL   11700
Princeton Pike Space #D-14 & D-15   Cinncinnati   OH   45246 ATL   0862  
KIERLAND COMMONS   15211 North Kierland Blvd   Scottsdale   AZ   85254 ATL  
0863   MAPLEWOOD MALL   1072 Maplewood Mall Space #1034   St. Paul   MN   55109
ATL   0864   ARUNDEL MILLS   7600 Clarks Road Space #464   Hanover   MD   21076
ATL   0865   CONCORD MALL   4737 Concord Pike Spaces #210 & #220   Wilmington  
DE   19803 ATL   0866   70-31 AUSTIN STREET   70-31 Austin Street   Queens   NY
  11375 ATL   0867   FOOTHILLS FASHION   215 East Fashion Parkway Space #B13  
Fort Collins   CO   80525 ATL   0868   951 16TH STREET   951 16th Street Space
#100   Denver   CO   80202 ATL   0869   YORKTOWN CENTER   203 Yorktown Shopping
Ctr Space #261 & #262   Lombard   IL   60148 ATL   0870   BROOKFIELD SQUARE   95
North Moorland Road #A17 / Space #C-16   Brookfield   WI   53005 ATL   0871  
OAK COURT MALL   4465 Poplar Avenue Space #2310A   Memphis   TN   38117 ATL  
0873   MONTGOMERY MALL   103 Montgomery Mall Space #'s J6 & J7   North Wales  
PA   19454 ATL   0874   OAKRIDGE MALL   925 Blossom Hill Road Space #U1B   San
Jose   CA   95123 ATL   0875   ORLANDO FASHION SQUARE   3201 E Colonial Drive  
Orlando   FL   32803 ATL   0876   MALL OF ST MATTHEWS   5000 Shelbyville Road
Space #1370   Louisville   KY   40207 ATL   0877   GREAT NORTHERN   188 Great
Northern Mall   Cleveland   OH   44070 ATL   0878   MOCKINGBIRD STATION   5307 E
Mockingbird Lane   Dallas   TX   75206 ATL   0879   MAYFAIR SHOPPING CENTER  
170B East Jericho Turnpike   Commack   NY   11725 ATL   0880   SOUTH COAST PLAZA
  3333 Bear Street Space #344   Costa Mesa   CA   92626 ATL   0881   UNION
STATION   1332 Sixth Avenue Union & Sixth   Seattle   WA   98101 ATL   0882  
PENTAGON ROW   1201 South Joyce Street Space #B28   Arlington   VA   22202 ATL  
0884   FOX RUN   50 Fox Run Road #128 Space #G6   Newington   NH   03801 ATL  
0885   NORTH BRIDGE   520 North Michigan Avenue Space #226 & 228   Chicago   IL
  60611



--------------------------------------------------------------------------------

ATL   0886   UPTOWN PARK   1141 Uptown Park Blvd Suite #10   Houston   TX  
77056 ATL   0887   FLORENCE MALL   1034 Florence Mall Space #1034   Florence  
KY   41042 ATL   0888   ORLAND SQUARE MALL   104 Orland Square Space #A-02A  
Orland Park   IL   60462 ATL   0890   MIZNER PARK   449 Plaza Real   Boca Raton
  FL   33432 ATL   0891   LINCOLN ROAD   1036 Lincoln Road Space #1036   Miami  
FL   33139 ATL   0892   AVENUE @ PEACHTREE   216 City Circle Space #440  
Peachtree   GA   30269 ATL   0893   115 S. OLD WOODWARD   101 South Old Woodward
Space # 110 & # 115   Birmingham   MI   48009 ATL   0894   MARKET COMMON
CLARENDON   2700 Clarendon Blvd Suite 14   Arlington   VA   22201 ATL   0895  
EDEN PRAIRIE CENTER   1018 Eden Prairie Center Space #1134   Eden Prairie   MN  
55344 ATL   0897   HOLLYWOOD & HIGHLAND   #N/A   #N/A   #N/A   #N/A ATL   0939  
INDEPENDENCE MALL   3500 Oleander Drive Space #1084   Wilmington   NC   28403
ATL   0941   PASEO COLORADO   326 East Colorado Blvd Space # B109A + B109B  
Pasadena   CA   91101 ATL   0944   SHOPPES @ BRINTON LAKE   929 Baltimore Pike
Bldg E 400   Glen Mills   PA   19342 ATL   0945   THE GATEWAY   56 Rio Grande
Street Suite #1084   Salt Lake City   UT   84101 ATL   0947   THE WATERFRONT  
126 West Bridge Street Space #B11   Homestead   PA   15120 ATL   0949   MALL OF
AMERICA   184 North Garden Street   Bloomington   MN   55425 ATL   0951   THE
ESPLANADE   1401 West Esplanade Avenue Space # 324   Kenner   LA   70065 ATL  
0952   SUGARHOUSE COMMONS   2100 South & Highland Drive   Salt Lake City   UT  
84106 ATL   0954   WINTER PARK   438 N. Orlando Avenue Bldg J   Winter Park   FL
  32789 ATL   0955   BOWIE TOWN CENTER   3701A Evergreen Pkwy   Bowie   MD  
20716 ATL   0956   GARDEN CITY SHOPPING CENTER   83 Hillside Road Space #20  
Cranston   RI   02920 ATL   0957   MALL @ BARNES CROSSING   1001 Barnes Crossing
Road Spaces #726, 728 & 729   Tupelo   MS   38801 ATL   0958   MALL AT
STONECREST   2929 Turner Hill Road Space #2770   Lithonia   GA   30038 ATL  
0960   SANDS SHOPPING CENTER   3575 Long Beach Road Space #3J & 3K   Oceanside  
NY   11572 ATL   0961   SOUTH HILLS VILLAGE   301 South Hills Village Space
#1135   Pittsburgh   PA   15241 ATL   0962   THE MALL AT ROBINSON   100 Robinson
Drive Space #1850   Pittsburgh   PA   15205 ATL   0963   THE FORUM AT PEACHTREE
  5145 Peachtree Parkway Suite 410   Atlanta (Norcross)   GA   30092 ATL   0964
  NORTHPOINTE VILLAGE   7300 Northpointe Parkway Suite #106   Alpharetta   GA  
30022 ATL   0965   COLUMBIANA CENTRE   100 Columbiana Circle Space # 1328 & #
1324   Columbia   SC   29212 ATL   0966   WESTWOOD VILLAGE   1038 Westwood Blvd
  Los Angeles   CA   90024 ATL   0967   ARBOR LAKES   7881 Main Street North
Bldg 13   Maple Grove   MN   55369 ATL   0969   DUPONT CIRCLE   1611 Connecticut
Avenue   Washington   DC   20009 ATL   0970   KENDALL VILLAGE   8717 Southwest
124th Avenue   Miami   FL   33183 ATL   0971   LINCOLN SQUARE   326 Lincoln
Square   Arlington   TX   76011 ATL   0972   SHOPS AT DEERFIELD   720 Waukegan
Road Unit H & I   Deerfield   IL   60015 ATL   0973   SHOPS AT LIBERTY PLACE  
1625 Chestnut Street Space #234   Philadelphia   PA   19103 ATL   0975   THE
VILLAGE SHOPS   95 Washington Street   Canton   MA   02021 ATL   0976   111 WEST
MONROE   111 West Monroe   Chicago   IL   60603 ATL   0977   JEFFERSON POINTE  
4120 West Jefferson Blvd Suite # 5   Ft Wayne   IN   46804 ATL   0978   3265 M
STREET   3265 M Street NW   Washington   DC   20007 ATL   0981   HAMBURG VILLAGE
  2308 Sir Barton Way   Lexington   KY   40509 ATL   0982   CAMBRIDGE CROSSING  
4100-4090 Dearborne Circle, Sp # 123, 124 & 125   Mt Laurel   NJ   08054 ATL  
0984   CREEKSIDE TOWN CTR   1208 Galleria Blvd Suite 100   Roseville   CA  
95678 ATL   0985   EASTWOOD TOWN CENTER   3301 Preyde Blvd Space #H5   Lake
Lansing   MI   48912 ATL   0986   CHANDLER FASHION CENTER   3499 West Chandler
Blvd Suite 1016   Chandler   AZ   85226 ATL   0988   RIVERWALK   1 Poydras
Street Space #46   New Orleans   LA   70130 ATL   0992   246 SUTTER STREET   246
Sutter Street   San Francisco   CA   94108 ATL   0993   SOHO - 560 BROADWAY  
560 Broadway   New York   NY   10012 ATL   0994   BARRACKS ROAD   1117 Emmet St.
N Space #19E   Charlottesville   VA   22903 ATL   0995   POLARIS FASHION PLACE  
1500 Polaris Parkway Space #1086   Columbus   OH   43240 ATS   1000   TYSON'S
CORNER   8061L Tysons Corner Center Space #J7L   McLean   VA   22102 ATS   1001
  SOUTH COAST PLAZA   3333 Bristol Street Suite #2018   Costa Mesa   CA   92626
ATS   1002   BRIARGATE   1925 Briargate Parkway Space #A125   Colorado Springs  
CO   80920 ATS   1003   SHOPPES AT ENGLISH VILLAGE   1460 Bethlehem Pike Suite J
  North Wales   PA   19454 ATS   1004   SHORT PUMP TOWN CENTER   11800 West
Broad Street Suite #2124   Richmond   VA   23233 ATS   1005   STONY POINT
FASHION PARK   9200 Stony Point Parkway Space #113   Richmond   VA   23235 ATS  
1006   CROCKER PARK   145 Main Street Space #1050   Westlake   OH   44145 ATS  
1008   DERBY STREET SHOPPES   98 Derby Street Suite 417   Hingham   MA   02043
ATS   1009   MAYFAIR TOWN CENTER   6851 Main Street Bldg F   Wilmington   NC  
28403 ATS   1011   THE MALL AT SHORT HILLS   Rt. 24 and Kennedy Parkway Space
#153   Short Hills   NJ   07078 ATS   1012   SHOPS @ ARBOR LAKE   12265 Elm
Creek Blvd Space #B12   Maple Grove   MN   55369 ATS   1013   LA ENCANTADA  
2905 East Skyline Drive Space #1024   Tucson   AZ   85718 ATS   1016   FANEUIL
HALL   South Market Building Space #2170   Boston   MA   02109 ATS   1017   NEW
CANAAN   59 Elm Street   New Canaan   CT   06840 ATS   1018   TOWSON TOWN CENTER
  825 Dulaney Valley Road Space #4135, 4140 & 4145   Towson   MD   21204 ATS  
1019   VILLAGE OF CROSS KEYS   88 Village Square Space #1470   Baltimore   MD  
21210 ATS   1020   HIGHLAND VILLAGE   4001 Westheimer Space #4051   Houston   TX
  77027 ATS   1022   THE WESTCHESTER   125 Westchester Ave Space #2860A   White
Plains   NY   10601 ATS   1023   MASHPEE COMMONS   34 Steeple Street   Mashpee  
MA   02649 ATS   1024   SHOPS AT LA CANTERA   15900 LaCantera Parkway Bldg. 2
Suite #2240   San Antonio   TX   78256 ATS   1025   SHOPPES AT FARMINGTON VALLEY
  110 Albany Turnpike Suite 909   Canton   CT   06019 ATS   1026   71-09 AUSTIN
STREET   71-09 Austin Street   Forest Hills   NY   11375 ATS   1029   ALAMO
QUARRY CROSSING   255 East Basse Suite 905   San Antonio   TX   78209 ATS   1030
  LA PLAZA MALL   2200 South 10th Street Space #F-14A   McAllen   TX   78503



--------------------------------------------------------------------------------

ATS   1031   GARDEN STATE PLAZA   Garden State Rt. 4 & 17 Space #1125   Paramus
  NJ   07652 ATS   1032   COUNTRY CLUB PLAZA   309 Nichols Road   Kansas City  
MO   64112 ATL   1033   555 BROADWAY   #N/A   #N/A   #N/A   #N/A ATS   1035  
ALGONQUIN COMMONS   1948 South Randall Road Space #4080   Algonquin   IL   60102
ATS   1036   NORTHPARK CENTER   8687 North Central Expressway Suite #1912  
Dallas   TX   75225 ATS   1040   GALLERIA@FT LAUDERDALE   2338 East Sunrise
Blvd. Space #C4-2206   Fort Lauderdale   FL   33304 ATS   1042   ORLANDO PARK
CROSSING   14215 LaGrange Road Space 116   Orland Park   IL   60462 ATS   1043  
NORTHLAKE MALL   6801 Northlake Mall Drive Suite #233   Charlotte   NC   28216
ATS   1044   ST JOHN'S TOWN CENTER   4711 River City Drive Suite 101  
Jacksonville   FL   32246 ATS   1045   THE VININGS JUBILEE   4300 Paces Ferry
Road Suite #474   Atlanta   GA   30339 ATS   1046   JORDAN CREEK TOWN CENTER  
101 Jordan Creek Parkway Space #11080   West Des Moines   IA   50266 ATS   1047
  CARRIAGE CROSSING   4630 Merchants Park Circle Space #717   Collierville   TN
  38017 ATS   1048   TOWN CNTR ATLANTIC STATION   1380 Atlantic Drive Suite
#14125   Atlanta   GA   30363 ATS   1050   GLENDALE GALLERIA RELO   1108
Glendale Galleria Space #G-4   Glendale   CA   91210 ATS   1051   WATERSIDE
SHOPS@PELICAN BAY   5495 Tamiami Trail North Suite 5   Naples   FL   34108 ATS  
1053   THE GATEWAY   10 South Rio Grande Street Suite A   Salt Lake City   UT  
84101 ATS   1054   WEST COUNTY MALL   130 West County Center Space #2127   St.
Louis   MO   63131 ATS   1055   HAMILTON PLACE   2100 Hamilton Place Blvd. Space
#230   Chattanooga   TN   37421 ATS   1057   STONERIDGE MALL   1128 Stoneridge
Mall   Pleasanton   CA   94588 ATS   1059   PARK PLAZA RELO   6000 West Markham
Street Space #2154   Little Rock   AR   72205 ATS   1060   WALDEN GALLERIA  
2000 Walden Avenue Space G-107   Buffalo   NY   14225 ATS   1061   RIDGEDALE
CENTER   12401 Wayzata Blvd. Space #2275   Minnetonka   MN   55305 ATS   1062  
FIRST COLONY MALL   16535 Southwest Freeway Space #1000   Sugarland   TX   77479
ATS   1063   THE STREETS OF CHESTER   280 Streets of Chester Route 206 South  
Chester   NJ   07930 ATS   1064   EASTVIEW MALL   129 Eastview Mall Space F-10  
Victor   NY   14564 ATS   1066   THE AVENUE AT WEST COBB   3625 Dallas Highway
Space #800   Marietta   GA   30064 ATS   1072   LEHIGH VALLEY MALL   938 Lehigh
Valley Mall Lifestyle Ctr. / Space #1220   Whitehall   PA   18052 ATS   1073  
OTAY RANCH TOWN CENTER   2016 Birch Road Space #305   Chula Vista   CA   91915
ATS   1074   THE AVENUE WEBB GIN   1350 Scenic Highway Suite 304   Lawrenceville
  GA   30045 ATS   1075   PIER AT CAESARS   One Atlantic Ocean Suite #BR-230  
Atlantic City   NJ   08401 ATS   1076   THE SHOPS AT FRIENDLY CENTER   3334 West
Friendly Avenue Space #101   Greensboro   NC   27410 ATS   1077   41 SOUTH MOGER
AVENUE   41 South Moger Avenue   Mt. Kisko   NY   10549 ATS   1078   VILLAGE
POINTE   17250 Davenport Street Space #C-102   Omaha   NE   68118 ATS   1079  
EASTVIEW MALL   3101 PGA Blvd. Space #H-205   Palm Beach Gardens   FL   33410
ATS   1080   FASHION SHOW   3200 Las Vegas Blvd. S Space #1195   Las Vegas   NV
  89109 ATS   1081   AMERICANA MANHASSET   1990 Northern Blvd.   Manhasset   NY
  11030 ATS   1082   KENWOOD TOWN CENTER   7875 Montgomery Road Space R005  
Cincinnati   OH   45236 ATS   1083   WATER TOWER PLACE   845 North Michigan Ave
Space #4075   Chicago   IL   60611 ATS   1084   PARTRIDGE CREEK FASHION PARK  
17360 Hall Road Space #189   Clinton Township   MI   48038 ATS   1085   THE
SHOPS AT HIGHLAND VILLAGE   4141 Waller Creek Bldg Q Space #140   Highland
Village   TX   75077 ATS   1086   600 FIFTH AVENUE   600 5th Avenue   New York  
NY   10020 ATS   1089   SHERMAN OAKS   14006 Riverside Drive Space #272  
Sherman Oaks   CA   91423 ATS   1092   PROVIDENCE PLACE   17 Providence Place
Space #3190   Providence   RI   02903 ATS   1093   355 RIVERCHASE GALLERIA  
2000 Riverchase Drive Space #105   Birmingham   AL   35244 ATS   1094   358
NORTHBROOK COURT   1252 Northbrook Court   Northbrook   IL   60062 ATS   1095  
44 BRATTLE STREET   44 Brattle Street   Cambridge   MA   02138 ATS   1096   BLUE
BLACK SQUARE   91 Memorial Road Space #D50   West Hartford   CT   06107 ATS  
1097   THE FORUM ON PEACHTREE PARKWAY   5145 Peachtree Pkwy Space #455  
Norcross   GA   30092 ATS   1099   THE SUMMIT SIERRA   13925 S.Virginia Street
Suite #242   Reno   NV   89511 ATS   1101   AUGUSTA MALL   3450 Wrightboro Rd.
Space #230   Augusta   GA   30909 ATS   1103   STATEN ISLAND MALL   2655
Richmond Ave. Space 2585   Staten Island   NY   10314 ATS   1104   ABQ UPTOWN  
2261 Q Street NE Space #2E   Albuquerque   NM   87110 ATS   1106   HILL COUNTRY
GALLERIA   12821 Hill Country Blvd Suite #C2-110   Bee Cave   TX   78738 ATS  
1107   UPPER WESTSIDE   2015-7 Broadway   New York   NY   10023 ATS   1109  
POLARIS FASHION PLACE   1500 Polaris Parkway Space #1046   Columbus   OH   43240
ATS   1110   THE SHOPS AT RIVER PARK   7825 Via del Rio Space #560   Fresno   CA
  93720 ATS   1111   WILLOWBROOK MALL   7925 FM 1960 W. Space #1096   Houston  
TX   77070 ATS   1112   SAN TAN VILLAGE   2218 East Williams Field Road Suite
#111   Gilbert   AZ   85296 ATS   1113   BLAKENEY SHOPPING CENTER   9816 rea
Road Suite E   Charlotte   NC   28277 ATS   1114   BURR RIDGE VILLAGE CENTER  
770 Village Center Drive   Burr Ridge   IL   60527 ATS   1115   FREEHOLD RACEWAY
  3710 Rt. 9 Space L-208   Freehold   NJ   07728 ATF   1200   COLORADO MILLS  
14500 West Colfax Ave Ste 179   Lakewood   CO   80401 ATF   1201   SILVER
SANDS-DESTIN   10406 Emerald Coast Parkway Space #76 & 78   Destin   FL   32550
ATF   1202   LAS VEGAS PREMIUM OUTLETS   605 South Grand Central Parkwy Space
#1201   Las Vegas   NV   89106 ATF   1203   CHICAGO PREMIUM OUTLETS   1650
Premium Outlets Blvd. Space #423   Aurora   IL   60502 ATF   1204   NORTH
GEORGIA PREMIUM OUTLET   800 Highway 400 South Suite #150   Dawsonville   GA  
30534 ATF   1205   FACTORY STORES AT VACAVILLE   228 Nut Tree Road Space #228  
Vacaville   CA   95687 ATF   1206   PRIME OUTLETS AT PLEASANT PRAIRIE   11211
120th Avenue Suite #41   Pleasant Prairie   WI   53158 ATF   1207   HUNTLEY  
11800 Factory Shops Blvd. Space #700   Huntley   IL   60142 ATF   1208   MYRTLE
BEACH   10843 Kings Road Suite #602   Myrtle Beach   SC   29572 ATF   1209  
MIROMAR/NAPLES   10801 Corkscrew Road Suite #374   Naples (Estero)   FL   33928
ATF   1210   SEATTLE PREMIUM   10600 Quil Ceda Blvd. Space #0602   Tulalip
(Snohomish)   WA   98271 ATF   1211   LEESBURG   241 Fort Evans Road NE Suite
#210   Leesburg   VA   20176 ATF   1212   ALLEN PREMIUM   820 West Stacy Road
Space #300   Allen   TX   75013



--------------------------------------------------------------------------------

ATF   1213   WATERLOO   655 Route 318 Space #B059   Waterloo   NY   13165 ATF  
1226   BIRCH RUN   8825 Marketplace Drive Suite #F375   Birch Run   MI   48415
ATF   1227   LAS VEGAS FASHION   32100 Las Vegas Blvd. South Space #454   Primm
  NV   89019 ATF   1228   GAFFNEY   400 Factory Shops Blvd. Space #400   Gaffney
  SC   29341 ATF   1229   HAGERSTOWN   610 Prime Outlets Blvd.   Hagerstown   MD
  21740 ATF   1230   JEFFERSONVILLE   8300 Factory Shops Blvd. Space #300  
Jeffersonville   OH   43128 ATF   1231   SHOPS@LAS AMERICAS   4155 Camino De La
Plaza Space #428   San Diego   CA   92101 ATF   1232   LEBANON   One Outlet
Village Blvd. Space #400   Lebanon   TN   37090 ATF   1233   WILLIAMSBURG  
5699-44A Richmond Road Space #A016A   Williamsburg   VA   23188 ATF   1234   SAN
MARCOS   3939 Interstate Highway 35 Space #810   San Marcos   TX   78666 ATF  
1235   FOLEY   2601 South McKenzie Street Space #W3   Foley   AL   36535 ATF  
1236   LEGENDS AT VILLAGE WEST   1803 Village West Parkway Space #M127   Kansas
City   KS   66111 ATF   1237   PARK CITY   6699 North Landmark Drive Space #C110
& C115   Park City   UT   84098 ATF   1238   PHILADELPHIA PREMIUM OUTLETS   18
Lightcap Road Space #299   Pottstown   PA   19464 ATF   1239   ORLANDO PREMIUM
OUTLETS   8200 Vineland Avene Space #745   Orlando   FL   32821 ATF   1240  
ROUND ROCK PREMIUM OUTLETS   4401 North IH 35 Suite #1201   Round Rock   TX  
78664 ATF   1241   DOLPHIN MALL   11401 Northwest 12th Street Suite #379   Miami
  FL   33172 ATF   1242   TANGER OUTLETS AT CHARLESTON   4840 Tanger Outlet
Blvd. Suite #1060   North Charleston   SC   29418 ATF   1243   WRENTHAM PREMIUM
  One Premium Outlets Blvd. Suite #339   Wrentham   MA   02093 ATF   1244  
SUPERMALL   1101 Supermall Way Space #230   Auburn   WA   98001 ATF   1246   RIO
GRANDE VALLEY PREMIUM OUTLETS   5001 East Expressway 83 Space #525   Mercedes  
TX   78570 ATF   1257   PRIME OUTLETS AT ORLANDO   4963 International Drive Unit
2C-01   Orlando   FL   32819 ATF   1259   TANGER OUTLET AT GONZALES   2210 South
Tanger Blvd. Suite #210   Gonzales   LA   70737 ATF   1261   OUTLETS AT ANTHEM  
4250 West Anthem Way Space 500   Anthem   AZ   85086 ATF   1262   OUTLETS AT
LOVELAND   5817 McWhinney Blvd. Space C50   Loveland   CO   80538 ATF   1265  
SUN VALLEY FACTORY STORES   7051 S.Desert Blvd. Space #D402   El Paso   TX  
79932 ATF   1270   OUTLETS AT SILVERTHORNE   125-A Stephens Way Space R300  
Silverthorne   CO   80498 ATF   1273   TANGER OUTLETS AT BRANSON   300 Tanger
Blvd. Suite 109   Branson   MO   65616 ATF   1274   TANGER OUTLETS AT LOCUST
GROVE   1000 Tanger Drive Suite #410   Locust Grove   GA   30248 ATF   1275  
JOHNSON CREEK PREMIUM OUTLETS   575 West Linmar Lane Suite C-040   Johnson Creek
  WI   53038 ATF   1276   EDINBURGH PREMIUM OUTLETS   11622 NE Executive Dr.
3026 Outlet Drive Space #B-050   Edinburg   IN   46124 ATF   1277   ALBERTVILLE
PREMIUM OUTLETS   6415 Labeaux Avenue NE Space G080   Albertville   MN   55301
ATF   1289   NIAGRA FALLS - TEMP SPACE   2022 Military Road Space #70   Niagara
Falls   NY   14304 ATL   1300   KING OF PRUSSIA   160 North Gulph Rd. Space
#2106   King Of Prussia   PA   19406 ATL   1301   SHOPS AT UNION HILL   3056
State Route 10 West Suite P   Denville   NJ   07834 ATL   1302   BROOKSIDE SHOPS
  149 Great Road   Acton   MA   01720 ATL   1303   PLAZA AMERICA SHOPPING CENTER
  11610 Plaza America Drive   Reston   VA   20190 ATL   1304   CITYPLACE AT THE
PROMENADE   31 City Place Space #A-6   Edgewater   NJ   07020 ATL   1305  
RIVERTOWN CIRCLE   3357 Century Center Street SW Bldg A   Grandville   MI  
49418 ATL   1306   THE TRAILS   260 North Nova Road Space #42   Ormond Beach  
FL   32174 ATL   1307   THE GALLERIA-HOUSTON   5135 West Alabama Street Suite
#5370   Houston   TX   77056 ATL   1308   CENTRAL PARK   1460 Central Park Blvd
Suite 108   Fredericksburg   VA   22401 ATL   1310   MAIN STREET   263-265 Main
Street   Huntington   NY   11743 ATL   1311   THE VININGS JUBILEE   4300 Paces
Ferry Road Suite 600   Atlanta   GA   30339 ATL   1312   STUYVESANT PLAZA   1475
Western Avenue   Albany   NY   12203 ATL   1313   VILLAGE SQ AT DANA PARK   1854
South Val Vista Drive Suite 104 #AA12   Mesa   AZ   85204 ATL   1314   BELLEVUE
SQUARE   268 Bellevue Sq Space #268 & 270   Bellevue   WA   98004 ATL   1315  
DESTIN COMMONS   4130 Legendary Drive Space #A-104   Destin   FL   32541 ATL  
1316   FAIRFAX CORNER   11924 Grand Commons Ave Bldg H   Fairfax   VA   22030
ATL   1317   SHORT PUMP TOWN CENTER   11800 West Broad Street Suite #1108  
Richmond   VA   23233 ATL   1319   W. UNIVERISITY TRUST BLDG   133 South 36th
Street   Philadelphia   PA   19104 ATL   1320   WESTSHORE PLAZA   250 Westshore
Plaza   Tampa   FL   33609 ATL   1322   THE MALL AT MILLENIA   4200 Conroy Road
Space #H212   Orlando   FL   32839 ATL   1323   BROWARD MALL   8000 West Broward
Blvd Space #8000   Plantation   FL   33388 ATL   1324   LANE AVENUE SHOPPING
CENTER   1663 West Lane Avenue Space D-10   Upper Arlington   OH   43221 ATL  
1325   FANEUIL HALL   200 State Street Suite B8   Boston   MA   02109 ATL   1326
  BAYSHORE MALL   5707 N. Centerpark Way Space N-121   Glendale   WI   53217 ATL
  1329   LEGACY VILLAGE AT LYNDHURST   24683 Cedar Road Bldg G   Lyndhurst   OH
  44124 ATL   1330   BARRINGTON SHOPPING CENTER   180 County Road   Barrington  
RI   02806 ATL   1331   EASTON TOWN CENTER   4175 The Strand   Columbus   OH  
43219 ATL   1332   MAIN STREET PROMENADE   55 South Main Street Suite 119  
Naperville   IL   60540 ATL   1333   DEERFIELD TOWN CENTER   5445 Deerfield
Blvd. #2070   Mason   OH   45040 ATL   1335   DULANEY PLAZA   Dulaney Plaza 830
Dulaney Valley Road   Towson   MD   21204 ATL   1336   NATICK MALL   1245
Worcester Street Space #2086   Natick   MA   01760 ATL   1337   TOWN CENTER AT
BOCA RATON   6000 West Glades Road Space #1041   Boca Raton   FL   33431 ATL  
1338   FLORIDA MALL   8001 South Orange Blossom Trai Unit 1314   Orlando   FL  
32809 ATL   1339   VENTURA BOULEVARD   12144 Ventura Boulevard   Studio City  
CA   91604 ATL   1340   WOODBURY PLAZA   417A South Oyster Bay Road   Plainview
  NY   11803 ATL   1341   EVERGREEN WALK   200 Evergreen Way Space #813   South
Windsor   CT   06074 ATL   1342   GREENWAY STATION   1621 Demingway Suite 110  
Middleton   WI   53562 ATL   1344   KINGWOOD COMMONS   870 Kingwood Drive Space
#870   Kingwood   TX   77339 ATL   1345   CORAL RIDGE MALL   1451 Coral Ridge
Avenue Suite #230   Coralville   IA   52241 ATL   1346   1845 NORTH CLAYBOURN
AVENUE   1845 North Clybourn Avenue   Chicago   IL   60614 ATL   1347   LAKESIDE
MALL   14000 Lakeside Circle Space #1075   Sterling Heights   MI   48313



--------------------------------------------------------------------------------

ATL   1348   REGENCY COURT   120 Regency Parkway Space #159   Omaha   NE   68114
ATL   1349   SCOTTSDALE FASHION SQUARE   7014-1016 East Camelback Road  
Scottsdale   AZ   85251 ATL   1351   PALISADES CENTER   2430 Palisades Center
Drive Space #F202   West Nyack   NY   10994 ATL   1354   THE CROSSROADS   6650
South Westnedge Ave Space #217   Portage   MI   49024 ATL   1355   WALDEN
GALLERIA   One Walden Galleria Drive Space #A108   Buffalo   NY   14225 ATL  
1356   AVENUE AT WEST COBB   3625 Dallas Highway Suite 520   Marietta   GA  
30064 ATL   1357   CITADEL MALL   2070 Sam Rittenburg Blvd Suite 436  
Charleston   SC   29407 ATL   1358   TYSON'S CORNER   7974A Tysons Corner Center
  McLean   VA   22102 ATL   1359   SHOPPINGTOWN MALL   3649 Erie Boulevard East
  Dewitt   NY   13214 ATL   1361   OAKBROOK CENTER   462 Oakbrook Center   Oak
Brook   IL   60523 ATL   1362   THE SHOPPES AT GRAND PRAIRIE   5201 West War
Memorial Drive Space #545   Peoria   IL   61615 ATL   1363   CHAPEL SQUARE   900
Chapel Street Suite 104   New Haven   CT   06510 ATL   1364   DERBY STREET
SHOPPES   94 Derby Street Suite 245   Hingham   MA   02043 ATL   1365   SANTANA
ROW   377 Santana Row Space #7110   San Jose   CA   95128 ATL   1366   CONGRESS
PARK CENTRE   315 Broadway Space #2A   Saratoga Springs   NY   12866 ATL   1367
  WESTVIEW PROMENADE   5263 Buckeystown Pike Building D   Frederick   MD   21704
ATL   1368   THE PROMENADE ON PROVIDENCE   5341 Ballantyne Commons Parkwa Suite
600   Charlotte   NC   28277 ATL   1370   JEFFERSON VALLEY MALL   650 Lee Blvd
Space #K-09   Yorktown Heights   NY   10598 ATL   1371   SOUTHPARK MALL   4400
Sharon Road Space #P16-8   Charlotte   NC   28211 ATL   1372   CAMBRIDGESIDE
GALLERIA   100 Cambridgeside Place Space #W-308   Cambridge   MA   02141 ATL  
1373   THE SOMERSET COLLECTION   2800 West Big Beaver Road Suite M158   Troy  
MI   48084 ATL   1374   THE LOOP   90 Pleasant Valley Street Unit 300   Methuen
  MA   01844 ATL   1375   THE GLEN TOWN CENTER   1941 Tower Drive Space #E-4  
Glenview   IL   60026 ATL   1376   HAWTHORN CENTER   320 Hawthorne Center  
Vernon Hills   IL   60061 ATL   1377   CRYSTAL COVE PROMENADE   7871 East Coast
Highway Space #A-105   Newport Beach   CA   92657 ATL   1378   COLONIAL
PROMENADE BEECHWOOD   196 Alps Road Suite 41   Athens   GA   30606 ATL   1382  
LENOX SQUARE   3393 Peachtree Road NE Suite #4053   Atlanta   GA   30326 ATL  
1383   POUGHKEEPSIE GALLERIA   2001 South Road Space #D-103   Poughkeepsie   NY
  12601 ATL   1385   FRESNO FASHION FAIR   645 East Shaw Avenue Space #F1B & F1C
  Fresno   CA   93710 ATL   1386   CHERRY CREEK MALL   3000 East First Ave Space
#1103   Denver   CO   80206 ATL   1387   CHAPEL HILL   4601 West Freeway Suite
#550   Ft Worth   TX   76107 ATL   1388   COASTAL GRAND   2000 Coastal Grand
Circle Space #405   Myrtle Beach   SC   29577 ATL   1389   PLAZA DEL CARIBE  
2050 Ponce Bypass Space #264-265   Ponce   PR   00717 ATL   1390   VICTORIA
GARDENS   12456 South Main Street Space #1520   Rancho Cucamonga   CA   91739
ATL   1391   ZONA ROSA   7307 NW 86th Terrace Space #138   Kansas City   MO  
64153 ATL   1392   SHOPPES AT SUSQUEHANNA MKTPLACE   2575 Brindle Drive Space #L
  Harrisburg   PA   17110 ATL   1393   SUGARLAND TOWN SQUARE   16195 City Walk
Street   Sugar Land (Houston)   TX   77479 ATL   1394   SHOPS AT GREEN VALLEY
RANCH   2235 Villiage Walk Drive Suite 163   Henderson   NV   89052 ATL   1395  
CLAY TERRACE   14360 Clay Terrace Blvd Suite #120   Carmel   IN   46032 ATL  
1396   THRUWAY SHOPPING CENTER   416 South Stratford Road Suite 700  
Winston-Salem   NC   27103 ATL   1397   EASTERN SHORE TOWN CENTER   30500 State
Highway 181 Space #208   Spanish Fort(Mobile)   AL   36527 ATL   1398   TOWN
CENTER AT JORDAN   101 74th Street Space #11140   West Des Moines   IA   50266
ATL   1399   1107 BOSTON POST ROAD   1075 Boston Post Road   Darien   CT   06820
ATL   1403   FIRST AND MAIN   81 First Street Building F   Hudson   OH   44236
ATL   1404   MAINE MALL   364 Maine Mall Rd Space #E105A   South Portland   ME  
04106 ATL   1405   WEST FARMS MALL   500 Westfarms Space B-201   Farmington   CT
  06032 ATL   1406   TOWN CENTER AT LEWIS COMMONS   2190 Levis Commons Blvd
Space #1130   Perrysburg   OH   43551 ATL   1407   WOODLAND MALL AT WOODLANDS  
1201 Lake Woodland Drive Space #3020   The Woodlands   TX   77380 ATL   1409  
CARRIAGE CROSSING   4610 Merchants Park Circle Suite 535   Collierville   TN  
38017 ATL   1410   MALL AT GREEN HILLS   2126 Abbot Martin Road Space #182  
Nashville   TN   37215 ATL   1411   CHARLESTON TOWN CENTER   1100 Charleston
Town Center Space #1100   Charleston   WV   25389 ATL   1413   THE FALLS   888
Southwest 136th Street Space #393   Miami   FL   33176 ATL   1415   SHOPS AT
BLACKSTONE VALLEY   70 Worcester Providence Tpk. Suite 609   Millbury   MA  
01527 ATL   1416   VALLEY FAIR-WESTFIELD   2855 Stevens Creek Blvd Space #A3  
Santa Clara   CA   95050 ATL   1417   BATTLEFIELD MALL   2825 South Glenstone
Road Space #F-19   Springfield   MO   65804 ATL   1419   SOUTHCENTER WESTFIELD
SHOPPINGTOWN   719 Southcenter Blvd.   Tukwila (Seattle)   WA   98188 ATL   1420
  THOROUGHBRED VILLAGE   545 Cool Springs Blvd. Space #D-4   Franklin   TN  
37067 ATL   1421   VALENCIA TOWN CENTER   24201 Valencia Boulevard Suite #145  
Valencia   CA   91355 ATL   1422   INWOOD VILLAGE   5550 West Lovers Lane Suite
148   Dallas   TX   75209 ATL   1423   FREEHOLD RACEWAY   3710 Route 9 Space
#D-218   Freehold   NJ   07728 ATL   1424   CAROUSEL CENTER   One Carousel
Center Drive Space #A-202   Syracuse   NY   13290 ATL   1425   STATEN ISLAND
MALL   2655 Richmond Avenue Space #1255   Staten Island   NY   10314 ATL   1426
  SHOPS AT LA CANTERA   15900 LaCantera Parkway Bldg. 6 Suite #6600   San
Antonio   TX   78256 ATL   1427   GARDEN STATE PLAZA   Intersection Rt. 4 & 17
Space 1149 and part of 1159   Paramus   NJ   07652 ATL   1428   BROOK 35 PLAZA  
2157 Highway 35 Suite 2   Sea Girt   NJ   08750 ATL   1429   COLUMBIA MALL  
2300 Bernadette Drive Suite #104   Columbia   MO   65203 ATL   1430   BODO
SHOPPING CENTER   370 South 8th Street   Boise   ID   83702 ATL   1431  
ALGONQUIN COMMONS   1968 South Randall Road Space #4030   Algonquin   IL   60102
ATL   1432   FORUM AT CARLSBAD   1923 Calle Barcelona Building 3 Suite 140  
Carlsbad   CA   92009 ATL   1433   GARDENS AT EL PASEO   73-585 El Paseo Space E
1508   Palm Desert   CA   92260 ATL   1434   GALLERY PLACE   707 Seventh Street
NW Space #102 & 104   Washington   DC   20001 ATL   1435   BELDEN VILLAGE   4155
Belden Village Mall Space #B24   Canton   OH   44718 ATL   1436   BELMAR   370
South Teller Street Space #3B1-R22   Lakewood   CO   80226 ATL   1438  
WESTMORELAND MALL   Route 30 East Space #NU3   Greensburg   PA   15601



--------------------------------------------------------------------------------

ATL   1439   TOWN CENTER OF VIRGINA BEACH   221 Central Park Avenue   Virginia
Beach   VA   23462 ATL   1441   SHOPPES AT FARMINGTON VALLEY   110 Albany
Turnpike Suite 600   Canton   CT   06019 ATL   1442   THE VILLAGE AT SANDHILL  
470-9 Town Center Place   Columbia   SC   29229 ATL   1443   KENWOOD TOWNE
CENTRE   7875 Montgomery Road Space #3107   Cincinnati   OH   45236 ATL   1444  
THE AVENUE VIERA   2261 Town Center Avenue Suite #101   Melbourne   FL   32940
ATL   1446   125 MONTAGUE STREET   125 Montague Street   Brooklyn   NY   11201
ATL   1447   BOULEVARD AT CAPITAL CENTER   900 M Capital Center Blvd. Space
#D106   Largo (Landover)   MD   20774 ATL   1448   DOWNTOWN SILVER SPRING   922
Ellsworth Drive Space #B2   Silver Spring   MD   20910 ATL   1449   HOLYOKE MALL
  50 Holyoke Street Space #E262   Holyoke(Springfield)   MA   01040 ATL   1450  
BURNSVILLE CENTER   2067 Burnsville Center   Burnsville   MN   55306 ATL   1451
  HOWELL COMMONS   4741 Route 9 North Space #2574   Howell   NJ   07731 ATL  
1452   STONYBROOK VILLAGE   79 & 81 Main Street   Stony Brook   NY   11790 ATL  
1454   SPRING CREEK PLAZA   1494 South Bryant Avenue Building A   Edmond   OK  
73034 ATL   1455   TWELVE OAKS MALL   27234 Novi Road Space #A-122   Novi   MI  
48377 ATL   1456   PERIMETER MALL   4400 Ashford Dunwoody Road Space #1042  
Atlanta   GA   30346 ATL   1457   BRIDGEPORT VILLAGE   7209 Southwest Bridgeport
Road Space # F102   Tigard   OR   97224 ATL   1458   LEAWOOD TOWN CENTER   5017
West 117th Street Space #3230   Leawood   KS   66211 ATL   1459   INDEPENDENCE
CENTER   18813 East 39th Street Space #L21   Kansas City   MO   64057 ATL   1460
  ALDERWOOD MALL   3000 184th Street Space #982   Lynnwood   WA   98037 ATL  
1461   CAPITOLA MALL   1855 41st Street Space #D4 & D5   Capitola   CA   95010
ATL   1462   DEL MONTE CENTER   230 Del Monte Center Suite 2-2   Monterey   CA  
93940 ATL   1463   EASTVIEW   129 Eastview Mall Space #E5   Victor   NY   14564
ATL   1464   VILLAGE POINTE   17151 Davenport Street Suite #M-111   Omaha   NE  
68118 ATL   1466   PAOLI SHOPPING CENTER   82 East Lancaster Avenue Space A-2  
Paoli   PA   19301 ATL   1467   OLD ORCHARD CENTER   374 Old Orchard Center
Suite #M8   Skokie   IL   60077 ATL   1468   CHERRYVALE MALL   7200 Harrison
Avenue Space #53A   Rockford   IL   61112 ATL   1469   GENEVA COMMONS   114
Commons Drive Space #1020   Geneva   IL   60134 ATL   1470   WELLINGTON GREEN  
10300 West Forest Hill Blvd. Space #271A   Wellington   FL   33414 ATL   1471  
SHOPS AT WILLOW BEND   6121 West Park Blvd. Space #C-209   Plano   TX   75093
ATL   1472   EASTCHESTER SHOPPING CENTER   703 White Plains Road   Scarsdale  
NY   10583 ATL   1473   ULSTER CROSSING   1159 Ulster Avenue   Kingston   NY  
12401 ATL   1474   COUNTRY CLUB PLAZA   235 West 47th Street   Kansas City   MO
  64112 ATL   1475   THE MALL AT SHORT HILLS   1200 Morris Turnpike Space #D-215
  Short Hills   NJ   07078 ATL   1476   CITY CENTER AT OYSTER POINT   702
Mariner's Row Suite 106   Newport News   VA   23606 ATL   1477   17 MAIN STREET
  17 Main Street   Westport   CT   06880 ATL   1478   WOODBURY LAKES CENTER  
9120 Hudson Street Suite 303   Woodbury   MN   55125 ATL   1479   WASHINGTONIAN
CENTER   29 Grand Corner Avenue   Gaithersburg   MD   20878 ATL   1480  
NORTHSHORE MALL   Northshore Mall 210 Andover St. Space #W185   Peabody   MA  
01960 ATL   1481   HAMILTON CORNER   2115 Gunbarrel Road Space #3   Chattanoga  
TN   37421 ATL   1482   AVENUE @EAST COBB   4475 Roswell Road Suite #850  
Marietta   GA   30062 ATL   1483   ANNAPOLIS HARBOUR CENTER   2522A Solomons
Island Road Space E-4   Annapolis   MD   21401 ATL   1484   1484 BEACHCLIFF
MARKET SQUARE   19360 Detroit Road Space #A-102   Rocky River(Cleveld)   OH  
44116 ATL   1485   BELLEMEADE   6535 Youree Drive Suite 201   Shreveport   LA  
71105 ATL   1486   THE SUMMIT SIERRA   13945 South Virginia Street Suite #620  
Reno   NV   89511 ATL   1487   Midtowne   201 North University Ave Suite #230  
Little Rock   AR   72205 ATL   1488   SHOPS AT CENTERRA   5855 Sky Pond Drive
Suite #F615   Loveland   CO   80538 ATL   1490   THE PINNACLE AT TURKEY CREEK  
11285 Parkside Drive   Knoxville   TN   37934 ATL   1491   NORTH TOWNE PLAZA  
5901 North Wyoming Blvd. Suite A   Albuquerque   NM   87109 ATL   1492   The
Shops at Dos Lagos   2795 Cabot Drive Suite #6145   Corona   CA   92883 ATL  
1493   WHEATON PLAZA   11160 Veirs Mill Road Suite 113   Wheaton   MD   20902
ATL   1494   GALLERIA@FT LAUDERDALE   2378 East Sunrise Blvd. Space # A15-2012  
Fort Lauderdale   FL   33304 ATL   1495   BRIDGEWATER COMMONS   610 Commons Way
Space #4340   Bridgewater   NJ   08807 ATL   1496   CRABTREE VALLEY   4325
Glenwood Avenue Space #1001   Raleigh   NC   27612 ATL   1497   CHERRY HILL  
2000 Route 38 Suite #1250   Cherry Hill   NJ   08002 ATL   1498   OXFORD VALLEY
MALL   2300 East Lincoln Highway Space #250   Langhorne   PA   19047 ATL   1499
  HUNT VALLEY   118 Shawan Road Suite A   Hunt Valley   MD   21030 ATL   1500  
NORTHPARK CENTER   1236 North Central Expressway Space #H1-1612   Dallas   TX  
75225 ATL   1501   IRVINE SPECTRUM CENTER   93 Fortune Drive Space #605   Irvine
  CA   92618 ATL   1502   NORTHLAKE MALLL   6801 Northlake Mall Drive Space #127
  Charlotte   NC   28216 ATL   1503   PIONEER PLACE   340 SW Morrison Space 1420
  Portland   OR   97204 ATL   1504   SIMI VALLEY TOWN CENTER   1555 Simi Town
Center Way Space #190   Simi Valley   CA   93065 ATL   1505   ST JOHN'S TOWN
CENTER   4751 River City Drive Suite 107   Jacksonville   FL   32246 ATL   1506
  1506 THE BOULEVARD   34 The Boulevard St. Louis Bldg. 2 Space K-2   Richmond
Heights   MO   63117 ATL   1507   TOWN CENTER AT ATLANTIC STATION   260 18th
Street Suite #10120   Atlanta   GA   30363 ATL   1508   TOWN CENTER@CENTER LODGE
  7519 Corporate Blvd. Suite 340   Baton Rouge   LA   70809 ATL   1509  
PROVIDENCE PLACE   103 Providence Place Space #3200   Providence   RI   02903
ATL   1511   FIREWALL TOWN CENTER   185 Cedar Sage Drive Space #D13   Garland  
TX   75040 ATL   1512   LAMAR PARK CENTER   425 Doddridge Street Space #42 & 46
  Corpus Christi   TX   78411 ATL   1514   MAYFAIR MALL   2500 N. Mayfair Road
Space #176   Wauwatosa   WI   53226 ATL   1515   MARKETPLACE   2000 North Neil
Street Space #100   Champaign   IL   61821 ATL   1516   SHOPPES@COLLEGE HILLS  
305 Veterans Parkway Suite #200   Normal   IL   61761 ATL   1517   VALLEY SQUARE
  1560 Main Street / Bldg.6 Suite #603   Warrington   PA   18976 ATL   1518  
WATERFORD LAKES   685 North Alafaya Trail Space #P-01   Orlando   FL   32828 ATL
  1519   CHESTER SPRINGS SHOPPING CENTER   197 Route 206 South Space #D100 &
D102   Chester   NJ   07930



--------------------------------------------------------------------------------

ATL   1520   APACHE MALL   333 Apache Mall   Rochester   MN   55902 ATL   1521  
ABERCON WALK   5525 Abercorn Street Suite #40   Savannah   GA   31405 ATL   1522
  CITRUS PARK   8021 Citrus Park Town Center Space #7954   Tampa   FL   33625
ATL   1523   INTERNATIONAL PLAZA   2223 North West Shore Blvd. Space #206  
Tampa   FL   33607 ATL   1524   BROADWAY SQUARE MALL   4601 South Broadway Space
#J03   Tyler   TX   75703 ATL   1525   CENTRAL TEXAS MARKETPLACE   2428 West
Loop 340 Suite B-1   Waco   TX   76711 ATL   1527   EMPIRE MALL   590 West
Empire Mall Space #208 & 209   Sioux Falls   SD   57106 ATL   1528   LYNNDALE  
505 Red Banks Road Suite C   Greenville   NC   27858 ATL   1529   SHOPS AT
GREENRIDGE   1125 Woodruff Road Space #1803   Greenville   SC   29607 ATL   1530
  COLONIAL UNIVERSITY VILLAGE   1627-24 Opelika Road   Auburn   AL   36830 ATL  
1531   WATERSIDE SHOPS AT PELICAN BAY   5475 Tamiami Trail North Suite 1  
Naples   FL   34108 ATL   1532   THE HERITAGE SHOPS AT MILLENIUM PARK   51 East
Randolph Street   Chicago   IL   60601 ATL   1533   ROSS PARK MALL   1000 Ross
Park Mall Drive Space # K08A   Pittsburgh   PA   15237 ATL   1534   CREEKSIDE
STATION   3115 Valley Avenue   Winchester   VA   22601 ATL   1535   ALTAMONTE
MALL   451 East Altamonte Drive Space #2227   Altomonte Springs   FL   32701 ATL
  1536   THE OAKS   6403 West Newberry Road Space #B-2   Gainesville   FL  
32605 ATL   1539   WESTFIELD SOUTHGATE   3501 South Tamiami Trail Space #106  
Sarasota   FL   34239 ATL   1540   STAMFORD TOWN CENTER   100 Greyrock Place
Space #G-125   Stamford   CT   06901 ATL   1541   PARADISE VALLEY MALL   4550
East Cactus Road Suite248   Phoenix   AZ   85032 ATL   1542   5001 FRANCE AVENUE
SOUTH   5001 France Avenue South   Minneapolis   MN   55410 ATL   1544   1723
WALNUT STREET   1729 Walnut Street   Philadelphia   PA   19103 ATL   1545   1420
BURLINGAME AVE   1420 Burlingame Avenue First Floor   Burlingame   CA   94010
ATL   1546   BRANDON TOWN CENTER   403 Brandon Town Center Drive   Brandon   FL
  33511 ATL   1548   PLAZA FRONTENAC   91 Plaza Frontenac   St. Louis   MO  
63131 ATL   1549   METROPOLIS   360 Metropolis Mile Suite #125   Plainfield   IN
  46168 ATL   1550   STREETS OF TANASBOURNE   2090 NW Allie Way Space #430  
Hillsboro   OR   97124 ATL   1551   CHESTERFIELD MALL   2024 Chesterfield Mall  
Chesterfield   MO   63017 ATL   1552   SOUTHSIDE WORKS   428 South 27 Street
Space #B-215   Pittsburgh   PA   15203 ATL   1553   CRESTVIEW HILLS TOWN CENTER
  2850 Town Center Boulevard Space #7010   Crestview Hills   KY   41017 ATL  
1554   FIVE POINTS PLAZA   18577 Main Street   Huntington Beach   CA   92648 ATL
  1555   LAKEPORT COMMONS   5001 Sergeant Road Space #295   Sioux City   IA  
51106 ATL   1556   BRIDGE STREET TOWN CENTRE   355 Bridge Street Suite #113  
Huntsville   AL   35806 ATL   1557   1557 ST. CLAIRE SQUARE   6520 North
Illinois Suite 102   Fairview Heights   IL   62208 ATL   1558   NEW TOWN SHOPS  
5114 Main Street Space #305   Williamsburg   VA   23188 ATL   1559   BRANSON
LANDING   223 Branson Landing   Branson   MO   65616 ATL   1560   GREENE TOWN
CENTER   4437 Glengarry Drive Space C-116   Beavercreek (Dayton)   OH   45440
ATL   1561   PASEO NUEVO   623 Paseo Nuevo   Santa Barbara   CA   93101 ATL  
1562   SHOPPES AT MONTAGE   2271 Shoppes Blvd.   Moosic   PA   18507 ATL   1563
  SHERMAN PLAZA   1614 Sherman Avenue Space #A06   Evanston   IL   60201 ATL  
1565   SHOPPES ON DEAN   42-44 South Dean Street   Englewood (Bergen C)   NJ  
07631 ATL   1566   COCONUT POINT   23190 Fashion Drive Suite #101   Bonita
Springs(Este)   FL   33928 ATL   1567   PINNACLE HILLS PROMENADE   2203 South
Promenade Blvd. Suite 2150   Rogers   AR   72758 ATL   1569   SHOPPES AT OLD
BRIDGE   3829 U.S. Highway 9   Old Bridge   NJ   08857 ATL   1570   THE MALL IN
COLUMBIA   10300 Little Patuxent Parkway Space #1040   Columbia   MD   21044 ATL
  1572   WILLOWBROOK MALL   1595 Willowbrook Mall   Wayne   NJ   07470 ATL  
1573   YUMA PALMS REGIONAL CENTER   1305 South Yuma Palms Parkway Pad 6   Yuma  
AZ   85365 ATL   1574   THE STREETS OF CRANBERRY   20430 Route 19 Suite 100  
Cranberry Township   PA   16066 ATL   1575   TWENTY NINTH STREET   1810 29th
Street Suite #1024   Boulder   CO   80301 ATL   1577   SOUTHLAKE TOWN CENTER  
415 Grand Avenue East   Southlake   TX   76092 ATL   1578   AVENUE WEBB GIN  
1350 Scenic Highway Suite #340   Lawrenceville   GA   30045 ATL   1580   GREEN
OAK VILLAGE PLACE   9710 Village Place Blvd. Space F2   Brighton   MI   48116
ATL   1581   LEHIGH VALLEY MALL   250 Lehigh Valley Mall Space 1320   Whitehall
  PA   18052 ATL   1582   GLENDALE GALLERIA   1154 Glendale Galleria Space G-17
  Glendale   CA   91210 ATL   1583   NORTH COUNTY   200 East Via Rancho Parkway
Suite #121   Escondido   CA   92025 ATL   1584   ARDEN FAIR   1689 Arden Way
Suite #1204   Sacramento   CA   95815 ATL   1585   SOUTHLANDS   6240 South Main
Street Suite K-105   Aurora   CO   80016 ATL   1586   ROSEDALE CENTER   808
Rosedale Center Space #915   Roseville   MN   55113 ATL   1587   OTAY RANCH TOWN
CNTR   2015 Birch Road Space #911   Chula Vista   CA   91915 ATL   1588   423
KING STREET   423 King Street Tavern Square   Alexandria   VA   22314 ATL   1589
  WAYSIDE COMMONS   6 Wayside Road Suite F   Burlington   MA   01803 ATL   1590
  CAPITAL MALL PROMENADE   2511 Fourth Avene Space #P9-Bldg B   Olympia   WA  
98502 ATL   1591   DAYTON MALL   2830 Miamisburg-Centerville Rd   Dayton   OH  
45459 ATL   1592   LAKESIDE VILLAGE   1433 Town Center Drive Space B-108  
Lakeland   FL   33803 ATL   1593   COLONIAL PINNACLE AT TUTWILER FARM   5018
Pinnacle Square Suite #104   Birmingham   AL   35235 ATL   1594   MALL AT TURTLE
CREEK   3000 East Highland Drive Suite 509   Jonesboro   AR   72401 ATL   1595  
DEL AMO FASHION CENTER   3525 Carson Street Suite 159   Torrance   CA   90503
ATL   1596   MALL OF GEORGIA   3333 Buford Drive Suite #VCO3   Atlanta   GA  
30519 ATL   1598   RIDGEDALE CENTER   445 Ramsay Way Building 14 - Space 101  
Kent   WA   98032 ATL   1599   KENT STATION   438 Plaza Real Space #1438   Boca
Raton   FL   33432 ATL   1602   WILLOWBROOK MALL   644 Smith Haven Mall Space
#S03   Lake Grove   NY   11755 ATL   1603   SMITH HAVEN MALL   7 Backus Avenue
Suite D-106   Danbury   CT   06810 ATL   1604   DANBURY FAIR MALL   8216-1338
East 49th Avenue   Denver   CO   80238 ATL   1605   NORTHFIELD AT STAPLETON   9
Du Rhu Drive Suite #370   Mobile   AL   36608 ATL   1606   LEGACY VILLAGE AT
SPRING HILL   One Galleria Drive Space #D207   Middletown   NY   10941



--------------------------------------------------------------------------------

ATL   1608   ABQ UPTOWN   2260 Q Street NE Suite #3D   Alburquerque   NM   87110
ATL   1609   TUCSON MALL   4500 North Oracle Road Space #171A   Tucson   AZ  
85705 ATL   1610   AVENUE OF THE PENINSULA   550 Deep Valley Drive Suite #117  
Rolling Hills Estate   CA   90274 ATL   1611   WOODLAND HILLS   7021 South
Memoria Drive Suite #0165A   Tulsa   OK   74133 ATL   1612   GALLERIA DALLAS  
13350 Dallas Parkway Suite #2595   Dallas   TX   75240 ATL   1613   MARKET AT
RIVER RANCH   1900 Kaliste Saloom Road Suite #100   Lafayette   LA   70508 ATL  
1614   7 TIMES SQUARE TOWER   1459 Broadway Times Square   New York   NY   10036
ATL   1615   SHOPPES AT PIERCE HILL   1308 Vestal Parkway East Suite 6  
Vestal (Broome Cnty)   NY   13850 ATL   1616   ARLINGTON HEIGHTS   4001
Arlington Highland Blvd. Suite 137   Arlington   TX   76018 ATL   1618   MILFORD
MARKETPLACE   1664 Boston Post Road Space A-15   Milford   CT   06460 ATL   1621
  HILL COUNTRY GALLERIA   12912 Hill Country Blvd. Space #F105   Bee Cave   TX  
78738 ATL   1622   LA CENTERRA AT CINCO RANCH   23501 Cinco Ranch Blvd. Suite
G-140   Katy   TX   77494 ATL   1623   THE SHOPS AT HIGHLAND VILLAGE   4141
Waller Creek Bldg Q Space #170   Highland Village   TX   75077 ATL   1624   THE
VILLAGE AT COLONY PLACE   152 Colony Place   Plymouth   MA   02360 ATL   1625  
MANSFIELD CROSSING   280 School Street Suite F170   Mansfield   MA   02048 ATL  
1626   BURR RIDGE VILLAGE CTR   720 Village Center Drive   Burr Ridge   IL  
60527 ATL   1629   VILLAGE AT STONE OAK   22710 U.S. 281 North Suite 101   San
Antonio   TX   78259 ATL   1630   ALAMANCE CROSSING   3172 Waltham Blvd. Space
#K4   Burlington   NC   27215 ATL   1633   THE SHOPPES AT WYOMISSING   766
Woodland Road Space H   Wyomissing   PA   19610 ATL   1634   SHOPPES AT NORTH
BRUNSWICK   519 Shoppes Blvd.   North Brunswick   NJ   08902 ATL   1635   SAN
TAN VILLAGE   2174 E. Williams Field Road Suite 101   Gilbert   AZ   85296 ATL  
1640   THE AVENUE MURFREESBORO   2615 Medical Center Parkway Space #1440  
Murfreesboro   TN   37129 ATL   1645   THE SHOPS OLD MILL DISTRICT   330 SW
Powerhouse Drive Suite 130   Bend   OR   97702 ATL   1649   COLONNADE AT STATE
COLLEGE   19 Colonnade Way Space #125   State College   PA   16803 ATL   1652  
MACARTHUR CENTER   300 Monticello Avenue Space #252   Norfolk   VA   23510 ATL  
1653   ORCHARD PARK VILLAGE PLAZA   3995 North Buffalo Road   Orchard Park   NY
  14127 ATL   1657   UTICA SQUARE   1818 Utica Square   Tulsa   OK   74114 ATL  
1658   AUGUSTA MALL   3450 Wrightsboro Road Space #A222   Augusta   GA   30909
ATL   1659   THE SHOPPES AT EASTCHASE   6886 Eastchase Parkway Space #B150  
Montgomery   AL   36117 ATL   1663   THE SHOPS AT PEMBROKE GARDENS   430 SW
145th Terrace Space #13050   Pembroke Pines   FL   33027 ATL   1665   HORTON
PLAZA   120 Horton Plaza Suite #105   San Diego   CA   92101 ATL   1669  
COLUMBIA CENTER   1321 North Columbia Center Blv Suite #905   Kennewick   WA  
99336 ATL   1675   THE PROMENADE BOLINGBROOK   641 East Boughton Road Suite #135
  Bolingbrook   IL   60440 ATL   1678   THE GALLERY AT HARBORPLACE   200 East
Pratt Street Space #3016   Baltimore   MD   21202 ATL   1679   WESTFIELD
SOUTHPARK   500 Southpark Center Space GL #24   Strongsville   OH   44136 ATL  
1680   SHADOW LAKE TOWNE CENTER   7640 Towne Center Parkway Suite 109  
Papillion   NE   68046 ATL   1681   THE SHOPPES AT RIVER RIDGE   4315 West
Dublin-Granville Rd   Dublin   OH   43017 ATL   1685   THE SHOPS AT RIVER PARK  
7705 Via del Rio Space #450   Fresno   CA   93720 ATL   1688   ORCHARD SHOPPING
CENTER   8621 Clinton Street Space #8621   New Hartford   NY   13413 ATL   1689
  THE SUMMIT LOUISVILLE   4278 Summit Plaza Drive Space C14/C15   Louisville  
KY   40241 ATL   1694   SHOPS AT SADDLE CREEK   7615 West Farmington Suite 15  
Germantown   TN   38138 ATL   1698   SHOPS AT ROSSMOOR   12211 Seal Beach Blvd.
Suite #12211   Seal Beach   CA   90740 ATL   1699   MIDTOWN VILLAGE   1800
McFarland Blvd. East Space 204   Tuscaloosa   AL   35404 ATL   1701   ANNAPOLIS
MALL   2002 Annapolis Mall Space #1820   Annapolis   MD   21401 ATL   1705  
CORDOVA MALL   5100 North 9th Avenue Space #E599   Pensacola   FL   32504 ATL  
1706   KERCHEVAL PLACE   17209 Kercheval Street   Grosse Pointe   MI   48230 ATL
  1707   SOLOMON POND   601 Donald Lynch Boulevard Space #N243   Malborough   MA
  01752 ATL   1709   THE GROVE WEST   540A Broad Street   Shrewsbury   NJ  
07702 ATL   1710   OAK PARK MALL   11153 West 95th Street Space #93   Overland
Park   KS   66214 ATL   1711   VILLAGE AT ROCHESTER HILLS   376 North Adams
Space G 376   Rochester Hills   MI   48309 ATL   1713   GOVERNOR SQUARE   1500
Appalachee Parkway SP 1125   Tallahassee   FL   32301



--------------------------------------------------------------------------------

SCHEDULE 6.12

TRADE NAMES

ANNTAYLOR, INC.

ANN TAYLOR, INC.

ANNTAYLOR

ANN TAYLOR

ANNTAYLOR INCORPORATED

ANN TAYLOR INCORPORATED

ANNTAYLOR COMPANY

ANN TAYLOR COMPANY

ANNTAYLOR CO.

ANN TAYLOR CO.

ANNTAYLOR CORPORATION

ANN TAYLOR CORPORATION

ANNTAYLOR STORES

ANN TAYLOR STORES

ANNTAYLOR LOFT

ANN TAYLOR LOFT

ANNTAYLOR LOFT STORES

ANN TAYLOR LOFT STORES

ANNTAYLOR & COMPANY

ANN TAYLOR & COMPANY

LOFT

ANNCO, INC.

ANN CO, INC.

ANNCO

ANN CO

ANNCO INCORPORATED

ANN CO INCORPORATED

ANNCO COMPANY



--------------------------------------------------------------------------------

ANN CO COMPANY

ANNCO CO.

ANN CO CO.

ANNCO CORPORATION

ANN CO CORPORATION

LOFT

ANNTAYLOR DISTRIBUTION SERVICES, INC.

ANN TAYLOR DISTRIBUTION SERVICES, INC.

ANNTAYLOR DISTRIBUTION

ANN TAYLOR DISTRIBUTION

ANNTAYLOR DISTRIBUTION INCORPORATED

ANN TAYLOR DISTRIBUTION INCORPORATED

ANNTAYLOR DISTRIBUTION COMPANY

ANN TAYLOR DISTRIBUTION COMPANY

ANNTAYLOR DISTRIBUTION CO.

ANN TAYLOR DISTRIBUTION CO.

ANNTAYLOR DISTRIBUTION CORPORATION

ANN TAYLOR DISTRIBUTION CORPORATION

ANNTAYLOR DISTRIBUTION SERVICES

ANN TAYLOR DISTRIBUTION SERVICES

ANNTAYOLR DISTRIBUTION SERVICES INCORPORATED

ANN TAYLOR DIRSTRIBUTION SERVICES INCORPORATED

ANNTAYLOR DISTRIBUTION SERVICES COMPANY

ANN TAYLOR DISTRIBUTION SERVICES COMPANY

ANNTAYLOR DISTRIBUTION SERVICES CO.

ANN TAYLOR DISTRIBUTION SERVICES CO.

ANNTAYLOR DISTRIBUTION SERVICES CORPORATION

ANN TAYLOR DISTRIBUTION SERVICES CORPORATION

ANNTAYLOR RETAIL, INC.

ANN TAYLOR RETAIL, INC.



--------------------------------------------------------------------------------

ANNTAYLOR RETAIL

ANN TAYLOR RETAIL

ANNTAYLOR RETAIL INCORPORATED

ANN TAYLOR RETAIL INCORPORATED

ANNTAYLOR RETAIL COMPANY

ANN TAYLOR RETAIL COMPANY

ANNTAYLOR RETAIL CO.

ANN TAYLOR RETAIL CO.

ANNTAYLOR RETAIL CORPORATION

ANN TAYLOR RETAIL CORPORATION

LOFT



--------------------------------------------------------------------------------

SCHEDULE 6.13

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.15

ENVIRONMENTAL LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.18

ERISA COMPLIANCE

None.



--------------------------------------------------------------------------------

SCHEDULE 6.25

 

  A. BANK ACCOUNTS

 

A/C#

  

Bank

    

A/C Name

  

Purpose

*******    *******      Ann Taylor Inc.    Disbursement Account *******   
*******      Ann Taylor    Concentration Account *******    *******      Ann
Taylor Inc.    Return Items Account *******    *******      Ann Taylor Inc.
Payroll    Payroll Inc. *******    *******      Ann Taylor Retail Inc.   
Payroll Retail *******    *******      Ann Taylor Distribution Services   
Payroll DC *******    *******      Ann Taylor Puerto Rico    Payroll Puerto Rico
*******    *******      Ann Taylor Disbursing    Controlled Disbursement *******
   *******      Ann Taylor Global Sourcing    Controlled Disbursement *******   
*******      Ann Taylor Retail Inc.    Depository *******    *******      Ann
Taylor Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.
   Depository *******    *******      Ann Taylor Retail Inc.    Depository
*******    *******      Ann Taylor Retail Inc.    Depository *******    *******
     Ann Taylor Retail Inc.    Depository *******    *******      Ann Taylor
Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.   
Depository *******    *******      Ann Taylor Retail Inc.    Depository *******
   *******      Ann Taylor Retail Inc.    Depository *******    *******      Ann
Taylor Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.
   Depository *******    *******      Ann Taylor Retail Inc.    Depository
*******    *******      Ann Taylor Retail Inc.    Depository *******    *******
     Ann Taylor Retail Inc.    Depository *******    *******      Ann Taylor
Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.   
Depository *******    *******      Ann Taylor Retail Inc.    Depository *******
   *******      Ann Taylor Retail Inc.    Depository *******    *******      Ann
Taylor Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.
   Depository *******    *******      Ann Taylor Retail Inc.    Depository
*******    *******      Ann Taylor Retail Inc.    Depository *******    *******
     Ann Taylor Retail Inc.    Depository *******    *******      Ann Taylor
Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.   
Depository *******    *******      Ann Taylor Retail Inc.    Depository *******
   *******      Ann Taylor Retail Inc.    Depository *******    *******      Ann
Taylor Retail Inc.    Depository



--------------------------------------------------------------------------------

*******    *******      Ann Taylor Retail Inc.    Depository *******    *******
     Ann Taylor Retail Inc.    Depository *******    *******      Ann Taylor
Retail Inc.    Depository *******    *******      Ann Taylor Retail Inc.   
Depository *******    *******      Ann Taylor Retail Inc.    Depository *******
   *******      Ann Taylor Retail Inc.    Depository *******    *******      Ann
Taylor Retail Inc.    Depository *******    *******      AnnTaylor Retail, Inc.
   Depository *******    *******      AnnTaylor Retail, Inc.    Depository
*******    *******      Ann Taylor, Inc    Medical Reimbursement *******   
*******      Ann Taylor, Inc    Medical Reimbursement *******    *******     
Ann Taylor, Inc    Medical Reimbursement

 

  B. CREDIT CARD PROCESSORS

 

Chase Paymentech   

Lisa Monteagudo

Director - Chase Paymentech Solutions, LLC

Phone (954)845-4245 Cell (954)205-4269

Fax (954)575-7604

lmonteagudo@chasemerchantservices.com

13450 W. Sunrise Blvd

Suite #250

Sunrise, FL 33323

American Express   

Kerri Ryan

National Accounts Manager

781 Mountain Ave.

New Providence, NJ 07974

Phone (866)-604-9552

Fax (866)-604-9552

Kerri.M.Ryan@aexp.com

Discover   

Amy Schneider

National Accounts

Discover Network

2500 Lake Cook Road

Riverwoods, IL 60015

amyschneider@discoverfinancial.com

800-229-0058 x522

614-718-1070 Local

614-718-1071 Fax

Alliance Data   

Mary O’Donnell

Director Client Sales

800 Tech Center Drive

Gahanna OH 43230

Phone (614) - 729-4339

Fax (614) - 729-4297

Mary.o’donnell@alliancedata.com



--------------------------------------------------------------------------------

SCHEDULE 7.10(b)

PERMITTED EXISTING LIENS

 

Secured Party

  

Jurisdiction

  

Filing

Type

  

Filing

Date

  

Filing No.

  

Searching
Period

  

Collateral Description

World Finance Network Nat’l Bank    DE-STATE    UCC-1    9-25-07    2007
3620373    5 years
thru

3/16/08

   All interest in “Subject Assets” incl. Acct and Receivables, Books and
Records, pending Credit Card applications and Cardholder List. Canon Business
solutions-East, Inc.    DE-STATE    UCC-1    12-1-06    6418863 7    5 years
thru

3/16/08

   Lease – specific Canon equipment



--------------------------------------------------------------------------------

SCHEDULE 7.11

INVESTMENTS

As set forth in Schedule 6.7.